Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1 1ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29609
                                                                                    1321
                                                         Vol. 6 -               1
  1                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
  2                                EASTERN DIVISION

  3       THE NORTHEAST OHIO COALITION )
          FOR THE HOMELESS, et al.,    )
  4                                    )
                           Plaintiffs, )
  5                                    )
                    vs.                )               CASE NO. 2:06-CV-00896
  6                                    )
          JON HUSTED, in his official )
  7       capacity as Secretary of     )
          State of Ohio, et al.,       )
  8                                    )
                           Defendants. )
  9     _______________________________)

 10
                       TRANSCRIPT OF BENCH TRIAL - VOLUME 6
 11               BEFORE THE HONORABLE ALGENON L. MARBLEY, JUDGE
                       WEDNESDAY, MARCH 23, 2016; 8:30 a.M.
 12                               COLUMBUS, OHIO

 13
          APPEARANCES OF COUNSEL:
 14

 15       FOR THE PLAINTIFFS:                           SUBODH CHANDRA, ESQ.
                                                        CAROLINE GENTRY, ESQ.
 16                                                     DONALD J. McTIGUE, ESQ.
                                                        SANDHYA GUPTA, ESQ.
 17                                                     ANA CRAWFORD, ESQ.

 18       FOR THE DEFENDANTS:                           RYAN L. RICHARDSON, AAG
                                                        SARAH E. PIERCE, AAG
 19                                                     TIFFANY L. CARWILE, AAG
                                                        BRODI J. CONOVER, AAG
 20                                                     ZACHERY P. KELLER, AAG

 21       COURT REPORTERS:                              DENISE N. ERRETT
                                                        DARLA J. COULTER
 22                                                     (614) 719-3029

 23
          Transcript recorded by mechanical stenography, transcript
 24       produced by computer.

 25




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2 2ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29610
                                                                                    1322
                                                                   Vol. 6 -       2
  1                                      I-N-D-E-X

  2                                       VOLUME 6

  3

  4       PLAINTIFFS' WITNESSES:          DIRECT      CROSS    REDIRECT      RECROSS

  5       JEFFREY TIMBERLAKE                --          4          19           --
          JOCELYN BUCARO                    65         29          --           85
  6       NINA TURNER                       87         --          --           --
          LAVERA SCOTT                     232        190          --          243
  7       NINA TURNER                       --        253         261           --
          BRIAN SLEETH                     287        272          --           --
  8

  9

 10                                          - - -

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3 3ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29611
                                                                                    1323
                                                       Vol. 6 -   3
  1            (In Columbus, Franklin County, Ohio, Wednesday, March 23,

  2     2016, 8:30 a.m., in open court.)

  3                THE COURT:     Good morning, everyone.

  4              Mr. Keller, are you ready to proceed with your cross?

  5                MR. KELLER:      Yes, Your Honor.

  6                                        - - -

  7                                JEFFREY TIMBERLAKE,

  8              HAVING BEEN PREVIOUSLY DULY SWORN, FURTHER TESTIFIED AS

  9     FOLLOWS:

 10                                 CROSS-EXAMINATION

 11       BY MR. KELLER:

 12       Q.     Good morning, Dr. Timberlake.

 13       A.     Good morning.

 14       Q.     When we left off yesterday, we were on Plaintiffs'

 15     Exhibit P1194, on page PTF212.          Will you let me know when

 16     you're there?

 17       A.     Yes.

 18       Q.     And I will cut directly to the chase.             Are you aware

 19     that there are math errors in the 2008 and 2010 percentage

 20     columns for ballots rejected?

 21       A.     When you made me aware of that yesterday, I went and

 22     double-checked.      And, yes, there are some errors.

 23       Q.     I'd like you to turn two pages, now, to your Table 7 on

 24     page PTF-214, or 58, of that report.

 25       A.     Yes.




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4 4ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29612
                                                                                    1324
                                                       Vol. 6 -   4
  1       Q.     And are you aware that the number of ballots you're

  2     reporting as rejected for 2014 is about 500 higher than what

  3     were reported to the Secretary?

  4       A.     That, I am not aware of.         And I didn't -- so I didn't

  5     double-check that.       I could double-check it, you know, at some

  6     point.    But that -- that, I was not aware of.

  7       Q.     But you don't have any reason to doubt the Secretary's

  8     numbers, do you?

  9       A.     Only if I were to -- I would want to see the number and

 10     then see what I did to calculate it and if there was some

 11     differences in the data that I had, you know, whether there was

 12     a calculation error, whether there was just a difference in the

 13     data that I had versus what the Secretary has.

 14       Q.     Okay.   All right.      I'd just like to speak to you, now

 15     more generally, about the Calculus of Voting.               I know you had

 16     talked about how you're familiar with the broader category

 17     of -- I believe it's rational choice theory?

 18       A.     That's correct.

 19       Q.     And Calculus of Voting is a subset of that theory,

 20     correct?

 21       A.     That's the way I think of it, yes.

 22       Q.     But you've never taught a course specifically on the

 23     Calculus of Voting, correct?

 24       A.     Correct.

 25       Q.     You've never written a paper specifically on the




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5 5ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29613
                                                                                    1325
                                                                 Vol. 6 -       5
  1     Calculus of Voting, correct?

  2       A.     That's correct.

  3       Q.     And you've never used the Calculus of Voting prior to

  4     your work in these cases, correct?

  5       A.     Correct.

  6       Q.     And am I right that you don't know enough about the

  7     specific Calculus of Voting theory to tell me whether there is

  8     a standard set or list, things political scientists would

  9     consider in evaluating voting costs?

 10       A.     I would be surprised if there were a standard set.                 But

 11     if there were, I don't think that I could list them.                 So, I

 12     could speculate on what I think they would be, but I don't

 13     think that I would be able to report what the average political

 14     scientist would include in the Calculus of Voting.

 15       Q.     All right.     I want to walk you through some Calculus of

 16     Voting hypotheticals.        And for each of them, I'm going to give

 17     you two states, State A and State B.            And I want you to assume

 18     that, other than the specific differences I describe, there are

 19     no other differences in the voting systems of those states.                    Do

 20     you understand the scenario I'm setting up?

 21       A.     Yes.

 22       Q.     All right.     And the ultimate question is going to be the

 23     same each time:      Which state system, on the whole, imposes a

 24     lower voting cost under the Calculus of Voting?                Do you

 25     understand?




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6 6ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29614
                                                                                    1326
                                                                 Vol. 6 -       6
  1       A.     Yes.

  2       Q.     All right.     So, for the first scenario, State A does not

  3     allow absentee voting in person without an excuse, whereas

  4     State B allows no-excuse absentee voting in person for all

  5     voters.    Which state has the lower cost?

  6       A.     State B would in that scenario.

  7       Q.     For the second one, State A does not allow absentee

  8     voting by mail without an excuse, whereas State B does allow

  9     absentee voting by mail without an excuse?

 10       A.     State B would have the lower cost in that scenario.

 11       Q.     And for the third scenario, State A requires all voters

 12     to provide a government-issued photo identification with

 13     voting, whereas State B requires all voters to provide some

 14     form of identification but allows options, including but not

 15     limited to the photo ID option?

 16       A.     State B would have the lower cost, according to the

 17     Calculus of Voting.

 18       Q.     Am I right in thinking that, under the Calculus of

 19     Voting, the more voting options a person has, the lower the

 20     cost?

 21       A.     That's correct, because they would have a wider variety

 22     of ways of voting.       And that would reduce the cost of any one

 23     method.

 24       Q.     And are you aware that Ohio voters all get to choose

 25     between Election Day voting, early in-person voting, and early




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7 7ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29615
                                                                                    1327
                                                                 Vol. 6 -       7
  1     voting by mail?

  2       A.     I am aware, yes.

  3       Q.     So they can choose whatever option they think imposes

  4     the lowest cost on them, correct?

  5       A.     That may or may not be why they choose those options.

  6     But they do have options, yes.

  7       Q.     And to make sure I'm clear, if they feel like one of

  8     these options imposes too many costs based on their scenario,

  9     they can choose a different one?

 10       A.     According to the Calculus of Voting, which does focus

 11     very much on cost, yes.

 12       Q.     I would like to talk to you a little bit about your

 13     Senate Factor Five analysis.          Am I correct that you did not --

 14     in your September report, you didn't conduct any analysis on

 15     whether the inequalities that you highlighted have actually

 16     affected voter turnout?

 17       A.     That's correct.

 18       Q.     And so your report doesn't actually include any analysis

 19     linking the Senate factor -- five factors to any decrease in

 20     voter participation, correct?

 21       A.     Correct.

 22       Q.     Would you concede that minority turnout would at least

 23     be one thing you would want to look at in understanding whether

 24     socioeconomic disparities have actually hindered minority

 25     participation in the voting process?




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8 8ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29616
                                                                                    1328
                                                       Vol. 6 -   8
  1       A.     Well, let me start by saying that my understanding of

  2     the Senate factors was less that it was a call to identify

  3     specific factors that directly prohibit minorities or another

  4     protected group from voting, but, rather, the context in which

  5     voters vote.     And, then, in terms of turnout, this is where I

  6     depart a little bit from the Calculus of Voting framework,

  7     because there are an awful lot of other things that factor into

  8     a person's actual voting behavior than simply their own

  9     personal socioeconomic characteristics.             But I would not be --

 10     in general, I don't think it would be unreasonable to look at

 11     turnout as something that one might be interested in.

 12       Q.     So, to go back to my question, if you did want to try

 13     and see if there is a link between socioeconomic disparities

 14     and whether those have hindered minority-voter participation,

 15     minority turnout is something you might want to look at?

 16       A.     Yes, I would concede that.

 17       Q.     And, similarly, your discussion within your Senate

 18     Factor Five analysis does not include any discussion of African

 19     American or minority turnout in recent elections in Ohio,

 20     correct?

 21       A.     I think that's correct.

 22       Q.     I'd like to have you turn to page 38 of your September

 23     report.    And that is going to be PTF194.

 24       A.     Yes.

 25       Q.     Here, you include the Subsection C on voter ID laws?




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9 9ofof296
                                                                     296PAGEID
                                                                         PAGEID#:#:29617
                                                                                    1329
                                                                 Vol. 6 -       9
  1       A.     Yes.

  2       Q.     And in that first sentence, you talk about how, in 2006,

  3     Ohio passed an ID system where voters provide their name,

  4     current address, and some form of identification, correct?

  5       A.     Yes.

  6       Q.     And that was 2006, correct?          So, before the challenged

  7     laws?

  8       A.     Correct.

  9       Q.     Now, in that next sentence, you -- and I'm going to read

 10     the first part of the sentence -- you use the phrase "Recent

 11     statistical analyses demonstrate that states such as Ohio

 12     passing restrictive voter ID laws ..."

 13              Did I read that portion of the sentence correct?

 14       A.     Yes.

 15       Q.     And, now, am I right in thinking you haven't actually

 16     done anything to evaluate whether Ohio's identification laws

 17     are restrictive in comparison with other states?

 18       A.     That's correct.

 19       Q.     For example, you didn't study any other states voter

 20     identification laws, correct?

 21       A.     Correct.

 22       Q.     And is it fair to say, then, if I'd asked you to put

 23     Ohio on a continuum of least restrictive states to most

 24     restrictive, you wouldn't know where it fell?

 25       A.     That's probably correct, yes.




                                               Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1010ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29618
                                                                                     1330
                                                       Vol. 6 - 10
  1        Q.    So, would you concede, then, to the extent this sentence

  2     suggests you're making any determination about the

  3     restrictiveness of Ohio ID laws, that's an improper reading of

  4     the sentence?

  5        A.    I think that, if I had had the chance to write the

  6     sentence over again, I think I would just scratch the term

  7     "such as Ohio," because I think that Ohio is clearly a state.

  8     So it's kind of redundant.

  9              So the findings from the research are that states

 10     passing -- that there's a correlation between the passage of

 11     restrictive voter ID laws and the variables that are mentioned

 12     in the sentence.       So "such as Ohio," in some sense, is kind of

 13     extraneous in that sentence.

 14        Q.    And that research you're citing in that sentence is

 15     national research, correct?

 16        A.    Yes.    I'm sorry.     Yes.

 17                 THE COURT:     Could I have a side-bar for a moment?

 18          (Thereupon, the following proceeding was held at side-bar.)

 19                 THE COURT:     All right.     Here is my question, as the

 20     finder of fact.       And, you know, under -- Would somebody get

 21     that page -- Never mind.         I can get it.

 22              The sentence reads -- I think this is the same sentence,

 23     isn't it?     "Recent statistical analyses demonstrate that states

 24     such as Ohio passing restrictive voter ID laws over the last

 25     six to seven years are those that, one, have higher




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1111ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29619
                                                                                     1331
                                                     Vol. 6 - 11
  1     minority-population representation and, two, that had higher

  2     minority and low-income voter turnout in 2008."                 Is that the

  3     sentence?

  4                 MR. KELLER:     That is the sentence, Your Honor.

  5                 THE COURT:     Okay.    Would you read back Mr. Keller's

  6     question?

  7          (The last question was read by the court reporter.)

  8                 THE COURT:     Here is my concern:        Under 106, when you

  9     read half the sentence and -- you read half the sentence in the

 10     record -- did you intend just to read half the sentence, and

 11     then ask the question about half the sentence?

 12                 MR. KELLER:     I believe -- Sorry.         I believe, in my

 13     phrasing of the sentence, it was very clear that I said this

 14     portion of the sentence.         I'm happy to read the rest into the

 15     record, though.       That's fine.

 16                 THE COURT:     Because, as a fact-finder, I'm not going

 17     to read half that sentence.

 18                 MR. KELLER:     No, I understand.

 19                 THE COURT:     But before I want to ask you about it, I

 20     want to make sure that I'm not taking something out of context.

 21     But it would help me if I knew what -- If you're going to

 22     extract from this witness what he knows about this sentence, I

 23     want to know what he knows about the entire sentence.

 24                 MR. KELLER:     Absolutely.

 25                 THE COURT:     And not because -- Half the sentence




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1212ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29620
                                                                                     1332
                                                     Vol. 6 - 12
  1     doesn't mean anything, because that's not what the sentence

  2     says, because it's just half.           So I don't want you to leave him

  3     resting on half of a sentence.           I want the whole sentence.

  4                 MR. KELLER:     Okay.

  5                 THE COURT:     And you have the advantage of me, acting

  6     as a juror, telling you this is not what I need.                 I don't need

  7     to know what half the sentence means because, if I take

  8     something -- if I take half the sentence, I may take it out of

  9     context.     If I take the whole sentence and you cross-examine

 10     him on the whole sentence, that will be more beneficial to the

 11     Court as the fact-finder.

 12                 MR. KELLER:     Absolutely, Your Honor.

 13                 THE COURT:     All right.

 14          (The following proceedings were had in open court.)

 15                 THE COURT:     Mr. Keller, please continue.

 16        BY MR. KELLER:

 17        Q.    Dr. Timberlake, on the whole page, I want to make sure

 18     we have that full sentence in the record that we were talking

 19     about.    It reads:     "Recent statistical analyses demonstrate

 20     that states such as Ohio passing restrictive voter ID laws over

 21     the last six to seven years are those that, one, have higher

 22     minority-population representation and, two, that had a higher

 23     minority and low-income voter turnout in 2008."                 Did I read

 24     that sentence correctly?

 25        A.    I trust that you did, but I closed the pages.                Could you




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1313ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29621
                                                                                     1333
                                                               Vol. 6 -         13
  1     tell me what page we're on again?            I'm sorry.

  2        Q.    I'm sorry.

  3                 THE COURT:     194.

  4        BY MR. KELLER:

  5        Q.    PTF194.

  6        A.    Okay.

  7              Yes.

  8        Q.    And you were saying that, if you had that sentence to

  9     write over again, you would take the "such as Ohio" out?

 10        A.    Right.    As I read it now, it seems extraneous, because

 11     Ohio is a state.       So it seems fine just to say "states."

 12              So, there's a correlation across states.

 13        Q.    And the research you're citing in that sentence did

 14     national studies, correct?

 15        A.    I think that's correct, yes.

 16        Q.    And so they weren't just focusing on Ohio?

 17        A.    That is correct.

 18        Q.    And you haven't done any study of Ohio's restrictiveness

 19     in comparison to other states?

 20        A.    That's correct.

 21        Q.    And you wouldn't say that all laws that require some

 22     form of identification are restrictive, would you?

 23        A.    No, I would not say that.

 24        Q.    And if a state were to provide a number of

 25     identification options, that would make it less restrictive in




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1414ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29622
                                                                                     1334
                                                     Vol. 6 -                   14
  1     comparison to a state that provides fewer, correct?

  2        A.    Yes.    That's similar to the hypothetical you raised

  3     before.

  4        Q.    All right.     I'd like to have you turn now to page 41.

  5     So PTF197.

  6        A.    Yes.

  7        Q.    And in this subsection, C, you go over -- you provide

  8     five examples of racial appeals in Ohio, correct?

  9        A.    Yes.

 10        Q.    And these were five examples that you took from -- I'm

 11     sure I'm going to butcher this pronunciation -- Dr. Roscigno's

 12     report?

 13        A.    Roscigno, yes.       And, yes, that is where the examples

 14     came from.

 15        Q.    You'd admit -- Let's say, since 2000, you would admit

 16     that there has been a large number of political campaigns in

 17     Ohio, correct?

 18        A.    Yes.

 19        Q.    And is it also fair to say that, in that time frame,

 20     there has been a large number of political rallies in Ohio?

 21        A.    Yes.

 22        Q.    And your analysis of racial appeals in this section

 23     isn't meant as a comprehensive analysis of political campaigns

 24     in Ohio?

 25        A.    No.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1515ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29623
                                                                                     1335
                                                                  Vol. 6 -      15
  1        Q.    Or political rallies in Ohio?

  2        A.    No.

  3        Q.    I'd like to have you turn now to page 45.

  4                 THE COURT:     PTF201, for the record.

  5        BY MR. KELLER:

  6        Q.    And in Subsection D, you're focusing on Senate Factor

  7     Seven with regard to minority representation?

  8        A.    Yes.

  9        Q.    Am I right in this section you are including information

 10     from the 19th Century?

 11        A.    Yes.    I think Table 3 discusses the number of African

 12     Americans ever elected.         So, it's not totally clear what the

 13     time frame is, but it's meant to be since the position was

 14     available in the State of Ohio.

 15        Q.    But is there information that's included in your tables

 16     that goes back to the 1800s?

 17        A.    Yes.

 18        Q.    Would you concede that in a study about the impact of a

 19     recent election law on the success of minorities in reaching

 20     public office, data from recent years would be more important

 21     than data from the 19th Century?

 22        A.    To be honest, I don't know how courts apply this factor

 23     when considering the context in which politics takes place in a

 24     given jurisdiction.        So, if a court were trying to figure out

 25     the specific impact of a specific law at the current moment,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1616ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29624
                                                                                     1336
                                                     Vol. 6 - 16
  1     then that -- your question makes sense, or the implication of

  2     your question makes sense.          If the Court was trying to figure

  3     out the, sort of, broader historical context in a state, then

  4     it seems like the historical context would make sense.                   But I

  5     simply don't know how courts apply this particular factor in

  6     this case, or in any case, really.

  7        Q.    On that same PTF201, if you look towards the -- if you

  8     look on the last paragraph, the first sentence, you do concede

  9     that Ohio has made significant progress, when it comes to

 10     minority representation, at State and federal levels,

 11     historically, and especially since the 1960s.                Did I read that

 12     correctly?

 13        A.    Yes.

 14        Q.    Let's turn to Table 3 in that section.              So that's going

 15     to be on the next page, PTF202.

 16        A.    Yes.

 17        Q.    And, in this table, you didn't include any column

 18     showing the number of African Americans who have run for any of

 19     these offices, correct?

 20        A.    That's correct.

 21        Q.    So the table doesn't include any type of success ratio,

 22     correct?

 23        A.    Correct.

 24        Q.    I'd like to have you jump to page 49.              So that's going

 25     to be PTF205.      This is your Senate Factor Nine analysis,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1717ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29625
                                                                                     1337
                                                                  Vol. 6 -      17
  1     correct?

  2        A.    Yes.

  3        Q.    And that deals with the justifications for -- potential

  4     justifications for the law?

  5        A.    Yes.

  6        Q.    You wrote this in September, before you knew about the

  7     NEOCH case, correct?

  8        A.    Correct.

  9        Q.    And you mention at numerous times -- yes.               You mention

 10     at multiple times in this section the NAACP case, correct?

 11        A.    It looks like it's mentioned twice, yes, at least twice.

 12        Q.    And are you aware that the NAACP case involved a

 13     challenge to Ohio's early voting calendar?

 14        A.    I think that I am aware of that, yes.

 15        Q.    And that calendar is not at issue in this case?

 16        A.    Yes.

 17        Q.    Am I right that there is no specific reference to Senate

 18     Bills 205 and 216 in this section?

 19        A.    I think that's correct, yes.

 20        Q.    And I believe we covered this yesterday, but just to

 21     make sure, is it fair to say that you haven't performed any

 22     independent analysis of the specific justifications in this

 23     case?

 24        A.    That's correct.

 25        Q.    I have down, from yesterday, that in your direct you had




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1818ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29626
                                                                                     1338
                                                     Vol. 6 - 18
  1     mentioned that for Senate Factors One, Two, Three, Six, and

  2     Seven you relied on Dr. Roscigno's report?

  3        A.    More heavily than Senate Factor Five is the way I think

  4     I phrased it, yes.

  5        Q.    And that's because the Factors involved in Senate Factor

  6     Five you were more familiar with in comparison to those other

  7     factors?

  8        A.    That's correct.

  9        Q.    And am I right that if we were to do a comparison

 10     between that NAACP case report and your report in this case, it

 11     wouldn't just be that you followed his report, it would be

 12     that, various sections, you copied his words, correct?

 13        A.    That's correct.

 14                 MR. KELLER:     May I have a moment to consult, Your

 15     Honor?

 16                 THE COURT:     Yes, you may.

 17          (Whereupon, there was a brief interruption.)

 18                 MR. KELLER:     No further questions, Your Honor.

 19                 THE COURT:     Thank you, Mr. Keller.

 20              Mr. McTigue, any redirect?

 21                 MR. McTIGUE:     Yes, Your Honor.

 22              Your Honor, as an initial matter, it occurs to me that I

 23     may have forgotten, at the end of the direct testimony

 24     yesterday, to move into exhibit -- or into

 25     admission -- Plaintiffs' Exhibit 1195, which is Dr.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1919ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29627
                                                                                     1339
                                                                  Vol. 6 -      19
  1     Timberlake's rebuttal report to Dr. Hood.

  2                 THE COURT:     Any objection, Mr. Keller?

  3                 MR. KELLER:     No, Your Honor.

  4                 THE COURT:     1195 will be received.

  5                 MR. McTIGUE:     Thank you.

  6                                          - - -

  7                                 REDIRECT EXAMINATION

  8        BY MR. McTIGUE:

  9        Q.    Okay.    Dr. Timberlake, do you recall Mr. Keller asking

 10     you a number of questions yesterday concerning the tables in

 11     your reports both as to usage rates and rejection rates of

 12     absentee ballots and provisional ballots?

 13        A.    Yes.

 14        Q.    Okay.    And those tables provide usage and rejection

 15     rates as to minority and white voters, correct?

 16        A.    Not specifically of minority and white voters, but the

 17     analyses of the correlation between percent minority in the

 18     county.     And then the attempt is to infer from that the

 19     disproportionate usage and rejection of these ballots by

 20     minorities, themselves, relative to whites.

 21        Q.    And you recall questions yesterday, as well, from Mr.

 22     Keller where he asked about trends from one election to

 23     another?

 24        A.    Yes.

 25        Q.    Okay.    And do you recall, as well, him asking you if you




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2020ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29628
                                                                                     1340
                                                     Vol. 6 - 20
  1     were, in these tables, attempting to measure the impact of the

  2     specific changes in the absentee and provisional voting

  3     requirements enacted by Senate Bills 205 and 216?

  4        A.    I do recall it, yes.

  5        Q.    Okay.    Do you recall what your response was to that?

  6        A.    I believe that I said it was not to measure the specific

  7     impact.

  8        Q.    So, if it wasn't to measure the specific impact of the

  9     changes in the law, what was the purpose of those analyses?

 10        A.    The purpose was to assess, as I think about it as a

 11     demographer, the extent to which minorities are at risk of

 12     having their votes be counted impacted by the law.                  So, for

 13     reasons that I've discussed, I think yesterday, but I can

 14     elaborate on, I think that the only real way to test the

 15     specific impact of those laws would be a way in which we would

 16     require data that we simply don't have.              And so what I've been

 17     saying in some of my rebuttal reports is that the defense

 18     experts' focus on that, I think, is misguided.

 19              And so what I think makes more sense is to have other

 20     testimony, other ways in which the Court can gather information

 21     about the impact other than the kind of statistical analysis

 22     that I'm performing.        So what I'm trying to show -- what I'm

 23     trying to answer is the question of whether there appears to be

 24     any correlation at all between percent minority and, let's say,

 25     the rejection of provisional ballots.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2121ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29629
                                                                                     1341
                                                       Vol. 6 - 21
  1              I don't know enough about how the Court would make a

  2     decision about the impact of the law.             But when I was going

  3     into the research, it made sense to me that if there was no

  4     relationship ever at any time between minorities and voting in

  5     these ways, then in some ways it would be hard to see how there

  6     could be a disparate impact, even though there may be an impact

  7     on all voters.

  8              So, the logic of the argument is, if the way in which

  9     the law impacts voters is by making it harder for specific

 10     categories of voters to vote -- and, by "that category," I mean

 11     the less educated, less literate, poorer and so forth -- those

 12     are all characteristics which are correlated with race and the

 13     idea that is, if minorities are more likely to use these voting

 14     methods and more likely, already, to have their ballots

 15     rejected, then it would stand to reason that these burdens

 16     would be disproportionately concentrated on minorities

 17     themselves.

 18        Q.    So, Dr. Timberlake, is it fair to say that, in terms of

 19     the statistical analysis reflected in the tables in your

 20     reports, the bottom line there is showing a disproportionate

 21     rejection rate for provisionals based on race?                "By race," I

 22     should say.

 23                 MR. KELLER:     Objection, Your Honor.          Leading.

 24                 THE COURT:     Sustained.     Rephrase.

 25                 MR. McTIGUE:     Certainly.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2222ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29630
                                                                                     1342
                                                                  Vol. 6 -      22
  1                 MR. KELLER:     Thank you, Your Honor.

  2        BY MR. McTIGUE:

  3        Q.    Bottom line, can you tell us what those tables show?

  4        A.    Well, the bottom line is that, particularly in terms of

  5     the rejection of provisional ballots and, to some degree, in

  6     terms of the rejection of absentee ballots, there -- in many of

  7     the years, but not all -- I think 2014 was an outlier, or an

  8     exception -- in most years, there was a positive correlation

  9     between the percent minority in the county and the rejection

 10     rate of provisional and absentee ballots.               Controlling for a

 11     number of characteristics, that might be alternative

 12     explanations for why you would see that correlation.                  So the

 13     evidence that is indicative of -- What the evidence shows is

 14     that there is a positive relationship between percent minority

 15     and these rejection rates.          And an inference that one could

 16     draw from that is that the reason that that correlation exists

 17     is because minorities in high-minority counties are using these

 18     ballots and having their ballots rejected at higher rates.

 19        Q.    And, to be clear, by "positive relationship," you mean

 20     higher rate?

 21        A.    Yes.    So, a positive correlation in statistics means

 22     that, as one variable gets bigger, the other variable tends to

 23     get bigger, too.       So, as the percentage of minorities rises in

 24     a county, the rate of rejection of provisional ballots also

 25     tends to go up, and vice versa.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2323ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29631
                                                                                     1343
                                                       Vol. 6 - 23
  1        Q.    And if the Court were to -- Well, if the Court were to

  2     conclude that any of the specific changes enacted in Senate

  3     Bills 205 and 216 were resulting in rejection of provisional or

  4     absentee ballots, what would be your conclusion as to the

  5     likely racial impact of that?

  6        A.    In general, if it could be established that the changes

  7     in the law increase the likelihood of provisional or absentee

  8     ballots being rejected, then it would stand to reason

  9     that -- and particularly if the reasons for those rejections

 10     had to do with something about the voters' own characteristics,

 11     like their education level or their literacy or something like

 12     that, then it would stand to reason that the laws would

 13     disproportionately impact the group that has more disadvantage

 14     on those characteristics, such as education, literacy, poverty,

 15     income, and things like that.

 16              So, the logic of what I've been talking about is that,

 17     if the -- if the way in which Senate Bills 205 and 216 impact

 18     voters is by making it harder for the less educated and the

 19     less literate to vote correctly, let's say, then, logically,

 20     statistically, it would stand to reason that that impact would

 21     be visited upon the group that has less of education, less

 22     literacy.     And, in the State of Ohio and in many other states,

 23     that group would be African Americans, compared to whites.

 24        Q.    And, as a sociologist, do you study societal factors

 25     such as education, poverty, residential, mobility, literacy,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2424ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29632
                                                                                     1344
                                                     Vol. 6 - 24
  1     automobile ownership and any disparity regarding those factors

  2     by race?

  3                 MR. KELLER:     Objection.      Compound.

  4                 THE COURT:     Sustained.     It's the conjunctive "and"

  5     that floored you, Mr. McTigue.

  6                 MR. McTIGUE:     Yes.    Let me --

  7                 THE COURT:     Rephrase your question.

  8                 MR. McTIGUE:     -- rephrase the question.

  9        BY MR. McTIGUE:

 10        Q.    So, Dr. Timberlake, as a sociologist, do you study

 11     societal factors such as education, poverty, residential

 12     mobility, literacy and automobile ownership?

 13        A.    I study factors like that.          I have not specifically

 14     studied automobile ownership or literacy, but the other ones

 15     you mentioned I have.

 16        Q.    Okay.    And do you study those factors in relationship to

 17     whether there's any disparity among those factors by race?

 18        A.    Yes.    That has been the topic of most of my research.

 19        Q.    Now, you were also, I think, asked by Mr. Keller

 20     yesterday -- Let me back up one second.              You've already stated

 21     that you answered Mr. Keller's questions yesterday that your

 22     statistical analysis was not measuring the impact of the

 23     changes in the laws directly, correct?

 24        A.    That's correct.

 25        Q.    Okay.    And that would be -- Well, do you recall




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2525ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29633
                                                                                     1345
                                                     Vol. 6 - 25
  1     questions from Mr. Keller yesterday about you weren't measuring

  2     positive changes or negative changes?

  3        A.    Correct.     I do recall that, yes.

  4        Q.    And do you recall, as well -- Well, strike that.

  5              Again, bottom line, from your perspective, if there is a

  6     rejection rate of provisionals or absentees that that -- that

  7     rejection rate, without knowing what it's specifically due to,

  8     still accounts for what?

  9        A.    I'm not sure I understand the question.              Perhaps you

 10     could --

 11        Q.    Certainly.     You indicated that you recalled -- and I

 12     agree, that question was pretty bad.             You did state that you

 13     recall answering questions yesterday about you were not

 14     evaluating either negative or positive impacts from the laws at

 15     issue in this case.

 16        A.    Yes.

 17        Q.    Okay.    However, your statistical analysis, both

 18     pre-implementation and post-implementation of these laws, still

 19     shows rejection rates, correct?

 20        A.    Yes, with some exceptions that I think we discussed

 21     yesterday.      Not every year shows what I would consider to be a

 22     strong relationship between county-percent minority and

 23     rejection rates.       But, in general, particularly in presidential

 24     election years, there appears to be a fairly strong

 25     relationship between, especially, provisional ballot rejection




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2626ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29634
                                                                                     1346
                                                                  Vol. 6 -      26
  1     and county-percent minority.

  2        Q.    Now, I want to also ask you, based on some questions

  3     that Mr. Keller asked yesterday, your report in the present

  4     case, which is Plaintiffs' Exhibit P1194, incorporates the

  5     report that you filed in the OOC case, correct?

  6        A.    That's my understanding, yes.

  7        Q.    And, in the OOC case, you had also filed two errata

  8     statements to that report, correct?

  9        A.    Correct.

 10        Q.    Okay.    And those errata statements are incorporated with

 11     the report that you are filing in this case, correct?

 12        A.    Correct.

 13        Q.    Okay.    Now, with regard to the -- and you were asked

 14     some questions yesterday about this, about the -- I don't

 15     remember if you were asked or if you volunteered it, but you

 16     gave some explanation about the two errata statements.

 17              My question is, again, more bottom line.               Did those

 18     corrections that are set forth in the errata statements change

 19     any of the conclusions that you reached in the report in the

 20     OOC case?

 21        A.    The bottom line is no.         The first erratum was simply to

 22     correct the alignment of some rows in Table 1.                So, it was

 23     unrelated to the analysis entirely.            It was a presentation

 24     error, essentially.

 25              The second erratum had to do with some slight changes in




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2727ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29635
                                                                                     1347
                                                     Vol. 6 - 27
  1     the way in which I calculated the county poverty rates. And,

  2     by assigning a cutoff of 15 percent poverty in a county to put

  3     a county in a high poverty group or a low poverty group, that

  4     caused three counties to change groups from the earlier

  5     analysis, or the earliest version of Table 1, to the latest

  6     version of Table 1 in the OOC report.

  7              Those counties are all very small in population, and so

  8     they don't contribute very much to the overall results that you

  9     would get.     They're something like -- Two of the counties were

 10     less than one percent of Ohio's population, and the other

 11     county was something like 1.2 percent.              And, so, when you

 12     switch those three counties into different groups, it just

 13     doesn't impact the analysis appreciably.

 14                 THE COURT:     Did the second erratum in any way change

 15     your conclusion, Doctor?

 16                 THE WITNESS:     No, it did not.        And I think it states

 17     as much in that erratum.         I think the very last sentence of

 18     the, sort of, paragraph in that mentions that.

 19                 MR. McTIGUE:     Your Honor, may I have a moment?

 20                 THE COURT:     And I want to understand.          Those two

 21     errata statements relate to Judge Watson's case, the OOC case;

 22     am I correct?

 23                 THE WITNESS:     That's correct.

 24                 THE COURT:     And were there any errors to be corrected

 25     in your report in this case, which is 1194?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2828ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29636
                                                                                     1348
                                                           Vol. 6 -             28
  1                 THE WITNESS:     Not that I'm aware of.

  2                 THE COURT:     All right.

  3              Go ahead, Mr. McTigue.

  4                 MR. McTIGUE:     May I have a moment?

  5                 THE COURT:     Yes.

  6          (Whereupon, there was a brief interruption.)

  7                 MR. McTIGUE:     No further questions, Your Honor.

  8                 THE COURT:     Any recross, Mr. Keller?

  9                 MR. KELLER:     No, Your Honor.

 10                 THE COURT:     All right.     Thank you very much, Dr.

 11     Timberlake.

 12                 THE WITNESS:     Thank you, Your Honor.

 13              (Witness excused.)

 14                 MS. CRAWFORD:      The Plaintiffs call Jocelyn Bucaro.

 15              (Witness sworn.)

 16                 MR. McTIGUE:     Your Honor, may I approach and retrieve

 17     some of the exhibits?

 18                 THE COURT:     Yes, you may.

 19              Ma'am, bend the microphone towards you and speak clearly

 20     into it, please.

 21                 THE WITNESS:     Okay.

 22                 THE COURT:     Please proceed. Ms. Bucaro.

 23                 MS. CRAWFORD:      Thank you, Your Honor.

 24                                         - - -

 25




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2929ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29637
                                                                                     1349
                                                                  Vol. 6 -      29
  1                                    JOCELYN BUCARO,

  2         AFTER HAVING BEEN DULY SWORN, TESTIFIED AS FOLLOWS:

  3                                  CROSS-EXAMINATION

  4        BY MS. CRAWFORD:

  5        Q.    Mrs. Bucaro, thank you for coming up today from Butler

  6     County.     I understand it's election season, so you have a lot

  7     going on.

  8              Could you please state your full name for the record?

  9        A.    Jocelyn Bucaro.

 10        Q.    And what is your current position?

 11        A.    Deputy Director of the Butler County Board of Elections.

 12                 THE COURT:     Ms. Bucaro, would you spell your last name

 13     for the record, please?

 14                 THE WITNESS:     Sure.    B-u-c-a-r-o.

 15                 THE COURT:     All right.

 16        BY MS. CRAWFORD:

 17        Q.    And how long have you been with the Board of Elections?

 18        A.    Four-and-a-half years.

 19        Q.    Has that always been as the Deputy Director?

 20        A.    I was hired originally as Director, and was appointed

 21     Deputy Director four years ago.

 22        Q.    Okay.    And what are your duties in your current

 23     position?

 24        A.    Together with the Director, we manage the office at the

 25     Board of Elections, carry out the duties proscribed in the Ohio




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3030ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29638
                                                                                     1350
                                                     Vol. 6 - 30
  1     Revised Code to register voters, prepare for the -- prepare

  2     ballots, accept candidate filings, test voting equipment,

  3     prepare for an election, hire precinct election officials, all

  4     of the duties proscribed in the Revised Code.

  5        Q.    Thank you.

  6                 MS. CRAWFORD:      And, Your Honor, as an initial matter,

  7     I would like to introduce the stipulated exhibits.                  And Mr.

  8     Conover can correct me, but they are Plaintiffs' Exhibit 973

  9     through 987, Exhibits 1747 through 1998 --

 10                 THE COURT:     Wait.    1747 through 1998?

 11                 MS. CRAWFORD:      Yes, Your Honor.       And then Plaintiffs'

 12     Exhibits 3925 through 3930.

 13                 THE COURT:     So, Mr. Conover, 973 through 978 --

 14                 MS. CRAWFORD:      987.

 15                 THE COURT:     I'm sorry.     I was looking at 987, and I

 16     read something different.          Imagine how that happens.

 17              1747 through 1998 and 3925 through 3930.

 18              Mr. Conover, is there any objection to the admission of

 19     those exhibits?

 20                 MR. CONOVER:     No objection, Your Honor.

 21                 THE COURT:     All right.     Thank you very much.

 22                 MR. CONOVER:     Thank you.

 23                 THE COURT:     Ms. Crawford, please continue.

 24                 MS. CRAWFORD:      Thank you.

 25        BY MS. CRAWFORD:




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3131ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29639
                                                                                     1351
                                                       Vol. 6 - 31
  1        Q.    Ms. Bucaro, what is your understanding -- Well, first I

  2     should ask, are you familiar with the requirements for absentee

  3     and provisional ballots?

  4        A.    Yes.

  5        Q.    And what is your understanding of the information a

  6     voter must provide on a provisional ballot form in order for

  7     that ballot to count?

  8        A.    They have to provide their printed name, their current

  9     address, their date of birth, one form -- a proper form of

 10     identification, including a Social Security number, last four

 11     digits, an Ohio driver's license or State ID number, or show a

 12     copy of a utility bill or other form of identification

 13     proscribed, and provide their signature.

 14        Q.    And do you know whether any of these required categories

 15     are the result of recent changes in the law?

 16        A.    Yes.

 17        Q.    And which of these?

 18        A.    The date of birth, current address -- and current

 19     address are the two new pieces of information.

 20        Q.    And that's the 2014 change?

 21        A.    Correct.

 22        Q.    Okay.    And, just briefly, would you describe the Butler

 23     County Board's process for reviewing provisional ballots in the

 24     office?

 25        A.    The Board has a policy directing the staff of the Board




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3232ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29640
                                                                                     1352
                                                     Vol. 6 - 32
  1     of Elections to provide a review of provisional ballot

  2     envelopes to determine whether or not the voter was eligible to

  3     cast a ballot in the election.           That includes two checks by a

  4     Democrat staff person and a Republican staff person in our

  5     office.     We review the envelope for completion.              Whether or not

  6     there is any information on the face of the envelope that's

  7     missing that's required, that would be noted.                We then look the

  8     voter's registration up in our voter registration database to

  9     determine whether or not the voter was registered in Butler

 10     County.     And if we don't locate them in Butler County, we'll

 11     look them up in the statewide voter registration database to

 12     determine if they're registered anywhere else in the State of

 13     Ohio.

 14              If we determine that the voter was registered in Butler

 15     County, we then determine whether or not their current address

 16     is a valid address in the County.            And we also determine

 17     whether or not the voter cast any other form of ballot, meaning

 18     an absentee ballot, in Butler County in the election.

 19              We'll also determine whether or not the voter cast the

 20     ballot in the correct precinct or polling location based on

 21     their current address.

 22              If the voter was determined to be registered in a

 23     different county, we will contact that county to determine

 24     whether or not the voter cast a ballot in that county, as well

 25     as this -- for this election.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3333ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29641
                                                                                     1353
                                                       Vol. 6 - 33
  1              If we determine that the voter cast only this ballot in

  2     this election, was eligible, resides at the address they

  3     listed, you know, cast the ballot in the correct location,

  4     everything was completed properly, we'll recommend to the Board

  5     that the ballot be counted.          And if any of that information is

  6     determined to be inaccurate or invalid, then we would recommend

  7     the ballot not be counted.

  8        Q.    Let me try and break that down a little bit.

  9        A.    Yeah.

 10        Q.    So, when the Board is actually reviewing the

 11     recommendations, do they look at the actual provisional ballot

 12     envelopes themselves, or do they look at a report?

 13        A.    They do not look at the ballots, the provisional ballot

 14     envelopes for ballots that we recommend to be counted.                   They do

 15     review the face of the envelope on ballots that are determined,

 16     or recommended, not to be counted.

 17        Q.    So, all of the ones that you recommend to be not

 18     counted, the Board will look at each envelope individually?

 19        A.    They'll -- Yes.       They don't always look at each

 20     envelope.     If we determine a voter was not registered anywhere

 21     in the State of Ohio, generally, they'll look at that as a

 22     category of envelopes; and they won't necessarily review each

 23     individual envelope.        But for other categories in which voters

 24     votes won't be counted, they'll look at individual envelopes.

 25        Q.    Okay.    And you talked a little bit about that review




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3434ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29642
                                                                                     1354
                                                                  Vol. 6 -      34
  1     process.

  2        A.    Uh-huh.

  3        Q.    Let me show you --

  4                 THE COURT:     Before you proceed, Ms. Crawford, I need

  5     to make sure that Ms. Clark has the stipulated exhibits.

  6              (Brief pause in the proceedings.)

  7                 THE COURT:     Thank you, Ms. Crawford.          Please continue.

  8                 MS. CRAWFORD:      Yes.

  9                 THE COURT:     Incidentally, quick question for you,

 10     Ms. Bucaro.      Has Butler County ever undertaken, prior to the

 11     enactment of either Senate Bill 205 or 216, any studies to

 12     determine whether there was voter fraud?

 13                 THE WITNESS:     We have under directive by the Secretary

 14     of State, and we have not found that to be -- we have found one

 15     instance where a voter cast a ballot in Butler County and in

 16     Hamilton County in the same election.             And that voter was

 17     referred to the Prosecuting Attorney's Office and, I believe,

 18     was charged.

 19                 THE COURT:     Okay.    In which election was that?

 20                 THE WITNESS:     It was before I started.           I believe it

 21     was 2010.

 22                 THE COURT:     And the directive came from the Secretary

 23     of State to conduct some type of survey to determine whether

 24     there was voter fraud?

 25                 THE WITNESS:     In that case, no.        But in subsequent




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3535ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29643
                                                                                     1355
                                                     Vol. 6 - 35
  1     elections, there have been directives from the Secretary of

  2     State's Office.

  3                 THE COURT:     And what do those directives require you

  4     to do?

  5                 THE WITNESS:     They required us to determine whether or

  6     not any voter may have committed voter fraud.                And, if so, the

  7     Board can determine in a public meeting whether or not to refer

  8     those instances to our prosecuting attorney.                And the directive

  9     also asks us to determine whether or not there were any

 10     instances of voter suppression, as well, and refer those in the

 11     same way.

 12                 THE COURT:     And what did you understand, or what do

 13     you understand, voter suppression to mean?

 14                 THE WITNESS:     Voter intimidation, efforts to prevent a

 15     voter who otherwise is eligible to vote from voting.

 16                 THE COURT:     Were these directives passed down to your

 17     Board before the enactment of either 205 or 216, to your

 18     knowledge?

 19                 THE WITNESS:     I believe the first one came after the

 20     2012 election.       So, yes.

 21                 THE COURT:     Okay.    But that was the only one?

 22                 THE WITNESS:     Yeah.    I believe -- yeah.         Uh-huh.

 23                 THE COURT:     And what did that first directive require

 24     you to do?

 25                 THE WITNESS:     To look for both instances of voter




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3636ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29644
                                                                                     1356
                                                                  Vol. 6 -      36
  1     suppression and voter fraud.

  2                 THE COURT:     Did it delineate how you were to go about

  3     looking for voter suppression or voter fraud?

  4                 THE WITNESS:     To my recollection, no, hu-uh.

  5                 THE COURT:     But Butler County never conducted any

  6     independent surveys or analyses to determine whether there was

  7     voter fraud?

  8                 THE WITNESS:     The only -- the only survey we would

  9     have conducted would have been, through the provisional review

 10     process, if a voter was found to have voted in both our county

 11     and in a different county, then that would be the only review.

 12                 THE COURT:     Right.    All right.

 13              Please continue, Ms. Crawford.

 14                 MS. CRAWFORD:      Thank you, Your Honor.

 15        BY MS. CRAWFORD:

 16        Q.    Just a couple of questions about what Judge Marbley

 17     asked you about.       With respect to the voter who voted in both

 18     Hamilton and Butler County, were both of those votes ultimately

 19     counted?

 20        A.    I believe they were, yes.

 21        Q.    Both votes were counted?

 22        A.    Uh-huh.

 23        Q.    Okay.

 24                 THE COURT:     Was that voter voting by provisional

 25     ballot?     Did he or she?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3737ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29645
                                                                                     1357
                                                           Vol. 6 -             37
  1                 THE WITNESS:     It was before I was appointed.

  2                 THE COURT:     Oh, I see.

  3                 THE WITNESS:     It was before I was involved.            So,

  4     without looking again at the facts of the case, I can't speak,

  5     for sure, whether or not it was a provisional ballot the voter

  6     cast.

  7                 MS. CRAWFORD:      Okay.

  8        BY MS. CRAWFORD:

  9        Q.    And if you'd take a look, this is the form you spoke

 10     about about provisional review where each reviewer makes

 11     notations on the back of the provisional ballot envelope,

 12     correct?

 13        A.    Yes, that's correct.

 14        Q.    And, so, it states the party of the reviewer and the

 15     items they reviewed in that checklist, correct?

 16        A.    Correct.

 17        Q.    And then, ultimately, it gives a reason why that

 18     provisional ballot should be valid or invalid, correct?

 19        A.    Correct.

 20        Q.    Okay.    And I'll come back to this particular one, but I

 21     just wanted to provide an example.

 22                 THE COURT:     While you're doing that, Ms. Crawford, Mr.

 23     McTigue, a young lady just came into the courtroom.                  Do you

 24     know whether she is one of your witnesses?

 25                 MR. McTIGUE:     Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3838ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29646
                                                                                     1358
                                                                  Vol. 6 -      38
  1        BY MS. CRAWFORD:

  2        Q.    And with respect to that form, does the Board of

  3     Elections see the provisional ballot review form?

  4        A.    Yes.

  5        Q.    So, they see that form when they're making their

  6     decision about the particular provisional ballots?

  7        A.    Yes.

  8        Q.    Okay.    Now, when a voter is actually voting a

  9     provisional ballot and filling out the associated affirmation

 10     form, do you instruct precinct election officials to look to

 11     see whether a form is complete prior to leaving a polling

 12     place?

 13        A.    Yes.

 14        Q.    And the poll-worker -- you actually have a process in

 15     Butler County where the poll-worker is required to affix their

 16     signature on the receipt from the electronic poll books,

 17     correct?

 18        A.    Yes.

 19        Q.    And could you explain that process for me, please?

 20        A.    So, we have used electronic poll books now for four

 21     years in Butler County.         And our electronic poll books have a

 22     printer.     When a voter is checked in on the ePoll book, if the

 23     voter is found to be a provisional voter for whatever reason,

 24     the poll-workers print a receipt and circle the voter's

 25     precinct where they should vote.            And they initial that receipt




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3939ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29647
                                                                                     1359
                                                     Vol. 6 - 39
  1     before sending the voter to the provisional area or to the

  2     correct polling location.

  3              The provisional check-in judges then are instructed to

  4     advise the voter on filling out the provisional form, make sure

  5     they give the voter the correct precinct envelope that matches

  6     the precinct on that receipt.           The voter then completes the

  7     envelope per the instructions, and then the poll-workers are

  8     instructed -- two poll-workers are instructed to review the

  9     form for completion and initial the receipt before taping it to

 10     the back of the provisional envelope.

 11        Q.    Thank you.     And what is the purpose of the poll-workers

 12     signing that receipt?

 13        A.    If we find that a provisional envelope was not completed

 14     properly by the voter, we will review which poll-workers

 15     reviewed that particular envelope.            And we may not ask them to

 16     return, or we may retrain them.           We'll -- We'll use that as a

 17     skills assessment for our poll-workers.

 18        Q.    So it's to identify which, if any, poll-workers are

 19     making errors?

 20        A.    Yes.

 21        Q.    Okay.    And if there are, in fact, information -- there

 22     is information missing on the provisional ballot envelopes, you

 23     aren't permitted to contact the voters, via phone or e-mail, to

 24     correct that information, correct?

 25        A.    That's correct.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4040ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29648
                                                                                     1360
                                                                  Vol. 6 -      40
  1        Q.    And that's by directive?

  2        A.    Yes.

  3        Q.    And Board members from Butler County have even requested

  4     that you contact these voters, correct?

  5        A.    Yes.

  6        Q.    But you're unable to do so, per directive?

  7        A.    Correct.

  8        Q.    But you are permitted to contact voters after the

  9     election has been certified for additional information for

 10     registration purposes, correct?

 11        A.    Yes.

 12        Q.    Could you explain this distinction?

 13        A.    No.    I don't know that I can explain.            The distinction

 14     between contacting them before the election is certified and

 15     after?

 16        Q.    Right.    Is it simply just you're only allowed to contact

 17     them for registration purposes?

 18        A.    Well, as we are with any other voter registering to

 19     vote, we are permitted to contact them if they did not provide

 20     a required piece of information on their registration form.

 21     We're actually required to contact them for the missing

 22     information.

 23        Q.    So you're required to contact them for missing

 24     information after the election has been certified?

 25        A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4141ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29649
                                                                                     1361
                                                       Vol. 6 - 41
  1        Q.    But you cannot contact them prior to certification to

  2     ask about questions you might have on their individual form?

  3        A.    As I understand the directive, yes.

  4        Q.    Okay.    Now, with respect to the date-of-birth field, the

  5     law allows Boards to accept ballots despite a date-of-birth

  6     mismatch or omission by a vote of three Board members, correct?

  7        A.    Yes.

  8        Q.    And is this true for provisionals, as well as absentees?

  9        A.    Yes.

 10        Q.    And what is your understanding of this exception?

 11        A.    My current understanding is that it applies to the month

 12     and day of a voter's birthdate; that if the month or day does

 13     not match the voter registration record, that the Board, by a

 14     vote of three members, can accept that provisional ballot for

 15     counting.

 16        Q.    And the Board can still verify the identity of

 17     individuals who leave their date of birth off of provisional or

 18     absentee envelopes, correct?

 19        A.    In most cases, yes.

 20        Q.    And prior to this law, you were still -- prior to this

 21     law which added the date-of-birth field, your office was able

 22     to identify voters before the date-of-birth requirement,

 23     correct?

 24        A.    Yes.

 25        Q.    But now the Board is required to reject ballots with




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4242ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29650
                                                                                     1362
                                                     Vol. 6 - 42
  1     missing date of births that under the previous laws they would

  2     not have had to reject, correct?

  3        A.    Yes.

  4        Q.    Now, this is Plaintiffs' Exhibit 1764.              And, here, the

  5     vote was rejected due to date of birth error, correct?                   I can

  6     show you the next page.

  7                 THE COURT:     You mean the ballot was rejected?             You

  8     said "the vote."       The ballot was rejected?

  9                 MS. CRAWFORD:      Yes.

 10        BY MS. CRAWFORD:

 11        Q.    This is the form on the back.

 12        A.    Yes.

 13        Q.    And if you -- The bottom line -- I don't know if you can

 14     read it -- but it says the BMV has her date of birth as

 15     7-27-50, although her registration card says 7-25-50, correct?

 16        A.    Uh-huh.

 17        Q.    And the voter provided --

 18                 THE COURT:     When you said "uh-huh," you mean "yes"?

 19                 THE WITNESS:     Yes.     I'm sorry.     Yes.

 20                 THE COURT:     That's all right.

 21                 MS. CRAWFORD:      Thank you, Your Honor.

 22        BY MS. CRAWFORD:

 23        Q.    And the voter provided her date of birth on the

 24     provisional envelope as 7-27-50, correct?

 25        A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4343ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29651
                                                                                     1363
                                                       Vol. 6 - 43
  1        Q.    But despite this discrepancy in the system, this was not

  2     resolved in favor of the voter, correct?

  3        A.    Yes.

  4        Q.    It was -- Rather, it was provided to us as one of the

  5     provisional ballots that was ultimately not counted, correct?

  6        A.    Yes.

  7        Q.    And if you take a look at the form, it appears the voter

  8     was found to not currently be registered by the first reviewer,

  9     correct?

 10        A.    Correct.

 11        Q.    But the second reviewer was able to find that voter in

 12     your system, correct?

 13        A.    It appears that way, yes, uh-huh.

 14        Q.    And because her date-of-birth field was incorrect, or

 15     there were multiple date-of-births contained within your

 16     system, could the inability to find her by the first reviewer

 17     have been because they used the voter's date of birth to search

 18     for that voter?

 19        A.    It's possible, yes.

 20        Q.    So more fields for your office also have the possibility

 21     of introducing more errors into your database, correct?

 22                 MR. CONOVER:     Objection, Your Honor.

 23                 THE COURT:     Basis, Mr. Conover?

 24                 MR. CONOVER:     Speculation.

 25                 THE COURT:     Well, as the Deputy Director of the Butler




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4444ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29652
                                                                                     1364
                                                     Vol. 6 - 44
  1     County Board of Elections, I believe that Mrs. Bucaro will be

  2     in a position to answer that question, given her

  3     responsibilities, position, and experience.               So your objection

  4     is overruled.

  5              You may answer, Ms. Bucaro, if you know.

  6                 MR. CONOVER:     Thank you, Your Honor.

  7                 THE WITNESS:     In a case like this, yes, it could.

  8                 MS. CRAWFORD:      Thank you.

  9        BY MS. CRAWFORD:

 10        Q.    Now, with respect to the address field on provisional

 11     ballots, when a voter is required to vote a provisional ballot,

 12     prior to a voter even receiving that provisional ballot from a

 13     poll-worker, a voter would have had to provide a current

 14     residence to that poll-worker verbally, correct?

 15        A.    Yes.

 16        Q.    And you testified the poll-worker then will circle the

 17     correct precinct on the receipt, correct?

 18        A.    Yes.

 19        Q.    So, only after that poll-worker has confirmed the

 20     correct precinct is a provisional voter provided with the

 21     provisional ballot, correct?

 22        A.    Yes.

 23        Q.    And because of this process, there isn't a concern that

 24     a voter is voting in the improper precinct based on that

 25     address, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4545ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29653
                                                                                     1365
                                                         Vol. 6 -               45
  1        A.    No.    That's very rare in Butler County.

  2        Q.    Okay.    Now, now that address is a required field on

  3     provisional ballot envelopes, you've had approximately 24

  4     voters whose ballots were rejected based on the address field

  5     between 2014 and 2015 elections, correct?               I can show you

  6     the --

  7        A.    I'm going to say, based on your knowledge of looking at

  8     our records and the records that we've provided, I will say

  9     that sounds about right.

 10        Q.    Okay.    Well, I can show you the certification form.

 11        A.    Thank you.

 12        Q.    This is Plaintiffs' Exhibit 3926.            And if you look at

 13     B6, that says seven voters failed to provide the current

 14     address, correct?

 15        A.    Yes.    And this was for 2014, or '15?

 16        Q.    2014.

 17        A.    Okay.

 18        Q.    And this is Plaintiffs' Exhibit 3928.              And it's for

 19     2015, correct?

 20        A.    Uh-huh, yes.

 21        Q.    And, in B6, it says 17 voters failed to provide a

 22     current address, correct?

 23        A.    Yes.

 24        Q.    Okay.    And many of these voters actually were rejected

 25     in Butler County due to an invalid address, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4646ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29654
                                                                                     1366
                                                                  Vol. 6 -      46
  1        A.    Yes.

  2        Q.    And what does it mean when the address is invalid?

  3        A.    It means that the address could not be verified as a

  4     valid address in Butler County in our voter registration

  5     system.

  6        Q.    And is this in the directive that requires you to check

  7     whether or not the address is valid?

  8        A.    I'm not sure that it specifies specific address points

  9     being confirmed in our voter registration database.                  To my

 10     knowledge, I -- I don't know.

 11        Q.    But this is the process your office goes through when

 12     processing provisional ballots?

 13        A.    Correct.     Our system is connected to our county GIS

 14     mapping system.       And we use address points for our voter

 15     registration, rather than address ranges.

 16        Q.    And do you ever check to make sure -- other databases to

 17     make sure a residence is valid?

 18        A.    Yes, always.

 19        Q.    And what databases are those?

 20        A.    The County Engineer's Office and the County Auditor's

 21     Office.

 22        Q.    Okay.    Do you ever check Google Maps?

 23        A.    No.    That's -- No.

 24        Q.    Do you ever go out to the property to see if it's a

 25     valid address?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4747ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29655
                                                                                     1367
                                                       Vol. 6 -                 47
  1        A.    Not when reviewing provisional ballots.

  2        Q.    Okay.    This is Plaintiffs' Exhibit 1747.             And if I turn

  3     to the second page, you can see this provisional ballot was

  4     rejected for an invalid address, correct?

  5        A.    Yes.

  6        Q.    But the voter did fill in that address field, correct?

  7        A.    Yes.

  8        Q.    And I will represent to you that I went to Google Maps

  9     for this voter, and it does come up as a valid address.                      But

 10     despite it coming up as valid, if it doesn't come up in your

 11     search of the GIS database or Auditor's Office, then you're

 12     required to reject it, correct?

 13                 MR. CONOVER:     Objection, Your Honor.

 14                 THE COURT:     Just a second.

 15              Mr. Conover?

 16                 MR. CONOVER:     Objection, Your Honor.

 17                 THE COURT:     What's your basis?

 18                 MR. CONOVER:     Counsel was testifying.

 19                 THE COURT:     I'm sorry.     I think I misheard you.             What

 20     is your legal basis, Mr. Conover?

 21                 MR. CONOVER:     She had said that she had gone to the

 22     Google Maps herself and was giving that testimony.

 23                 THE COURT:     This is cross-examination, as you know,

 24     Mr. Conover.      Ms. Crawford is allowed to lead.            I think that

 25     that information was put in context to the question.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4848ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29656
                                                                                     1368
                                                                Vol. 6 - 48
  1              And you are right, generally.           While the editorial

  2     remarks 99.9 percent of the time would be stricken, in the

  3     context of this question, I'm going to allow that opening

  4     sentence to stand.

  5                 MR. CONOVER:     Thank you, Your Honor.

  6                 THE COURT:     Your objection is noted, but overruled.

  7                 MR. CONOVER:     Thank you, Your Honor.

  8                 THE COURT:     You may answer, Ms. Bucaro, if you know.

  9                 THE WITNESS:     Because we're asked to determine whether

 10     the voter provided a current address, if we can't determine

 11     whether the address is valid, then we would reject the ballot.

 12        BY MS. CRAWFORD:

 13        Q.    Okay.    This is Plaintiffs' Exhibit 1749.             And this

 14     particular provisional ballot was also rejected for address

 15     reasons, correct?

 16        A.    Yes.

 17        Q.    And, again, it appears the voter lists a full address,

 18     correct?

 19        A.    Yes.

 20        Q.    But when your staff looked it up, they could not find

 21     this address?

 22        A.    Correct.

 23        Q.    And are you aware there is an Oxford Reily Road in

 24     Butler County?

 25        A.    Am I personally aware?         No.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4949ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29657
                                                                                     1369
                                                       Vol. 6 - 49
  1        Q.    I think it's only two letter -- there is a road that's

  2     only two letters off.        So if the voter only misspelled his

  3     street address, is this something that your office would

  4     correct?

  5        A.    Yes.    We would not discount because of a misspell.

  6        Q.    Okay.    And how would this be caught in your search?

  7        A.    We would have searched, in multiple ways, for this

  8     address point.

  9        Q.    Okay.    Do you remember the particular places that were

 10     searched for for this particular ballot?

 11        A.    I do not.     I did not take part in this search.

 12        Q.    Okay.    This is Plaintiffs' Exhibit 1753.             And this

 13     voter's provisional ballot was also rejected for an invalid

 14     address, correct?

 15        A.    Yes.

 16        Q.    And the voter wrote on the address line "Hope Mission,"

 17     correct?

 18        A.    Yes.

 19        Q.    And do you know that Hope Mission is a homeless shelter?

 20        A.    Yes.

 21        Q.    And this voter wrote the name of the homeless shelter in

 22     the street address line, correct?

 23        A.    Yes.

 24        Q.    And, in addition, the voter provided three forms of

 25     identification, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5050ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29658
                                                                                     1370
                                                                  Vol. 6 -      50
  1        A.    Yes.

  2        Q.    And the rest of the ballot form appears to be complete,

  3     correct?

  4        A.    Yes.

  5        Q.    And on the following page, it does -- it is checked that

  6     the voter is registered, correct?

  7        A.    Yes.

  8        Q.    But, yet, under the new laws that the address is a

  9     required field, this ballot was rejected, correct?

 10        A.    Yes.

 11        Q.    Do you think this is fair?

 12        A.    No.

 13                 MR. CONOVER:     Objection, Your Honor.

 14                 THE COURT:     Basis?

 15                 MR. CONOVER:     Argumentative.

 16                 THE COURT:     Overruled.

 17                 MR. CONOVER:     Thank you.

 18        BY MS. CRAWFORD:

 19        Q.    Now, with respect to the identification field, if

 20     someone provides a Social Security number but they previously

 21     provided a driver's license number or other kind of

 22     identification to the Board but that was not a Social Security

 23     number, can the Board accept the ballot still?

 24        A.    If they provide something other than a Social Security

 25     number?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5151ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29659
                                                                                     1371
                                                                  Vol. 6 -      51
  1        Q.    Let me state it a little differently.

  2        A.    Okay.

  3        Q.    So, in your system, the voter has previously provided

  4     the Social Security number --

  5        A.    Uh-huh.

  6        Q.    -- and that's the number you have in your system.

  7        A.    Uh-huh.

  8        Q.    Then later they provide a driver's license number or

  9     other identification, but that new form is not in your system.

 10     Are you able to accept that ballot?

 11        A.    Yes.

 12        Q.    Okay.    I'm showing you Plaintiffs' Exhibit 1768.                  And,

 13     here, the ballot was rejected due to an error in the last four

 14     digits of the Social Security number, correct?

 15        A.    Yes.

 16        Q.    And it looks like the voter wrote "0857."               But if we

 17     look at the back, in the notes, it says:              System has -- at the

 18     bottom -- System has 0851 and does not -- I don't know what the

 19     next word is, but have 0857.          Correct?

 20        A.    Uh-huh.     Yes.

 21        Q.    We don't know which number is actually correct, right,

 22     the voter or the one in the system?

 23        A.    No, not based on this discrepancy.

 24        Q.    And you aren't permitted to contact the voter to find

 25     out which is actually the correct identification number,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5252ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29660
                                                                                     1372
                                                                  Vol. 6 -      52
  1     correct?

  2        A.    Yes.

  3        Q.    In this case, you're relying on the system to be

  4     correct, right?

  5        A.    And the voter's original registration card, if we have

  6     it.

  7        Q.    Right.    But even if you did have the voter's original

  8     registration form, here, we're talking about the difference

  9     between a "1" and a "7," correct?

 10        A.    Yes.

 11        Q.    And, those two numbers, they could look pretty similar

 12     on a voter's registration form, correct --

 13        A.    Yes.

 14        Q.    -- because it's handwritten?

 15        A.    Uh-huh, yes.

 16        Q.    So there is the possibility that your system -- it was

 17     entered into your system incorrectly, right?

 18        A.    Yes.    Usually, we will look for the voter registration

 19     card to ensure that that was not the case and make sure that

 20     what our system has matches what the voter gave us in their

 21     registration card in a discrepancy like this.

 22        Q.    Thank you.     Now, Butler County provides no notice to a

 23     provisional voter to correct any error on their provisional

 24     application form, correct?

 25        A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5353ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29661
                                                                                     1373
                                                       Vol. 6 - 53
  1        Q.    But a provisional voter is able to come in to show a

  2     valid ID if they did not have valid ID with them on Election

  3     Day, correct?

  4        A.    Yes.

  5        Q.    And they have seven days to do so?

  6        A.    Yes.

  7        Q.    And, previously, those voters had ten days, correct?

  8        A.    Yes.

  9        Q.    Now, can someone with an ID mismatch come in to fix that

 10     problem within that seven-day period?

 11        A.    No.

 12        Q.    So, if it was an instance like I showed you before, that

 13     voter wouldn't be able to come in and correct that?

 14        A.    No.

 15        Q.    And it happens infrequently that voters come in to

 16     provide identification, correct?

 17        A.    Yes.

 18        Q.    Because a voter would have to realize on his or her own

 19     that they forgot to provide identification of some sort,

 20     correct?

 21        A.    They're given --

 22                 MR. CONOVER:     Objection, Your Honor.

 23                 THE COURT:     Basis, Mr. Conover?

 24                 MR. CONOVER:     Calls for speculation.

 25                 THE COURT:     Sustained.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5454ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29662
                                                                                     1374
                                                                  Vol. 6 -      54
  1                 MR. CONOVER:     Thank you.

  2                 THE COURT:     Rephrase your question, Ms. Crawford.

  3                 MS. CRAWFORD:      Thank you, Your Honor.

  4        BY MS. CRAWFORD:

  5        Q.    You don't reach out to voters to tell them there is

  6     missing identification information on their provisional

  7     envelopes, correct?

  8        A.    No.

  9        Q.    Not by phone?

 10        A.    No.

 11        Q.    You do provide them with the hotline form when they're

 12     voting, correct?

 13        A.    Yes.

 14        Q.    And the only reason a voter is allowed to come in is to

 15     provide identification that had not previously been provided,

 16     correct?

 17        A.    Yes.

 18        Q.    Do you think there would be a difference between

 19     allowing someone to fix a missing identification problem and

 20     allowing someone to fix a missing date of birth or address?

 21        A.    No.

 22        Q.    Now, in terms of absentee ballots, could you briefly run

 23     through your process for reviewing absentee ballots?

 24        A.    Are you referring to applications or returning voted

 25     absentee ballots?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5555ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29663
                                                                                     1375
                                                       Vol. 6 -                 55
  1        Q.    I'm referring to reviewing the absentee ballot

  2     envelopes.

  3        A.    It's a similar process.         We have our staff overview the

  4     envelope by first looking up the voter's record in our voter

  5     registration system, comparing the information provided on the

  6     ID envelope with the information in our system, including the

  7     voter's name, the voter's date of birth, the ID provided,

  8     whether it be the last four digits of the voter's Social

  9     Security number or driver's license number, and checking to

 10     ensure the voter signed the ID envelope, and making sure the

 11     signature roughly matches the signature in our system.

 12        Q.    And when a ballot is rejected, does your staff keep

 13     track of the reason that it's rejected?

 14        A.    Yes.

 15        Q.    And you provided us with a spreadsheet of the voters and

 16     the reason their ballots were rejected, correct?

 17        A.    Yes.

 18        Q.    I'm not going to be able to fit all of this on here, but

 19     this is Plaintiffs' Exhibit 3924.            And does this appear to be

 20     that spreadsheet --

 21        A.    Yes.

 22        Q.    -- of the rejected absentee ballots?

 23        A.    Yes.

 24                 MS. CRAWFORD:      At this time, Your Honor, I'd like to

 25     move Plaintiffs' Exhibit 3924 into evidence.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5656ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29664
                                                                                     1376
                                                           Vol. 6 -             56
  1                 THE COURT:     Any objection, Mr. Conover?

  2                 MR. CONOVER:     I'd only object in the sense that I

  3     don't know what year this is from.

  4                 THE COURT:     All right.     Your objection is well taken.

  5              Ms. Crawford, would you establish, through the witness,

  6     the year of this exhibit?

  7                 MS. CRAWFORD:      Yes, Your Honor.

  8        BY MS. CRAWFORD:

  9        Q.    Do you know what year this is?

 10        A.    It appears to be 2014.

 11                 THE COURT:     And on what do you base that, Ms. Bucaro?

 12                 THE WITNESS:     Their return date.

 13                 THE COURT:     Any further objection, Mr. Conover?

 14                 MR. CONOVER:     No objection, Your Honor.

 15                 THE COURT:     Exhibit 3924 will be received, Ms.

 16     Crawford.

 17                 MS. CRAWFORD:      Thank you, Your Honor.

 18        BY MS. CRAWFORD:

 19        Q.    Now, with respect to absentee voting, is the process the

 20     same for early in-person voters and a vote by mail?

 21        A.    No.   In-person early voters are permitted to vote on our

 22     electronic voting equipment, and they are not required to

 23     complete an ID envelope.

 24        Q.    So there is no risk of a ballot being rejected for

 25     failing to fill out that ID envelope properly for in-person




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5757ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29665
                                                                                     1377
                                                                  Vol. 6 -      57
  1     voters, correct?

  2        A.    Correct.

  3        Q.    Now, in terms of notice to absentee voters, unlike

  4     provisional voters, absentee voters do get an opportunity to

  5     correct the information, missing or incorrect information,

  6     provided on their absentee envelopes, correct?

  7        A.    Yes.

  8        Q.    And that is through the Form 11-S?

  9        A.    Yes.

 10        Q.    And use of this form requires a certain degree of

 11     literacy, correct?

 12        A.    Yes.

 13        Q.    You have to be able to read and understand the error

 14     that voter has made?

 15        A.    Yes.

 16        Q.    And it's asking voters to fill in correctly the same

 17     information that they already once filled in incorrectly,

 18     right?

 19        A.    Yes.

 20        Q.    And you aren't permitted to contact voters via telephone

 21     or e-mail to make these corrections, right?

 22        A.    No, not -- not over the phone, correct.

 23        Q.    But you do have phone numbers and e-mail addresses for

 24     at least some of these voters from their absentee ballot

 25     application forms, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5858ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29666
                                                                                     1378
                                                                  Vol. 6 -      58
  1        A.    Yes.

  2        Q.    Because that is a field on the -- optional field on the

  3     application form, correct?

  4        A.    Yes.

  5        Q.    So it's possible that you could contact these voters if

  6     permitted?

  7        A.    Yes.

  8        Q.    And voters have seven days after the election to return

  9     the 11-S forms, correct?

 10        A.    Yes.

 11        Q.    And when does your office stop mailing 11-S forms during

 12     that seven-day period?

 13        A.    We mail them out for any ballot that we receive that was

 14     timely mailed before Election Day but we receive after Election

 15     Day.    If there is information missing, we will send them an

 16     11-S form as long as we determine the ballot is eligible.

 17        Q.    So, do you mail out 11-S forms all the way up until the

 18     sixth day after the election?

 19        A.    We could, yes.

 20        Q.    And it's possible at that point the voter might not even

 21     receive that 11-S form until after the cure period, correct?

 22        A.    Yes, uh-huh.

 23        Q.    Now, with respect to identification on absentee ballot

 24     envelopes, your Board is required to reject a ballot even if

 25     the Social Security number or driver's license number is only




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5959ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29667
                                                                                     1379
                                                                  Vol. 6 -      59
  1     one number off, correct?

  2        A.    Yes.

  3        Q.    Now, I'm showing you what's been marked as Plaintiffs'

  4     Exhibit 1998.      And, in this example, it appears the ballot was

  5     rejected due to the Social Security number, correct?

  6        A.    Yes.

  7        Q.    And if we take a look at the following form, this is

  8     their voter's registration form, correct?

  9        A.    Yes.

 10        Q.    And, here, the number is 7429?

 11        A.    Yes.

 12        Q.    And if we look back at the original, or look back at the

 13     absentee envelope, the voter appears to have written "7924"?

 14        A.    Yes.

 15        Q.    So it appears the voter transposed a few numbers,

 16     correct?

 17        A.    Correct.

 18        Q.    And, as we saw, in order to receive this particular

 19     ballot, the voter already had to fill out the application with

 20     the correct Social Security number?

 21        A.    Yes.

 22        Q.    And they wouldn't have received that ballot unless the

 23     Social Security number was correct originally?

 24        A.    Yes.

 25        Q.    So, essentially, at this point, her ballot is required




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6060ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29668
                                                                                     1380
                                                     Vol. 6 - 60
  1     to be denied under the directive for transposing a few numbers,

  2     correct?

  3        A.    Correct.

  4        Q.    And under the laws and directives, the Board has no

  5     discretion to accept ballots like this, correct?

  6        A.    Correct.

  7        Q.    Now, prior to the new laws, you were able to count

  8     absentee ballots when they were missing or had incorrect

  9     date-of-births, correct?

 10        A.    Yes.

 11        Q.    Now I'm showing you Plaintiffs' Exhibit 3925.                And it's

 12     the Official Certification for Absentee Ballots for 2014,

 13     correct?

 14        A.    Yes.

 15        Q.    And if you take a look at C6 where it says "Missing or

 16     incorrect birthdates that does not meet exceptions," there were

 17     186 voters' ballots who were rejected because of the

 18     date-of-birth field, correct?

 19        A.    Yes.

 20        Q.    And this is Plaintiffs' Exhibit 3927, and it's the 2015

 21     Absentee Ballot Certification, correct?

 22        A.    Correct.

 23        Q.    And, at C6, it says, for date of birth, there were 25

 24     ballots that were rejected?

 25        A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6161ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29669
                                                                                     1381
                                                          Vol. 6 - 61
  1        Q.    Thank you.     Assuming there are no other errors on these

  2     absentee ballot envelopes, these ballots would have been

  3     counted prior to the new laws, correct?

  4        A.    Correct.

  5        Q.    And, during the 2014 election, you actually changed

  6     forms in the midst of the election due to the errors being made

  7     with respect to the date-of-birth field, correct?

  8        A.    Yes.

  9        Q.    And this is Plaintiffs' Exhibit 3929.              And can you tell

 10     if this was the original form?

 11        A.    Yes.

 12        Q.    And how can you tell that?

 13        A.    Because of the date-of-birth fields.             The text, month,

 14     day and year, is contained within the boxes.

 15        Q.    And this is Plaintiff's Exhibit 3930.              And this is the

 16     new form where the date-of-birth field has been altered?

 17        A.    Yes.

 18        Q.    And could you please explain why you made this change?

 19        A.    Because we found a lot of voters were leaving the

 20     birthdate fields blank on the original form.                And we determined

 21     that it was probably because of the way the form was formatted

 22     with those boxes containing the text, month, day and year; that

 23     voters were just glancing over that and missing those fields

 24     that were required.

 25        Q.    And did this change help?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6262ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29670
                                                                                     1382
                                                                  Vol. 6 -      62
  1        A.    Yes.

  2        Q.    And that can just be seen by the numbers, correct?

  3        A.    Yes, uh-huh.

  4        Q.    And this looks -- this forms looks a little different

  5     than the ones we've seen for other counties.                So, you are

  6     permitted to create your own forms, correct?

  7        A.    Yes.

  8        Q.    And you made this change because you wanted these votes

  9     to be able to count, correct?

 10        A.    Yes.

 11        Q.    Now, I'm showing you what's been marked as Plaintiffs'

 12     Exhibit 1987.      And this is the absentee ballot envelope,

 13     correct?

 14        A.    Yes.

 15        Q.    And it appears, here, that the voter provided the

 16     current date, rather than her year of birth, correct?

 17        A.    Yes.

 18        Q.    And that's because the "10-29-15" is in the

 19     date-of-birth field and at the bottom, correct?

 20        A.    Yes.

 21        Q.    And is this something that would fall within that

 22     exception we discussed earlier?

 23        A.    I suppose it could, yes.

 24        Q.    And this is the voter's registration form, correct?

 25        A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6363ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29671
                                                                                     1383
                                                       Vol. 6 - 63
  1        Q.    And, here, it appears her birthdate is 11-13, 1994?

  2        A.    Yes.

  3        Q.    And do you -- do you know if the Board voted with

  4     respect to this particular ballot?

  5        A.    I do not believe they did, no.

  6        Q.    Now, with absentees, voters have already filled out the

  7     date-of-birth field once prior to receiving an absentee ballot,

  8     correct?

  9        A.    Yes.

 10        Q.    In fact, they're required to fill it out correctly in

 11     order to receive that ballot?

 12        A.    Yes.

 13        Q.    And do you think it's fair that voters are having their

 14     ballots rejected for failing to fill out the date-of-birth

 15     field on absentee ballot envelopes?

 16        A.    I don't know that I can answer that.             The ID envelope,

 17     when it returns, we have to be able to determine that the voter

 18     cast the ballot.       So, in that -- in that case, if a date of

 19     birth can help us determine if that was the voter who cast it,

 20     I -- I understand the requirement.            I don't know that I can

 21     speak to its fairness.

 22              If we can otherwise determine the voter cast that ballot

 23     and filled that form out, then, no, I don't believe it's fair.

 24        Q.    Okay.    So, in this particular case, your office writes

 25     in the name and the address, or has it printed, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6464ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29672
                                                                                     1384
                                                                  Vol. 6 -      64
  1        A.    Yes, correct.

  2        Q.    And you have that voter's driver's license, correct?

  3        A.    Yes.

  4        Q.    And you have their signature, correct?

  5        A.    Yes.

  6        Q.    And if you look back at the application, the name,

  7     address -- the name appears to be the same, correct?

  8        A.    Yes.

  9        Q.    The address appears to be the same, correct?

 10        A.    Yes.

 11        Q.    The driver's license number appears to be the same,

 12     correct?

 13        A.    Yes.

 14        Q.    And the signature appears to be the same, correct?

 15        A.    Yes.

 16        Q.    So do you believe you're able to identify this voter

 17     without that information?

 18        A.    Yes.

 19                 MS. CRAWFORD:      Thank you.

 20              Your Honor, could I have a minute to confer with

 21     counsel?

 22                 THE COURT:     Yes, you may.

 23                 MS. CRAWFORD:      Thank you.

 24          (Whereupon, there was a brief interruption.)

 25                 MS. CRAWFORD:      No further questions at this time.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6565ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29673
                                                                                     1385
                                                                  Vol. 6 -      65
  1     Thank you, Ms. Bucaro.

  2                 THE WITNESS:     Okay.

  3                 THE COURT:     Thank you, Ms. Crawford.

  4              Mr. Conover, cross?        I mean -- You're direct, actually.

  5                 MR. CONOVER:     Thank you.

  6                                 DIRECT EXAMINATION

  7        BY MR. CONOVER:

  8        Q.    Good morning, Ms. Bucaro.          Thank you for being here.

  9     And I know that we've previously met; but, just for the record,

 10     my name is Brodi Conover.          I'm from the Ohio Attorney General's

 11     Office and represent the Defendants Secretary of State and the

 12     State of Ohio in this case.

 13              I'd like to kind of just track Ms. Crawford's

 14     questioning a little bit and to cover a little bit more for

 15     you.

 16              So, what is the population of Butler County?

 17        A.    I believe it's around 380,000.

 18        Q.    And do you know --

 19                 THE COURT:     What's the county seat?

 20                 THE WITNESS:     Hamilton.

 21                 THE COURT:     Hamilton, Ohio, is the county seat?

 22                 THE WITNESS:     Uh-huh.

 23        BY MR. CONOVER:

 24        Q.    And how many registered voters are there in Butler

 25     County?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6666ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29674
                                                                                     1386
                                                                  Vol. 6 -      66
  1        A.    Currently, 237,000.

  2        Q.    And do you know how these numbers compare relative to

  3     other counties in the State?

  4        A.    We're the eighth largest county in the State.

  5        Q.    Thank you.     And are you a member of a political party,

  6     Ms. Bucaro?

  7        A.    I am.

  8        Q.    And which party is that?

  9        A.    Democrat.

 10        Q.    And do you hold any positions in the Butler County

 11     Democratic Party?

 12        A.    I do.

 13        Q.    And what position is that?

 14        A.    Chair.    I'm the Chairwoman.

 15        Q.    Thank you.     And can you describe your role as the

 16     Chairwoman of the Butler County Democratic Party?

 17        A.    I help recruit candidates and help to support them.

 18        Q.    Thank you.     And do you know what a superdelegate is?

 19        A.    Yes.

 20        Q.    And what is that?

 21        A.    It's a, in the Democrat National Committee, an unpledged

 22     delegate to the National Convention.

 23        Q.    Thank you.     And can you describe the difference in your

 24     role as Deputy Director of the Butler County Democratic Party,

 25     or -- excuse me -- Butler County Board of Elections and the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6767ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29675
                                                                                     1387
                                                     Vol. 6 -                   67
  1     Chairwoman of the Butler County Democratic Party?

  2        A.    Sure.    I do not wear a party hat as Deputy Director of

  3     the Board of Elections in any sort of partisan way.                  We operate

  4     to serve the voters, all the voters of the County.                  And when

  5     I'm Chairwoman of the Democratic Party, I'm serving the members

  6     of the Party and Democratic voters in the County.

  7        Q.    Thank you.     What is the Ohio Association of Election

  8     Officials?

  9        A.    It's -- It's the lobbying organization of election

 10     officials in the State of Ohio.

 11        Q.    And can you just briefly describe the structure of the

 12     OAEO?

 13        A.    Sure.    There are three officers -- four officers and a

 14     Board of Trustees.        And we have an Executive Director.

 15        Q.    And are you an active member of the OAEO?

 16        A.    I am.

 17        Q.    What positions do you hold?

 18        A.    Currently, the Second Vice-President.              And I'm also on

 19     the Legislative Committee.

 20        Q.    Thank you.     I'd now like to move into the voting, kind

 21     of, apparatus in Butler County.           And I'd first like to start

 22     with the DRE machines that you all use.              And I believe that

 23     you've mentioned on your cross that an early voter -- an early

 24     in-person absentee voter would vote via a DRE machine?

 25        A.    Correct.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6868ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29676
                                                                                     1388
                                                       Vol. 6 - 68
  1        Q.    And are votes on DRE machines counted immediately?

  2        A.    No.

  3        Q.    And how is that information, that ballot information,

  4     stored on the DRE machine?

  5        A.    They're cast in early voting as a provisional vote,

  6     meaning we do not accept them until after early voting, or,

  7     until after the polls close and early voting has closed on

  8     Election Day -- on Election Day.            In that way, we are able to

  9     go and identify a vote; not see the ballot or see how a voter

 10     voted, but identify a vote if a voter is determined to be

 11     ineligible for the election.

 12        Q.    And I think you described that a voter like this would

 13     fill out an application, but would not fill out the absentee

 14     envelope?

 15        A.    Correct.

 16        Q.    And what, if any, risk is there that another individual

 17     would vote that person's vote on the DRE machine?

 18        A.    Very little.      The voter still has to complete the

 19     application, and that information is verified before they're

 20     given their ballot.

 21        Q.    Thank you.     What precinct should a voter vote in?

 22        A.    Their home precinct where they currently reside.

 23        Q.    And I think you mentioned that you often search

 24     different databases to confirm a voter's identity, what their

 25     address or their date of birth or one of their ID requirements




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6969ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29677
                                                                                     1389
                                                                  Vol. 6 -      69
  1     is, right?

  2        A.    Yes.

  3        Q.    And why do you search different databases?

  4        A.    To ensure the information we have is correct in our

  5     system.

  6        Q.    And I think you also mentioned that you check to make

  7     sure that a voter has only voted one ballot, especially in the

  8     provisional context?

  9        A.    Yes.

 10        Q.    And why do you do that?

 11        A.    Because the voter is only eligible to vote once.

 12        Q.    And I realize I'm kind of all over the place.                So I

 13     apologize.

 14        A.    That's okay.

 15        Q.    It's just following my notes.           But when a voter

 16     registers, you mentioned that there is an option to give a

 17     phone number or an e-mail address?

 18        A.    Yes.

 19        Q.    Is that required?

 20        A.    No.

 21        Q.    So, do you have a phone number for every registered

 22     voter in Butler County?

 23        A.    No.

 24        Q.    Do you have an e-mail address for every registered voter

 25     in Butler County?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7070ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29678
                                                                                     1390
                                                                  Vol. 6 -      70
  1        A.    No.

  2        Q.    So, I think Ms. Crawford also showed you two different

  3     absentee identification envelopes, one from the beginning of

  4     the 2014 election and one, kind of, that you changed in the

  5     middle; is that correct?

  6        A.    Correct.

  7        Q.    And are those forms proscribed by the Secretary of

  8     State?

  9        A.    They follow a form proscribed by the Secretary of State.

 10     We do have the form we use currently reviewed by the Secretary

 11     of State to ensure it meets their requirements.

 12        Q.    But the absentee form that you use is specific to Butler

 13     County, correct?

 14        A.    Yes.

 15        Q.    Thank you.     And I think Ms. Crawford asked you about

 16     when you're mailing out 11-S forms up to the sixth day after

 17     the election.      Is it required that a voter send in the 11-S

 18     form via mail?

 19        A.    No.

 20        Q.    So a voter could drop off an 11-S form?

 21        A.    Yes.

 22        Q.    And Ms. Crawford also asked you a little bit about

 23     literacy.      Does any form require some level of literacy?

 24        A.    Yes.

 25        Q.    And what does the Board do to assist either low literate




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7171ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29679
                                                                                     1391
                                                                  Vol. 6 -      71
  1     or illiterate voters?

  2        A.    If a voter is in our office and requires assistance, we

  3     can provide it.       If a voter requires assistance at a polling

  4     location, two precinct election officials of opposite party are

  5     permitted to assist a voter.

  6        Q.    Do you know where the authority comes from for that

  7     assistance?

  8        A.    From the Ohio Revised Code.

  9        Q.    Thank you.     And is it possible that family members could

 10     assist the voter?

 11        A.    Yes.

 12        Q.    And I think on your cross you mentioned that Butler

 13     County has used electronic poll books since 2012?

 14        A.    Correct.

 15        Q.    And do those poll books consolidate the poll books in

 16     Butler County?

 17        A.    Yes.

 18        Q.    And can you just kind of describe the process for a

 19     voter, when they walk into the polling location, how they would

 20     engage with the electronic poll book?

 21        A.    Sure.    The poll books are connected to one another via

 22     network cables.       So, a voter can check in at any electronic

 23     poll book in a polling location.            With the exception, I

 24     believe, of two polling locations in Butler County, all of our

 25     locations have multiple precincts.            So, voters do not have to




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7272ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29680
                                                                                     1392
                                                     Vol. 6 - 72
  1     know what precinct they belong to to check in at our polling

  2     locations.

  3              And the poll-workers would then ask the voter for their

  4     name and current address and look them up by their name and

  5     then verify their address and their ID with the voter at

  6     the -- on the ePoll book.

  7        Q.    And has that had any benefit on election administration

  8     in Butler County?

  9        A.    Yes.

 10        Q.    And what benefits have those had?

 11        A.    Well, it helps the voters, because they don't have to

 12     know their precinct.        Very few voters know what precinct they

 13     live in.

 14              It helps to identify what precinct a voter should vote

 15     in for a provisional ballot to ensure they vote in the right

 16     precinct and polling location.

 17              It can provide the voter with a receipt with their

 18     correct polling location address at the polls on Election Day.

 19              And, then, it vastly reduces the amount of staff time,

 20     required both before an election and after an election, in

 21     preparing the poll books for the polling locations, updating

 22     with absentee voter information, and then uploading our voter

 23     history and helping us speed up our provisional processing

 24     after the election.

 25        Q.    And I'm now going to go back to provisionals.                I know I




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7373ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29681
                                                                                     1393
                                                          Vol. 6 - 73
  1     was just there.       So I apologize for coming back to it. And you

  2     described a process where the precinct election officials are

  3     required to check the form for completeness and initial; is

  4     that right?

  5        A.    Yes.

  6        Q.    And are you required to have your precinct election

  7     officials do that?

  8        A.    No, although I believe the Secretary of State's training

  9     for precinct election officials does highly recommend it.

 10        Q.    Okay.    Thank you.     And, then, I believe, also,

 11     actually -- Strike that.

 12              With a provisional ballot, what purpose does a

 13     provisional ballot have for a non-registered voter?

 14        A.    For a non-registered voter, it would register them.

 15        Q.    And was that true for provisional ballot affirmation

 16     forms prior to 2014?

 17        A.    It was true for provisional ballot affirmation forms

 18     that contained the registration criteria on the back of the

 19     former form that was used before 2014.

 20        Q.    So was it a separate form, then?

 21        A.    The form used previously had two sides.              On the reverse

 22     side was basically a registration form, and voters were asked

 23     to complete that if they needed to update information.                   We had

 24     previously instructed our poll-workers to ask all voters voting

 25     provisionally to complete that form.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7474ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29682
                                                                                     1394
                                                       Vol. 6 -                 74
  1        Q.    But were they required to fill that form out?

  2        A.    No.    No.

  3        Q.    So their vote wouldn't have been rejected?

  4        A.    In most cases, no.

  5        Q.    Okay.    Thank you.

  6              I'd now just like to go over a couple of the exhibits

  7     that Ms. Crawford showed you.           And I'm going to start with

  8     3925, which I believe was the 2014 absentee certification; is

  9     that right?

 10        A.    Yes.

 11        Q.    And, here, in Section B, how many -- in 2014, how many

 12     absentee ballots were counted in Butler County?

 13        A.    20,200.

 14        Q.    I should specify the domestic civilian ballots.

 15        A.    Okay.    20,297 were counted.

 16        Q.    And how many were rejected?

 17        A.    449.

 18        Q.    And, looking at the bottom here, what was the most

 19     common reason for rejecting a provisional ballot in 2014 -- or

 20     an absentee ballot in 2014?

 21        A.    Ballots not received on time.

 22        Q.    And then, also, what was -- The reason given in C11, how

 23     many were rejected for that reason?

 24        A.    Three.

 25        Q.    And what is the reason that those were rejected?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7575ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29683
                                                                                     1395
                                                       Vol. 6 - 75
  1        A.    The voter was deceased prior to the date the ballot was

  2     cast.

  3        Q.    And now I'd like to bring up Plaintiffs' Exhibit 3927

  4     which I believe was the 2015 version of that form.                  And how

  5     many domestic civilian ballots were counted in 2015?

  6        A.    8,973.

  7        Q.    And how many were rejected?

  8        A.    144.

  9        Q.    And what was the most common reason for rejection?

 10        A.    Ballots not timely received.

 11        Q.    And how many were --

 12        A.    92.

 13        Q.    Thank you.     Now I'd like to bring up Plaintiffs' Exhibit

 14     3926.    And what is this form?

 15        A.    The Official Certification for Provisional Ballots Cast

 16     in the November 2014 Election.

 17        Q.    Thank you.     And how many provisional ballots were

 18     counted in full in 2014?

 19        A.    1,242.

 20        Q.    And how many were rejected?

 21        A.    117.

 22        Q.    And what was the most common reason for rejection?

 23        A.    Voters not registered.

 24        Q.    And how many?

 25        A.    81.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7676ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29684
                                                                                     1396
                                                                  Vol. 6 -      76
  1        Q.    I'd also like to --

  2                 THE COURT:     And, just for clarity in the record,

  3     that's voter not registered in the State.

  4                 THE WITNESS:     Yes.

  5                 THE COURT:     Is that right?

  6                 THE WITNESS:     Yes.

  7                 THE COURT:     Because if the voter was -- if it was the

  8     right church/wrong pew --

  9                 THE WITNESS:     Right.

 10                 THE COURT:     -- you would have counted that provisional

 11     ballot; is that right?

 12                 THE WITNESS:     Yes.

 13                 THE COURT:     So, what your Board did was to confirm

 14     that there was no voter in that state registered by that

 15     particular name --

 16                 THE WITNESS:     Correct.

 17                 THE COURT:     -- before that ballot was not counted?

 18                 THE WITNESS:     Yes.

 19                 THE COURT:     If the voter was registered in some other

 20     precinct --

 21                 THE WITNESS:     Yes.

 22                 THE COURT:     -- the provisional ballot was counted?

 23                 THE WITNESS:     If all other requirements were met, yes.

 24     Correct.

 25                 THE COURT:     Okay.    Okay.    So B1 doesn't cover right




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7777ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29685
                                                                                     1397
                                                                  Vol. 6 -      77
  1     church/wrong pew?

  2                 THE WITNESS:     No.    That only -- That only covers a

  3     voter we did not identify as having been registered anywhere in

  4     the State of Ohio before.

  5                 THE COURT:     So, a right church/wrong pew provisional

  6     ballot could be discounted if the other fields are not properly

  7     completed?

  8                 THE WITNESS:     Yes.

  9                 THE COURT:     Please continue, Mr. Conover.

 10                 MR. CONOVER:     Thank you, Your Honor.

 11        BY MR. CONOVER:

 12        Q.    And what is the rejection reason listed in B10?

 13        A.    The voter had already voted.

 14        Q.    And what does that mean?

 15        A.    In most of those cases, it would have meant the voter

 16     cast an absentee ballot.

 17        Q.    Okay.    Thank you.     How many were rejected for that

 18     reason?

 19        A.    Nine.

 20        Q.    Thank you.     And, then, finally --

 21                 THE COURT:     Just one followup question to that --

 22                 THE WITNESS:     Uh-huh.

 23                 THE COURT:     -- just out of curiosity.

 24              So, if a provisional ballot is found -- if a provisional

 25     ballot voter also is found to have cast an absentee ballot,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7878ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29686
                                                                                     1398
                                                     Vol. 6 -                   78
  1     that provisional ballot is not counted, correct?

  2                 THE WITNESS:     Correct.

  3                 THE COURT:     Is that absentee ballot then pulled and

  4     not counted?

  5                 THE WITNESS:     No.    That would have been counted.

  6                 THE COURT:     That would have been counted?

  7                 THE WITNESS:     Yes.

  8                 THE COURT:     So the voter is not disenfranchised?

  9                 THE WITNESS:     Correct.

 10                 THE COURT:     Please continue, Mr. Conover.

 11                 MR. CONOVER:     Thank you, Your Honor.

 12        BY MR. CONOVER:

 13        Q.    And, finally, Plaintiffs' Exhibit 3928, this is the 2015

 14     provisional certification?

 15        A.    Yes.

 16        Q.    And, in 2015, how many provisional ballots in Butler

 17     County were counted in full?

 18        A.    2,029.

 19        Q.    And how many were rejected?

 20        A.    344.

 21        Q.    And what was the most common reason for a provisional

 22     ballot being rejected in 2015?

 23        A.    Voter not registered in the State of Ohio.

 24        Q.    And how many were rejected for that reason?

 25        A.    295.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7979ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29687
                                                                                     1399
                                                       Vol. 6 - 79
  1        Q.    And, again, B10 was the voter already voted, correct?

  2        A.    Yes.

  3        Q.    And how many were rejected for that reason?

  4        A.    Seven.

  5        Q.    Thank you.

  6                 THE COURT:     Put that back up for a moment, please, Mr.

  7     Conover.

  8                 MR. CONOVER:     Yes, Your Honor.

  9                 THE COURT:     Under B6, 17 were rejected because the

 10     voter failed to provide current address?

 11                 THE WITNESS:     Yes.

 12                 THE COURT:     And that meant that the Board had searched

 13     the database to determine whether there was any available

 14     address for the voter and found none; is that right?

 15                 THE WITNESS:     Not in every case.         In some of those

 16     cases, the voter did not complete the address field at all,

 17     didn't give us any address in that field in some of those

 18     cases.    In others, the voter didn't provide a house number or

 19     not a complete house number or we weren't able to, as you said,

 20     find the address in any of our databases.

 21                 THE COURT:     In those instances, were you otherwise

 22     able to identify the voter, let's say by name or signature?

 23                 THE WITNESS:     We may have been, yes.

 24                 THE COURT:     And even if you were able, otherwise, to

 25     identify that voter by name or signature, his or her ballot was




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8080ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29688
                                                                                     1400
                                                     Vol. 6 -                   80
  1     not counted because the address was improper?

  2                 THE WITNESS:     Correct.

  3                 THE COURT:     That also means that you had determined,

  4     from looking at the provisional ballot, that the voter was

  5     registered in the State?

  6                 THE WITNESS:     Yes.

  7                 THE COURT:     Please continue, Mr. Conover.

  8                 MR. CONOVER:     Thank you, Your Honor.

  9        BY MR. CONOVER:

 10        Q.    I'd next just like to ask a few questions about, kind

 11     of, the Board review on the back end.

 12              What is currently going on at the Board of Elections in

 13     Butler County?

 14        A.    We're reviewing provisional ballots cast in the March

 15     15th primary.

 16        Q.    Thank you.     And who ultimately makes the decision to

 17     accept or reject provisional and absentee ballots?

 18        A.    The Board of Elections.

 19        Q.    Is that a bipartisan process?

 20        A.    Yes.

 21        Q.    And can you just briefly explain that process?

 22        A.    We have two Democrat Board members and two Republican

 23     Board members, and they have to agree by a vote of at least

 24     three members to approve or not approve all provisional

 25     ballots.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8181ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29689
                                                                                     1401
                                                       Vol. 6 - 81
  1        Q.    And I think on your cross you mentioned that the Board

  2     does look through individual envelopes?

  3        A.    Yes.

  4        Q.    And why does the Board do that?

  5        A.    Our Board -- All of our Board members, regardless of

  6     party affiliation, want to count any eligible voter's vote.

  7     And they -- we generally hold our poll-workers responsible if a

  8     voter's vote does not count.          So they often want to see how our

  9     poll-workers have done in terms of reviewing these envelopes.

 10     They also want to see if there is any way we can, under the

 11     directive, count any of these ballots.

 12                 MR. CONOVER:     Just a quick moment, Your Honor, to

 13     confer?

 14                 THE COURT:     All right.

 15          (Whereupon, there was a brief interruption.)

 16                 THE COURT:     May I ask you one other question?             I just

 17     don't know the answer to this.

 18              What happens if there is a two-two tie?

 19                 THE WITNESS:     It would go to the Secretary of State to

 20     break the tie.

 21                 THE COURT:     Is there any field on this exhibit, which

 22     is on the monitor now --

 23              What's that exhibit number, Mr. Conover, the one that's

 24     on the screen right now?

 25                 MR. CONOVER:     Oh, there is one on the screen.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8282ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29690
                                                                                     1402
                                                                  Vol. 6 -      82
  1                 THE COURT:     Yes, there is.

  2                 MR. CONOVER:     3928, Your Honor.

  3                 THE COURT:     All right.     Is there a field that shows

  4     how many tie votes you had that were sent to the Secretary?

  5                 THE WITNESS:     We had none.

  6                 THE COURT:     You had none?

  7                 THE WITNESS:     Correct.

  8                 THE COURT:     Was the poll-worker tasked with the

  9     responsibility of ensuring that the fields on the provisional

 10     ballot were adequately completed?

 11                 THE WITNESS:     Yes.

 12                 THE COURT:     So, why wasn't it the poll-worker's

 13     responsibility in those 17 instances where there was, like, an

 14     incomplete address or inadequate address, why wasn't the

 15     poll-worker responsible then?

 16                 THE WITNESS:     Well, if the address doesn't exist in

 17     our databases, we don't expect our poll-workers to know that

 18     information.      But we would -- we would hold the poll-workers

 19     responsible if the voter did not complete -- give us any

 20     address or give us an incomplete address, because --

 21                 THE COURT:     Okay.    So, these 17, then, are not

 22     incomplete addresses?

 23                 THE WITNESS:     They could be.       That would include

 24     incomplete addresses.

 25                 THE COURT:     All right.     I'm confused now.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8383ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29691
                                                                                     1403
                                                                  Vol. 6 -      83
  1                 THE WITNESS:     Okay.

  2                 THE COURT:     So the poll-worker is responsible if there

  3     is an incomplete address?

  4                 THE WITNESS:     Yes.

  5                 THE COURT:     If there's an incomplete address that gets

  6     to the Board, the Board rejects that ballot even though it was

  7     the poll-worker's fault?

  8                 THE WITNESS:     We hold the poll-worker responsible for

  9     reviewing the envelope for completion.              Ultimately, it is the

 10     voter's responsibility to complete the form; but we know, you

 11     know, that it's -- it's a long form.             And we want our -- we

 12     want our voters' votes to count.            So we ask our poll-workers

 13     and hold our poll-workers accountable for making sure that the

 14     voter completed every required field.             And we train them for

 15     that.

 16                 THE COURT:     All right.     I'm still unclear, and I think

 17     that maybe, if I ask a couple more questions, you can provide

 18     clarity.

 19                 THE WITNESS:     Okay.

 20                 THE COURT:     If the poll-worker is responsible for

 21     making sure that the voter provides a complete address and an

 22     incomplete address on a provisional ballot leads to that

 23     provisional ballot being rejected, then, how is the poll-worker

 24     being held responsible if the end result is that the voter's

 25     vote is not cast?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8484ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29692
                                                                                     1404
                                                           Vol. 6 - 84
  1                 THE WITNESS:     Well, the voter's vote would not be

  2     cast.    And we, in all likelihood, would not ask that

  3     poll-worker to work again.

  4                 THE COURT:     But there is no relief for that

  5     disenfranchised voter?

  6                 THE WITNESS:     That's correct.

  7                 THE COURT:     Do you know the degree of frequency with

  8     which you have those incomplete addresses?

  9                 THE WITNESS:     It has been significantly reduced since

 10     we started training and, really, holding our poll-workers

 11     accountable for this.        It's gone down, but it's not eliminated.

 12     And that's frustrating.

 13                 THE COURT:     Please continue, Mr. Conover.

 14                 MR. CONOVER:     I have no further questions, Your Honor,

 15     at this time.

 16                 THE COURT:     Okay.

 17              Ms. Crawford, do you have any recross?

 18                 MS. CRAWFORD:      Yes, I do, Your Honor.

 19                 THE COURT:     Do you have much recross, Ms. Crawford?

 20                 MS. CRAWFORD:      No.

 21                 THE COURT:     I don't care how much you have.            I'm just

 22     trying to determine whether to take our morning recess, now

 23     that it's 10:30.       If you had one or two questions -- and I mean

 24     one or two questions mathematically speaking, as opposed to --

 25                 MS. CRAWFORD:      It would be more than one or two




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8585ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29693
                                                                                     1405
                                                                  Vol. 6 -      85
  1     questions.

  2                 THE COURT:     All right.     We're going to take a

  3     10-minute recess now.         We'll stand in recess until 10:40.

  4              (Recess taken from 10:30 a.m. until 10:40 a.m.)

  5                 THE COURT:     Please proceed, Ms. Crawford.

  6                 MS. CRAWFORD:      Thank you, Your Honor.

  7                               RECROSS-EXAMINATION

  8        BY MS. CRAWFORD:

  9        Q.    Now, Ms. Bucaro, you talked a little bit about voter

 10     assistance.      When you say you can assist a voter when they

 11     require assistance, doesn't that mean the voter needs to

 12     request assistance?

 13        A.    Yes.

 14        Q.    And a voter would need to know he or she needs

 15     assistance, correct?

 16        A.    Yes.

 17        Q.    So, we've showed you a few instances where there are

 18     small errors on forms, correct?

 19        A.    Yes.

 20        Q.    And is it fair to say that some of these voters whose

 21     ballots were rejected didn't know that they needed assistance?

 22                 MR. CONOVER:     Objection, Your Honor.

 23                 THE COURT:     Sustained.

 24                 MR. CONOVER:     Thank you.

 25                 MS. CRAWFORD:      Thank you, Your Honor.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8686ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29694
                                                                                     1406
                                                                  Vol. 6 -      86
  1        BY MS. CRAWFORD:

  2        Q.    You also discussed the process of voter credit.                 When

  3     does the voter receive credit for voting?

  4                 MR. CONOVER:     Objection, Your Honor.

  5                 THE COURT:     Overruled.

  6                 THE WITNESS:     Voter history?

  7        BY MS. CRAWFORD:

  8        Q.    Yes, I'm sorry.       I understand that's the other name for

  9     it.

 10        A.    Yeah.    It's given immediately after Election Day for all

 11     voters who voted on Election Day and whose votes were counted.

 12     And then it's updated, after we complete the official

 13     certification of the election, for any voters whose votes were

 14     counted after Election Day.

 15        Q.    Does a voter receive credit for voting, or put into

 16     their history, even if that voter's vote was not counted?

 17                 MR. CONOVER:     Objection.      Outside the scope, Your

 18     Honor.

 19                 THE COURT:     Sustained.

 20                 MR. CONOVER:     Thank you, Your Honor.

 21        BY MS. CRAWFORD:

 22        Q.    Now, you testified that you understand there are reasons

 23     that these additional fields, address and date of birth, make

 24     it more convenient to the Board, correct?

 25        A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8787ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29695
                                                                                     1407
                                                        Vol. 6 - 87
  1        Q.     But because these fields aren't filled out, that isn't a

  2     reason to reject the ballot, correct?

  3        A.     Not if we can determine the voter through other means.

  4        Q.     Okay.   And you also testified that the Board wants votes

  5     to be counted, correct?

  6        A.     Correct.

  7        Q.     But they're only able to count these ballots if

  8     permitted to do so under law and directive, correct?

  9        A.     Correct.

 10                 MS. CRAWFORD:      Thank you.

 11              No further questions, Your Honor.

 12                 THE COURT:     Any redirect, Mr. Conover?

 13                 MR. CONOVER:     No, Your Honor.

 14                 THE COURT:     Ms. Bucaro, thank you very much, ma'am.

 15     You may be excused.

 16                 THE WITNESS:     Thank you.

 17                 THE COURT:     Your next witness, Mr. Chandra?

 18                 MR. CHANDRA:     Your Honor, we will call State Senator

 19     Nina Turner.

 20                 THE COURT:     Okay.

 21              Senator Turner, please come forward and be sworn.

 22                 THE WITNESS:     Thank you, Your Honor.

 23                                         - - -

 24                                     NINA TURNER,

 25             AFTER HAVING BEEN DULY SWORN, TESTIFIED AS FOLLOWS:




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8888ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29696
                                                                                     1408
                                                                  Vol. 6 -      88
  1                                 DIRECT EXAMINATION

  2        BY MR. CHANDRA:

  3        Q.    Could you please state your name for the record?

  4        A.    My name is Nina Turner.

  5        Q.    Could you please spell your first name?

  6        A.    N-i-n-a.

  7        Q.    Please tell the Court a little bit about your

  8     educational background?

  9        A.    Well, I am a resident of Cleveland, born and raised in

 10     Cleveland, received all of my higher education degrees,

 11     starting at Cuyahoga Community College and then Cleveland State

 12     University, where I earned a bachelor's and a master's degree

 13     in history.

 14        Q.    Both degrees were in the subject of history?

 15        A.    Yes.

 16        Q.    Was there a particular focus in your history curriculum?

 17        A.    Yes.    I am currently a tenured professor at Cuyahoga

 18     Community College, and I teach African American and U.S.

 19     history.

 20        Q.    Okay.    We'll come back to that.

 21        A.    Okay.

 22        Q.    I was just focused on the educational background first.

 23        A.    Yes.

 24        Q.    So was there a particular focus within history in your

 25     educational curriculum as a student?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8989ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29697
                                                                                     1409
                                                         Vol. 6 - 89
  1        A.    Yes.    For my master's degree, African-American history,

  2     with a specific focus on the 20th century.

  3        Q.    Did you write a master's thesis as part of that

  4     education?

  5        A.    Yes.

  6        Q.    What was the subject?

  7        A.    It was L. Pearl Mitchell and the NAACP.

  8        Q.    And what about that?

  9        A.    The fight for equality in the NAACP and, really, the

 10     role that she played as an African-American woman.                  And women

 11     are often left out of that history.

 12        Q.    And after your education, what did you start to do

 13     professionally?       Have we completed your educational

 14     credentials?

 15        A.    Yes.    Yes.

 16        Q.    Okay.    Nothing else to add?

 17        A.    No.

 18        Q.    So, after your education, could you please tell the

 19     Court about your career as it developed; go over the course of

 20     your resume?

 21        A.    I was a legislative service commission intern for the

 22     Statehouse once I graduated with my master's degree.                  So, I

 23     spent almost two years in the Legislature as an intern -- well,

 24     less than two years as an intern.            And then I was hired by

 25     then-Senator Rhine McLin to be a legislative aide for her in




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9090ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29698
                                                                                     1410
                                                         Vol. 6 -               90
  1     the Senate.      And, after that, I went back to --

  2        Q.    If you could slow down a little bit.             Give us a sense of

  3     the time frames involved for that kind of work.

  4        A.    This was in the late '90s, latter part of the '90s.                   I

  5     worked for Senator Rhine McLin of Dayton at the time.

  6        Q.    Okay.    And what were your duties?

  7        A.    First I started off as a fellow, or intern, as they

  8     called it when I was there, but now we're fellows.                  And I would

  9     handle constituency work.

 10              And then, later, before my internship actually ended,

 11     the Senator hired me to be a legislative aide.                So, I helped

 12     write policies and took constituent concerns and complaints and

 13     traveled to the district, those types of things.

 14        Q.    And Senator McLin was from where?

 15        A.    Senator McLin was from Dayton, Ohio.

 16        Q.    Montgomery County?

 17        A.    Montgomery County, yes.

 18        Q.    Let's start with your responsibilities with

 19     constituents.      What sorts of issues did you work on when

 20     dealing with constituents of Senator McLin from Dayton?

 21        A.    Anything from education policy and concerns.                We had

 22     some voting concerns.        From time to time, constituents would

 23     call to find out about the rules of voting or ask questions.

 24              Constituents would often have legislative ideas that

 25     they wanted the Senator to push forward.              Senator McLin, at the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9191ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29699
                                                                                     1411
                                                     Vol. 6 - 91
  1     time, was also -- I believe she was the chair of the -- There

  2     was a prison panel that the Legislature had, as well.                   And, so,

  3     she was either the chair or co-chair of that panel.                  So, we did

  4     lots of work with the re-entry community, the prison

  5     population, as well.

  6        Q.    Is Senator McLin African American?

  7        A.    Senator McLin is African American.

  8        Q.    And what was the nature of the constituency that she was

  9     representing?

 10        A.    She had a mixed constituency; but, primarily, in the

 11     Dayton area, mainly African Americans.

 12        Q.    And, so, after completing that constituency work, tell

 13     us about the policy-related work that you did for Senator

 14     McLin?

 15        A.    Well, her focus was certainly the prison industry,

 16     primarily.     She cared a great deal about education, as well.

 17     So we worked on those policies.

 18              In 1999, or in the late '90s -- I might not have the

 19     years exactly right, but that was really when the DeRolph case

 20     came down.     I remember that kind of being the highlight of my

 21     career, being in the Legislature when the courts determined

 22     that the way that we fund education in the State of Ohio is

 23     unconstitutional because of our overreliance on property taxes.

 24     And Senator McLin played a really strong role in that.                   She was

 25     also a member of the controlling board, as well.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9292ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29700
                                                                                     1412
                                                       Vol. 6 - 92
  1              So those are the kinds of issues that we worked on.

  2        Q.    Drilling down a little deeper into the education-policy

  3     issues, what sorts of education-policy issues, besides working

  4     on the DeRolph case and the issue of funding of districts, did

  5     you work on for Senator McLin in the General Assembly?

  6        A.    Well, in terms of budgets, the Senator was always

  7     concerned about whether or not the Legislature was putting

  8     forth requisite funding to make sure that education was funded

  9     properly.      This was even before DeRolph, but those issues were

 10     very important to her.

 11        Q.    During the course of your work, would you review

 12     statistical information about the performance of schools?

 13        A.    Yes, but I don't remember -- That was a long time ago.

 14     So I don't remember any of the details in that.

 15        Q.    Did you wind up reviewing any information related to

 16     literacy rates around the State?

 17        A.    For Senator McLin, probably; but I don't remember any of

 18     the details from that time period.

 19        Q.    Okay.    So if you could please progress forward in your

 20     career.     Anything more to add about the work you did for

 21     Senator McLin?

 22        A.    No.

 23        Q.    Okay.    If you could continue forward to the rest of your

 24     career.

 25        A.    I went on to work for then-Mayor Michael R. White as a




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9393ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29701
                                                                                     1413
                                                     Vol. 6 - 93
  1     legislative aide for him for the City of Cleveland. Mayor

  2     White was the second African American elected in the City of

  3     Cleveland to be mayor, with the Honorable Carl B. Stokes being

  4     the first.

  5              So I went on to work for him as a legislative aide, and,

  6     then, about eight months into my service with him was elevated,

  7     or promoted, if you will, to be a member of his cabinet.                    So I

  8     became the executive assistant for legislative affairs.                    And,

  9     in that role, my job was to deal with the City Council, solely,

 10     with the mayor and his legislative priorities.

 11        Q.    Could you please explain, both with respect to your role

 12     as a legislative aide and then the promotion to be executive

 13     assistant to the mayor, what kinds of duties you had?

 14        A.    Well, my role as a legislative aide, I worked for a

 15     cabinet member.       And so my job was to be in the Council

 16     Committee, taking the notes, pushing for the mayor's policies

 17     to be presented.       Unlike on the State level, where most

 18     legislation that is put forward in the Legislature comes from

 19     members of the General Assembly, on the local level, at least

 20     in the City of Cleveland, most of the legislation that the

 21     council hears is really started by the departments.                  There are

 22     about 14 city departments in the City of Cleveland, anything

 23     from the Department of Safety to the Water Department.                   Most of

 24     that legislation originated on the administrative side of the

 25     House.    So, it's definitely the opposite of what happens on the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9494ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29702
                                                                                     1414
                                                                  Vol. 6 -      94
  1     State level.

  2              So my job was to work with the executive assistant for

  3     City Council to make sure that any of the concerns that the

  4     Council had, to lobby and to make sure that the mayor's

  5     priorities were intact.         That's what I did, primarily.

  6        Q.    Actually, I need to go back to one thing from the

  7     Senator McLin era.

  8        A.    Sure.

  9        Q.    You mentioned the DeRolph decision and funding for

 10     schools.     Could you describe for the Court what was the central

 11     issue in the DeRolph case with regard to equal funding?

 12        A.    If my memory serves me correctly, the central issue was

 13     that the way that we fund education in the State of Ohio is

 14     unconstitutional because of the overreliance on property taxes.

 15     And, so, those young folks who have the benefit of living in a

 16     city where the property taxes are rich -- where they're

 17     wealthier, the tax base is wealthier in terms of property, we

 18     spend more money.       And then in cities, and/or even our rural

 19     counties, as well, in places where the property base is not as

 20     robust, then those students are denied the ability to have the

 21     same level of funding.

 22              And, basically, the Ohio Supreme Court said, very

 23     clearly, that the way that we fund education in the State of

 24     Ohio is unconstitutional because of that, because it allows for

 25     people who live in wealthier areas to have more money given




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9595ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29703
                                                                                     1415
                                                           Vol. 6 - 95
  1     towards education.        And -- well, we didn't get to my service in

  2     the Legislature, but a lot of that still overlapped in my time

  3     in serving in the General Assembly.

  4        Q.    So, we'll come to that, but --

  5                 THE COURT:     Just a second.

  6                 MS. RICHARDSON:       Objection, Your Honor, just in terms

  7     of relevance.

  8                 MR. CHANDRA:     If I could have a side-bar to explain?

  9                 THE COURT:     Yes.

 10          (Thereupon, the following proceeding was held at side-bar.)

 11                 THE COURT:     Go ahead, Mr. Chandra.

 12                 MR. CHANDRA:     So, I'm laying a foundation for her

 13     subsequent testimony about the Senate Factors.                And one of the

 14     Senate Factors deals with issues of disparity, by race, with

 15     regard to education, poverty and health issues.                 So she will be

 16     very familiar with these kinds of disparities at the State

 17     level from her policy work.          And I'd like her to be able to

 18     establish that before she starts responding to questions about

 19     the Senate Factors and her personal knowledge of the

 20     application of those factors.

 21                 THE COURT:     Is the senator a lawyer?

 22                 MR. CHANDRA:     She is not.

 23                 THE COURT:     Okay.

 24                 MR. CHANDRA:     But I won't be asking her for legal

 25     conclusions.      I'll be asking her for facts of what she is




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9696ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29704
                                                                                     1416
                                                                  Vol. 6 -      96
  1     aware.

  2                 THE COURT:     You mean you won't be asking her for any

  3     more legal conclusions, because what she just explained to me

  4     is what the State Supreme Court did in the school funding case.

  5     She kind of gave me the whole rationale.              And I don't know that

  6     there is a basis for that.

  7              And I don't know the fact that the Supreme Court has

  8     said that the State funding school system is unfair necessarily

  9     raises the inference that the voters who participated in the

 10     educational system that was unfairly funded are somehow not as

 11     well educated.

 12                 MR. CHANDRA:     That's what I was coming to next, about

 13     her policy understanding of that from the work she did, from

 14     the review she did, any -- you know, what was her understanding

 15     of that and what was the basis for it.

 16              So I didn't control her answer, obviously, in terms of

 17     her legal --

 18                 THE COURT:     Right.    But my point, Mr. Chandra, is

 19     this:    This is far afield.        And I agree with Ms. Richardson,

 20     that is irrelevant, or I should say is not relevant.                  And so

 21     I'm going to sustain the objection to the last question and

 22     answer because, you know, with her work in the field and

 23     whatnot, she could still, you know, I think, get to the same

 24     place that you're trying to get to without establishing what

 25     she knows about State -- the adequacy of State funding of, you




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9797ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29705
                                                                                     1417
                                                                Vol. 6 - 97
  1     know, education throughout the State.             I mean, it's been an

  2     ongoing battle and ongoing issue.            There have been

  3     numerous -- even with that case, there have been numerous

  4     Supreme Court cases, as you know, that address that issue.                     And

  5     I don't want -- I don't want to chase red herrings.

  6                 MR. CHANDRA:     That's fair, Your Honor.           If I could get

  7     a little bit of guidance, though, just because -- I agree with

  8     the Court that that's really not where I was headed with it.

  9                 THE COURT:     Okay.

 10                 MR. CHANDRA:     But what I wanted to be able to do is

 11     see if she has personal knowledge to ward off future objections

 12     as we get to the Senate Factors, about her knowledge, then, of

 13     racial disparities in the educational system and what impact

 14     those might have.       So that was really the only reason, was a

 15     foundational question for her policy work and knowledge, not

 16     for the substance of the answer, at all.

 17                 MS. RICHARDSON:      Your Honor, may I respond?

 18                 THE COURT:     Yes, please.

 19                 MS. RICHARDSON:      In addition to the relevance

 20     objection, I also think we're starting to get into areas where

 21     she would be giving opinions that are outside the scope of a

 22     lay opinion.      She has not been designated as an expert in this

 23     case.

 24                 MR. CHANDRA:     It's all based on her personal knowledge

 25     and familiarity with the issues.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9898ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29706
                                                                                     1418
                                                           Vol. 6 - 98
  1                 THE COURT:     Let's get to her personal knowledge and

  2     familiarity.      But I don't want to be so circuitous in doing so.

  3     Let's get the record in, because she does have some rich

  4     experiences and she is familiar -- she could be familiar from

  5     committees that she served on, from -- it could be a whole host

  6     of things.      I don't know.

  7                 MR. CHANDRA:     That wasn't the answer I was fishing

  8     for.

  9                 THE COURT:     I understand.      But, you know, craft your

 10     questions so you can get the answers that you need.                  But I just

 11     don't want us to go circuitously.

 12                 MR. CHANDRA:     Absolutely.

 13                 THE COURT:     Thank you.

 14          (The following proceedings were had in open court.)

 15        BY MR. CHANDRA:

 16        Q.    Senator Turner --

 17                 THE COURT:     Please continue, Mr. Chandra.

 18                 MR. CHANDRA:     Thank you, Your Honor.

 19        BY MR. CHANDRA:

 20        Q.    Senator Turner, from your work on educational policy

 21     issues in the General Assembly, did you become familiar with

 22     information concerning disparities by race in education in

 23     Ohio?

 24        A.    Yes.

 25        Q.    And what sorts of information do you recall with respect




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9999ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29707
                                                                                     1419
                                                                  Vol. 6 -      99
  1     to that topic?

  2        A.    Only in reference to my time with Senator McLin, or just

  3     in general?

  4        Q.    Right now, we're just focused on your time with Senator

  5     McLin.

  6        A.    I mean, there was always, for the Senator's perspective,

  7     always this epic battle to ensure that students in urban

  8     centers, in particular, had the requisite investments in

  9     education.

 10        Q.    And, then, what information did you -- what knowledge

 11     did you gain about the extent to which there are racial

 12     disparities in education in Ohio?

 13        A.    That in urban areas, typically, in terms of tax levies,

 14     in particular, if the State is not taking up -- really, what I

 15     gained from that experience, and also the DeRolph experience,

 16     is that, if the State is not paying for the lion's share of the

 17     educational pursuits of young people in the State and the other

 18     portion of it falls to local governments, students, depending

 19     on where they live and how property rich their communities are,

 20     may not receive the same type of funding.

 21              And, so, in urban areas like a Dayton, Ohio, or like

 22     Cleveland, where I live, we typically find that students who

 23     live in those areas do not have the same level of funding.                     And

 24     that was really the crux of the DeRolph decision.

 25        Q.    Beyond funding, however, did you also gain information




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:100
                                                              100ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29708
                                                                                     1420
                                                      Vol. 6 - 100
   1     about educational outcomes, by race, across the State?

   2       A.     Yes.   Yes.    There is an achievement gap, you know, in

   3     the State and in this country.          The gap is very wide between

   4     African Americans and white students, and also Latino students,

   5     as well.    And that gap is still in full effect, unfortunately,

   6     today.

   7       Q.     And from your policy study, did you draw a conclusion

   8     about the factors that led to that achievement gap?

   9                MS. RICHARDSON:      Objection.

  10                THE COURT:     Sustained.

  11                MS. RICHARDSON:      Thank you, Your Honor.

  12       BY MR. CHANDRA:

  13       Q.     From your policy study, did you formulate a belief about

  14     the factors that led to that racial achievement gap?

  15                MS. RICHARDSON:      Objection.      Same objection, Your

  16     Honor.

  17                THE COURT:     Ms. Turner, did you undertake any specific

  18     policy studies relating to what Mr. Chandra has denominated the

  19     achievement gap?

  20                THE WITNESS:      Well, Your Honor, in my readings, not

  21     just as an legislative aide, but as an educator, and really

  22     working at a time when Governor Strickland was the governor, he

  23     had a program to try to close the achievement gap, which then

  24     Senator Prentiss, when she was no longer in the Senate, led

  25     that.    And it showed very clearly, statistically, that there is




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:101
                                                              101ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29709
                                                                                     1421
                                                      Vol. 6 - 101
   1     an academic-achievement gap between African Americans, Latinos,

   2     and whites, and especially among African-American males, and

   3     that if the State did not make the requisite investment

   4     necessary to get those students who live in poorer and browner

   5     communities up-to-speed, that we limit their ability to be able

   6     to graduate from high school.          And that is just the

   7     foundational point.

   8             And in the 21st Century, a high school diploma is no

   9     longer even a starting point.          You really need folks to have

  10     high skills or higher degrees.

  11             So, absolutely, Your Honor, both my time as a

  12     legislative aide, but also my time as being a state senator in

  13     the State, as well.

  14                THE COURT:     All right.     All right.      I think that the

  15     Senator's testimony is adequate, Mr. Chandra.               I don't think

  16     that there is additional information that the Court will need.

  17     And consistent with our discussion at side-bar, I would think

  18     that you can move on to another area of inquiry.

  19                MR. CHANDRA:      Thank you, Your Honor.

  20                MS. RICHARDSON:      Thank you, Your Honor.

  21       BY MR. CHANDRA:

  22       Q.    So we were progressing through your career.                And

  23     I -- Now I can't remember where we left off, because I asked

  24     you to jump back.       I think we were back at your City of

  25     Cleveland time.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:102
                                                              102ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29710
                                                                                     1422
                                                                  Vol. 6 - 102
   1       A.    Yes.

   2       Q.    What sorts of policy issues, or legislative issues, did

   3     you work on during your time as both a legislative aide and

   4     then as an executive assistant to the mayor on behalf of the

   5     administration?

   6       A.    Well, my time in the City, most of those bills were

   7     functional.     So, you know, the mayor's Department of Service,

   8     for example, might introduce a bill to the Council to have them

   9     fund salt, to pay for salt or snow removal or garbage pickup,

  10     those kinds of things.        So it was very functional to the

  11     everyday duties and needs to run the City, more than -- Unlike

  12     being on the State level, where it's more policy and

  13     academically or intellectually driven, on the City level, not

  14     so much.

  15       Q.    Okay.    So, were you with the City of Cleveland and with

  16     Mayor White at the time that there was mayoral control over the

  17     schools?

  18       A.    No.    That was before my time.

  19       Q.    Before your time?

  20       A.    Yes.

  21       Q.    And were you involved in any legislative work related to

  22     the school district?

  23       A.    Not that I can recall.

  24       Q.    Okay.    It's possible?

  25       A.    It is possible, because, the time that the mayor came to




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:103
                                                              103ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29711
                                                                                     1423
                                                      Vol. 6 - 103
   1     do that, I might have been a legislative service, either fellow

   2     or -- but I didn't, directly, have any involvement in that

   3     change.

   4       Q.    Okay.    Anything further you want to share with the Court

   5     regarding your time working for the City?

   6       A.    No, nothing I can think of right now.

   7       Q.    Okay.    Then, let's move forward and progress through

   8     your career, please.

   9       A.    Okay.    So, after --

  10       Q.    How many years did you work for the city?

  11       A.    Well, I worked for Mayor White for almost three years.

  12     And then he didn't seek reelection.           And, from there, I ran for

  13     my very first office in 2001.          I ran to become City

  14     Councilwoman of Ward 1.

  15             Before that -- Let me backtrack for the Court.

  16             I did spend some time working for the Cleveland

  17     Metropolitan School District as the Director of Government

  18     Affairs.    I lobbied on behalf of Cleveland's children, right

  19     here, with the Legislature.         And then I ran for Cleveland City

  20     Council in 2001.      I was not successful in that run.

  21       Q.    Before we come to that, I want to pause on your time

  22     working as a lobbyist for the school district?

  23       A.    Okay.

  24       Q.    On what sorts of issues did you lobby for the school

  25     district?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:104
                                                              104ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29712
                                                                                     1424
                                                       Vol. 6 - 104
   1       A.    Funding is always the number-one issue, trying to find

   2     the resources to educate Cleveland's children.               Overwhelmingly,

   3     the children that attend the Cleveland public schools are

   4     African American.       And most of them are poor.          Most of the

   5     students in the Cleveland Municipal School District qualify for

   6     free lunch, which says a lot about the lack, or, the

   7     socioeconomic challenges of the children in that school

   8     district.    So, it was always mostly about money.

   9       Q.    Okay.    And how many -- what period of time did you do

  10     that?

  11       A.    This was in the early 2000s.

  12       Q.    Okay.    Do you remember the length of time?

  13       A.    I was at the school district maybe two or three years,

  14     as well.    And, at the same time, I was also an adjunct

  15     professor at Cuyahoga Community College at the time, as well.

  16       Q.    Teaching what at that time?

  17       A.    Teaching African-American history and African-American

  18     women's history.

  19       Q.    Okay.    Did your curriculum include civil rights history?

  20       A.    It does.     I mean, when we talk about African-American

  21     history, of course, we definitely cover civil rights.

  22       Q.    And did it include curriculum on history of

  23     discrimination against African Americans?

  24       A.    We talked about -- It wasn't a specific topic, but we

  25     definitely talked about discrimination against African




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:105
                                                              105ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29713
                                                                                     1425
                                                      Vol. 6 - 105
   1     Americans and the epic battle of African Americans throughout

   2     their history in this country to fight for equality and

   3     justice; that the African-American struggle in the United

   4     States of America has been one of liberation.

   5       Q.    Did your curriculum also --

   6                MS. RICHARDSON:      Objection, Your Honor.

   7                THE COURT:     I'm sorry?

   8                MS. RICHARDSON:      Objection, Your Honor.

   9                THE COURT:     Basis?

  10                MS. RICHARDSON:      Opinion testimony.

  11                THE COURT:     Overruled.

  12                MS. RICHARDSON:      Thank you, Your Honor.

  13       BY MR. CHANDRA:

  14       Q.    And, finally, did your curriculum include information

  15     about voting rights history?

  16       A.    Oh, absolutely.

  17       Q.    Okay.    So, you said you ran for Ward 1 council seat?

  18       A.    Yes.

  19       Q.    What year was that?

  20       A.    That was 2001.       I was not successful.         And then I ran

  21     again, four years later, in 2005.           And I was successful that

  22     year.   And I became the first African-American woman to

  23     represent Ward 1, which is the Lee-Harvard area in the City of

  24     Cleveland.

  25       Q.    Could you please describe the demographics of your




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:106
                                                              106ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29714
                                                                                     1426
                                                                  Vol. 6 - 106
   1     district, if you know?

   2       A.    Yes.    Ward 1 is overwhelmingly African American.                It's

   3     also the community that I grew up in, primarily because my

   4     grandparents purchased a home in that community.                It is a place

   5     in the City of Cleveland where African Americans actually

   6     migrated to and were not relegated to.             And so it was -- it was

   7     a very robust middle-class community when I was growing up; not

   8     so much now; but, growing up, it was.

   9       Q.    And, so, please provide more details about -- let's

  10     start with the educational profile of the district, if you

  11     know.

  12       A.    I don't know the exact educational profile of Ward 1 at

  13     this time, but I can just say that, you know, based -- my

  14     grandparents, that older generation that were fighting very,

  15     very hard for people like me and subsequent generations to have

  16     better opportunities, Ward 1 certainly had a higher level of

  17     education when it comes to African-American communities, as

  18     compared to a Hough, which is a poorer community.                But African

  19     Americans in the City of Cleveland, right now, overall, one in

  20     five -- only one in five have a high school diploma.                 And that

  21     is really the bare minimum that you can have in a

  22     knowledge-based economy.        And 36 percent of Clevelanders live

  23     in poverty in the City of Cleveland.

  24             So Ward 1, although it, for the African-American

  25     community, may have higher levels and be a little more robust,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:107
                                                              107ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29715
                                                                                     1427
                                                      Vol. 6 - 107
   1     overall the City of Cleveland, which is about 56-percent

   2     African American, is suffering -- African American, is

   3     suffering.

   4             And, by the way, just this year, alone, the City of

   5     Cleveland was named the most distressed city in the nation.

   6     And it was based on income -- you know, the gap between the

   7     poor and wealthy.

   8       Q.    Within Ward --

   9                MS. RICHARDSON:      Objection, Your Honor.

  10                THE COURT:     Basis?

  11                MS. RICHARDSON:      Opinion testimony.

  12                THE COURT:     This witness has not testified as an

  13     opinion witness.      But, given her work and her experience, this

  14     would be within the kin of her knowledge base.               So your

  15     objection is overruled.

  16                MS. RICHARDSON:      Thank you, Your Honor.

  17       BY MR. CHANDRA:

  18       Q.    Within Ward 1, has there been a change, to your

  19     knowledge, in the educational profile over the course of the

  20     time that you've been residing within Ward 1?

  21       A.    Yes, absolutely, there has been a change.               I mean, the

  22     poverty that has overtaken the City of Cleveland certainly has

  23     affected Ward 1.      And as generations like my grandmother, the

  24     baby-boom generation, transitions, you find a younger,

  25     less-educated generation has moved into Ward 1.                So Ward 1 is




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:108
                                                              108ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29716
                                                                                     1428
                                                      Vol. 6 - 108
   1     feeling the same effects that some of our neighbors in a Hough

   2     may feel, as well.       There is definitely a demographic -- a

   3     socioeconomic shift in Ward 1, as it is in the entire City of

   4     Cleveland.

   5       Q.     And, so, my question was with respect to education.                  How

   6     about with respect to the economy within Ward 1?                And let's say

   7     with incomes.

   8       A.     I don't have the exact data for that.             What I can say is

   9     what I said before.       In terms of the levels of poverty, 36

  10     percent of the people who live in the City of Cleveland are

  11     impacted by poverty.       I can say that, as a councilwoman in Ward

  12     1, I used to do these activities monthly called Walks With

  13     Turner.    And I would walk the community with some elders just

  14     to knock on doors and, you know, check on neighbors, and

  15     especially streets that were plagued by either drug activity --

  16     A lot of elders in the community had lots of fear.                 They didn't

  17     sit out on their porches like they once did when I was growing

  18     up.    And I thought it was part of my duty to make sure that the

  19     residents of Ward 1 knew that they were not alone.

  20              And so you would see the devastation in the communities.

  21     You would see, you know, piles up of trash and garbage and the

  22     kind of deterioration that you just -- I didn't see when I was

  23     growing up.     Those things are very symbolic of a lack of

  24     resources in a community.         So I did see that type of activity

  25     going on in Ward 1 when I was the councilwoman.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:109
                                                              109ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29717
                                                                                     1429
                                                       Vol. 6 - 109
   1       Q.    Have you seen a change in Ward 1 with respect -- since

   2     the time you've been living there, with respect to the issue of

   3     health?

   4       A.    In one particular community -- one particular community

   5     in my ward, there was always concerns about smelling gases.

   6     This was in the Seville -- Miles-Seville community within

   7     Ward 1.    And so there was also always concerns -- and I had to

   8     bring out East Ohio Gas on a number of occasions to have

   9     community meetings -- that, somehow, that particular community

  10     was being plagued with environmental racism.

  11       Q.    I'm going to -- Actually, let's continue your career

  12     progression.

  13             So, as a Ward 1 councilwoman, what sorts of policy

  14     issues were you advocating?

  15       A.    Pretty much, you know, the same that I was doing as a

  16     legislative, or, somebody in the mayor's cabinet.                But then,

  17     now, I'm front seat, up front.          I pushed a lot of policies that

  18     had to do with curfew.        I was very concerned about young people

  19     being out on the streets at night at times where their parents

  20     were not watching them or some responsible adult; just really

  21     wanted to make sure that our young people were safe.                 But in

  22     terms of the everyday policy positions, in terms of pushing,

  23     again, it's still -- most of the policy that ran the City came,

  24     still came, from the administrative side of the House.

  25       Q.    Okay.    And if you could continue your career progression




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:110
                                                              110ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29718
                                                                                     1430
                                                                  Vol. 6 - 110
   1     from there.

   2       A.     In the latter part of 2008, I was approached to compete

   3     for an appointment to the Ohio Senate.             At that time, Senator

   4     Lance Mason had been tapped by Governor Strickland to become a

   5     judge.    And so that left a vacancy.         So I did compete.         And the

   6     only group that had to make that decision -- There was about

   7     two years left on then-Senator Mason's term -- was the Democrat

   8     caucus.    So, I competed among other State reps and others who

   9     wanted that position.        And I was selected, unanimously, by the

  10     Senate Democrat caucus.        They were the only ones who had to

  11     make that decision because it was a two-year -- two years left.

  12     So I was sworn in to become a State senator in Two

  13     Thousand -- the latter part of 2008.            And then I ran for the

  14     seat in 2010.

  15       Q.     And can you -- What district number was that?

  16       A.     District 25.

  17       Q.     Would you describe the demographics of the district to

  18     the Court, please?

  19       A.     When I started before redistricting, mainly, I had only

  20     Cuyahoga County.      My district, District 25, has cities in it

  21     such as Cleveland; but I also had cities like Beachwood and

  22     Shaker.    So you could go from a very wealthy community to

  23     communities that were in poverty.           So, we spanned the gamut.

  24              Demographically, in terms of race, my district was not a

  25     majority of African American.          It was pretty much mixed.           It




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:111
                                                              111ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29719
                                                                                     1431
                                                                  Vol. 6 - 111
   1     was a solidly mixed community.

   2       Q.    Was the percentage of African-American constituents

   3     higher than in the general population in Ohio, to your

   4     knowledge?

   5       A.    To my knowledge, that would be true.

   6       Q.    Okay.    And what other communities were in your district,

   7     and did it change over time?

   8       A.    Large Jewish population in my district, having

   9     Beachwood.     And, yes, it did change, over time, after

  10     redistricting.      Then District 25 started to engulf portions of

  11     Lake County.     So, it had Painesville, portions of that county,

  12     that had, you know, higher numbers of Latino populations as

  13     well.

  14       Q.    And, then, was East Cleveland in your district at any

  15     time?

  16       A.    Yes, absolutely.       East Cleveland was in my district

  17     before I left the Legislature.          It had not been previously.

  18     But, yes, East Cleveland was in the district.

  19       Q.    Would you describe for the Court, please, the

  20     demographics of East Cleveland?

  21       A.    East Cleveland is an overwhelmingly majority African

  22     American.    They have about a little less than 25,000

  23     constituents.      High poverty rates.       There was a study conducted

  24     by Case Western Reserve in 2012 that showed that the reading

  25     level -- that 79 percent of the residents that live in East




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:112
                                                              112ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29720
                                                                                     1432
                                                                  Vol. 6 - 112
   1     Cleveland are functionally illiterate.

   2                MS. RICHARDSON:      Objection.

   3                THE COURT:     Basis?

   4                MS. RICHARDSON:      Hearsay.     Also opinion testimony.

   5     Outside the scope of personal knowledge.

   6                THE COURT:     I'm going to overrule the objection in

   7     part and sustain it in part.          The portion that references the

   8     Case Western study will be stricken on the basis of inadequate

   9     foundation.

  10             Mr. Chandra, you have -- I'm going to give you an

  11     opportunity to lay the foundation for the Senator's reliance on

  12     this study, but I will note that I don't know that it is

  13     dispositive, given the voting issues in this case, unless you

  14     can somehow tie it up.        So --

  15                MR. CHANDRA:      I hope to connect later, Your Honor.

  16                THE COURT:     All right.     Your objection is sustained in

  17     part and overruled in part.

  18                MS. RICHARDSON:      Thank you, Your Honor.

  19       BY MR. CHANDRA:

  20       Q.    Senator, how did you become -- Well, let me back up.

  21             So, did you have direct dealings with East Cleveland

  22     constituents?

  23       A.    Yes, I did.      I participated in community meetings.              I

  24     even met with the mayor.        East Cleveland was in dire economic

  25     straits.    It still is.      And the Auditor of the State -- and I




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:113
                                                              113ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29721
                                                                                     1433
                                                      Vol. 6 - 113
   1     might not be getting his ruling exactly right; but, in other

   2     words, East Cleveland was not able to meet its obligations, its

   3     fiduciary obligations, to the citizens of that city.

   4       BY MR. CHANDRA:

   5       Q.    You mean a financial --

   6       A.    Financial.      I'm sorry.     Yes, financial.

   7             So, yes.     I had meetings with the mayor of that city.                 I

   8     had meetings with the council president of that city, because

   9     it pained me and concerned me greatly.             I mean, what can we do

  10     to increase the financials of the city?             What could I do, as a

  11     State senator, to help them out?

  12             A lot of that had to do with concentrations of poverty.

  13     And, so, when you have people living in a city and their

  14     employment level is not high, their education level is not

  15     high, then they don't have the same capacity or ability to pay

  16     into the tax structure.        And so, really, you're managing

  17     poverty.    And that was a very real concern for the city of East

  18     Cleveland.     The State took notice of that.           The auditor of the

  19     State took notice of that, and it was pretty devastating.                   It

  20     still is right now.

  21       Q.    Did you interact directly with East Cleveland residents?

  22       A.    Yes.    We've had many meetings.         I mean, East Cleveland

  23     residents, you know, concerned about whether or not, when they

  24     dial 911, will the police come; will EMS come; will fire come;

  25     will my snow be removed; will my garbage be picked up.                  Those




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:114
                                                              114ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29722
                                                                                     1434
                                                      Vol. 6 - 114
   1     were very real, quality-of-life concerns for the residents of

   2     the city.

   3       Q.    Did you have the opportunity to interact with East

   4     Cleveland residents to the point where you were able to assess

   5     their functional literacy?

   6       A.    No.

   7       Q.    Okay.    So did you undertake any sort of effort to gather

   8     information about literacy issues among your constituents?

   9       A.    Not literacy issues, per se; but, in terms of being a

  10     State senator and fighting very hard for educational funding

  11     and hearing from superintendents, not just in East Cleveland

  12     but throughout my district, that the State of Ohio was

  13     abdicating its responsibility to solve DeRolph, those are the

  14     kinds of issues that I -- that I dealt with as a State senator.

  15       Q.    Okay.    Did you at some point come across any studies of

  16     literacy in East Cleveland?

  17       A.    Yes, I did come across studies, not just in East

  18     Cleveland, but in the City of Cleveland, as well.                There was a

  19     Case Western Reserve study.         Yes.

  20       Q.    This is what I want to break into pieces here.

  21       A.    Okay.

  22       Q.    How did you come across a Case Western Reserve study?

  23       A.    In my -- In my research -- again, I am an educator, too.

  24     I mean, I was not just a State senator.             I am an educator.         And

  25     I am a professor at a university that accepts all people.                   And




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:115
                                                              115ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29723
                                                                                     1435
                                                      Vol. 6 - 115
   1     the campus that I teach at is also the campus that I graduated

   2     from.   It is nestled in the heart of the City of Cleveland,

   3     surrounded by projects, by CMHA projects, by a community that

   4     is socially and economically depressed.

   5             So, for me, my passion has always been that of

   6     education.     So I've always taken that very personally, because

   7     I am a first-generation college graduate.              And I know the power

   8     of education to help somebody change the trajectory of their

   9     lives, to become -- I consider myself a cycle-breaker.                  And my

  10     son was a second-generation college graduate.               So, for me,

  11     education was always important.          Those are the issues that I

  12     care about the most.

  13             So, when I'm talking to superintendents, when I'm

  14     talking to residents who worry about whether or not their child

  15     is going to be educated just based on the fact that they might

  16     not be property rich, when you talk about pass-the-book

  17     budgeting, which the State of Ohio was very much involved in,

  18     when you cut education to a city, funding to education for

  19     cities like Cleveland and East Cleveland and then that city has

  20     to depend on residents to pass an operating levy to get those

  21     funds but at the same time those residents are poor and they're

  22     just trying to make ends meet, or you have an older population,

  23     a more seasoned population, and those elders are on a fixed

  24     income and, even though they want to very much help Mrs. Jones'

  25     son or daughter get a great education, they're also worried




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:116
                                                              116ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29724
                                                                                     1436
                                                      Vol. 6 - 116
   1     about whether or not they can pay their mortgage or feed

   2     themselves, and so any increase to their taxes causes a burden,

   3     and who suffers?      The black and brown and poor white children

   4     in those communities.

   5       Q.     Senator, I appreciate that, but what I --

   6                MS. RICHARDSON:      Objection, Your Honor.

   7                THE COURT:     Side-bar.

   8           (Thereupon, the following proceeding was held at side-bar.)

   9                MS. RICHARDSON:      Your Honor, this is extensive

  10     background.     And I don't mean to interrupt, but we've gone far

  11     afield from what's relevant to this case.              And to the extent

  12     where this is all leading is, again, to get into studies and

  13     other documents, those would be hearsay.             And, as a lay

  14     witness, she cannot introduce those.

  15                THE COURT:     Go ahead, Mr. Chandra.

  16                MR. CHANDRA:      I was not trying to elicit that

  17     narrative response, Your Honor.          I was simply trying to

  18     establish that she had come across this study, what was she

  19     aware of regarding it, and its methodology.              Did she --

  20                THE COURT:     How are you going to get that testimony

  21     in?    Under which exception under 803 does it come in, or does

  22     it come in under 804?

  23                MR. CHANDRA:      I think it might come under both, Your

  24     Honor.    But what I'm trying to do is establish some foundation

  25     for her knowledge and experience about the literacy issues




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:117
                                                              117ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29725
                                                                                     1437
                                                                    Vol. 6 - 117
   1     involving her constituents, the statistics.                And then that

   2     connects to the Senate Factors.

   3                THE COURT:     I really think that you have gone far

   4     afield in trying to present whatever background you think you

   5     need to establish for her to testify about the Senate Factors.

   6     It's almost as though you focused -- you're trying to prove

   7     functional illiteracy in her district.               That's not this case.

   8     That's not what this case is about.             This case is not about

   9     functional illiteracy.        This case is about whether 205 and 216

  10     are constitutional.       Right?

  11                MR. CHANDRA:      If I may, Your Honor, one of our claims

  12     is a Voting Rights Act literacy claim.               And, so, under the

  13     Senate Factors, one of the things we want her to be able to

  14     testify about is her perception, then, about the impact of 205

  15     and 216 on her particular constituency about which she has

  16     personal knowledge.

  17                THE COURT:     Yes.    Yes.     Yes.    I agree.      But, you know,

  18     as a fact finder, I think that you have laid a sufficient

  19     foundation without going into, you know, various studies,

  20     because -- I don't want you to take a road -- you know, you

  21     have to prove the validity of the studies, and Ms. Richardson

  22     has to prove the invalidity of the studies to get back to

  23     whether the education component of the Voting Rights Act has

  24     somehow been vitiated.

  25             So, take it from the finder of fact that, you know,




                                                  Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:118
                                                              118ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29726
                                                                                     1438
                                                                Vol. 6 - 118
   1     you've laid a sufficient foundation.            And let's not forget the

   2     broader issues as you do your drill-down.              Okay?

   3                MR. CHANDRA:      I'll keep moving forward.          Thank you,

   4     Your Honor.

   5          (The following proceedings were had in open court.)

   6                THE COURT:     Please continue, Mr. Chandra.

   7                MR. CHANDRA:      Thank you, Your Honor.

   8       BY MR. CHANDRA:

   9       Q.     So, just wrapping up your professional background, you

  10     served as a State senator from what year to what year?

  11       A.     From 2008 through 2014.        I didn't run for my second

  12     term, which was up in 2014.         Instead, I ran for Secretary of

  13     State.

  14       Q.     Okay.   And what were the years of that campaign?

  15       A.     2014.

  16       Q.     And during your time as a State senator, did you

  17     interact, directly, with constituents from your district?

  18       A.     Yes.

  19       Q.     Including African-American constituents?

  20       A.     Yes.

  21       Q.     And, during your statewide run, did you interact with

  22     voters around the State?

  23       A.     Yes.

  24       Q.     Did that include African-American voters?

  25       A.     Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:119
                                                              119ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29727
                                                                                     1439
                                                         Vol. 6 - 119
   1       Q.    Okay.    And what -- how are you currently employed?

   2       A.    I am a tenured professor at Cuyahoga Community College.

   3       Q.    And teaching, there, what subject?

   4       A.    I teach African-American history, African-American

   5     women, U.S. history, and urban studies.

   6       Q.    And do you do anything else, professionally, right now?

   7       A.    I took a leave of absence from the Ohio Democratic Party

   8     --

   9       Q.    And what was --

  10       A.    -- as the Chair of Party Engagement.

  11       Q.    Okay.    All right.     I'd like to turn your attention

  12     now -- Is there anything more about your professional

  13     background we left out?

  14       A.    No.

  15       Q.    All right.      I'd like to turn your attention now to

  16     several factors.      And I'm going to ask you questions about

  17     each.

  18             First, based upon your experience, are you aware of a

  19     history of official discrimination that has touched the rights

  20     of minority citizens in Ohio to register, vote, or otherwise

  21     participate in the democratic process?

  22       A.    Absolutely.

  23                MS. RICHARDSON:      Objection.

  24                THE COURT:     Overruled.

  25                MS. RICHARDSON:      Thank you, Your Honor.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:120
                                                              120ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29728
                                                                                     1440
                                                                  Vol. 6 - 120
   1                THE WITNESS:      Yes.

   2       BY THE COURT:

   3       Q.    Could you please describe what that history of which you

   4     are aware is?

   5       A.    From my personal experience, the history that I am aware

   6     of, in 20 -- in 2006, Boustani vs. Husted, in the Legislature

   7     at that time, a legislation was passed to give poll-workers the

   8     authority --

   9       Q.    Legislation?

  10       A.    Or -- yes, was passed to give poll-workers the ability

  11     to question the citizenship of those who would go and vote.                    If

  12     it was determined that that person was a naturalized citizen, a

  13     poll-worker could demand that that person show their paperwork

  14     before they could vote.

  15             Just, you know, boggles my mind.            For me, in the

  16     legislature, myself, just firsthand seeing countless numbers of

  17     voter suppression bills pass --

  18       Q.    Before you move on, let me ask a followup question about

  19     the statute you just described?

  20       A.    Yes.

  21       Q.    Who was the Speaker of the House, if you know, at the

  22     time that that statute was signed into law?

  23       A.    The Speaker of the House at that time was Jon Husted,

  24     who is the current Secretary of State.

  25       Q.    Okay.    And do you have knowledge of what happened with




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:121
                                                              121ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29729
                                                                                     1441
                                                                  Vol. 6 - 121
   1     that statute eventually?

   2       A.    Eventually -- I mean, through courts --

   3                MS. RICHARDSON:       Objection.     I apologize.       Objection,

   4     Your Honor.

   5                THE COURT:     To the question of whether she has

   6     knowledge of what happened to the statute?

   7                MS. RICHARDSON:       May I request a side-bar, Your Honor.

   8                THE COURT:     Yes.

   9          (Thereupon, the following proceeding was held at side-bar.)

  10                MS. RICHARDSON:       Your Honor, I object to the line of

  11     questioning about a statute that is not at issue in this case

  12     and has nothing to do with the issues.             I thought that

  13     prior -- I did not object to the prior question; but if it's

  14     clear that we're going to be going down the line and continuing

  15     to get into this, I object, generally, on relevance grounds.

  16                THE COURT:     What's the relevance, Mr. Chandra?

  17                MR. CHANDRA:      So, one of the Senate Factors or Factors

  18     under Thornburg v. Gingles is a history of discrimination.                    And

  19     we are going through the witness' understanding of what she

  20     believes to be a history of discrimination.

  21             The Boustani case is a clear example of that where --

  22     The statute at issue is a clear example of that.

  23     Discrimination against naturalized citizens in voting.                  And

  24     that -- I mean, again, I don't have very many questions about

  25     it, but it's part of what she knows about the history of




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:122
                                                              122ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29730
                                                                                     1442
                                                          Vol. 6 - 122
   1     discrimination.      We're trying to make our record.

   2                THE COURT:     Tell me how the statute relates to this,

   3     the statute that you are inquiring about.

   4                MR. CHANDRA:      Because it's a part of the history of

   5     official discrimination by the State of Ohio in voting.                   And,

   6     so, that history is directly relevant.             Under the Senate

   7     Factors, it's one of the things to be considered by the Court.

   8     Now, the Court can give it whatever weight it desires, but it

   9     is an express thing the courts consider when applying those

  10     Gingles factors.

  11                MS. RICHARDSON:      This case is not about naturalized

  12     citizens or immigration.        First of all, we would, obviously,

  13     object to the accusation that there was intentional

  14     discrimination.      As we've stated, we object, generally, to

  15     legislative intent on the basis that it is not possible to

  16     divine the intent of the Legislature from individual people.

  17     But, here, we have a situation where we don't even have any

  18     evidence --

  19                THE COURT:     I've already ruled on the legislative-

  20     intent issue.

  21                MS. RICHARDSON:      Thank you, Your Honor.

  22                THE COURT:     They can provide legislative intent.              I'm

  23     just trying to get my head around how the statute that you're

  24     referring to plays into it.         I still am at a loss.

  25                MR. CHANDRA:      That means I'm failing to explain it,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:123
                                                              123ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29731
                                                                                     1443
                                                                  Vol. 6 - 123
   1     Your Honor.

   2              When I look at that first Senate Factor -- and I can

   3     bring it to you to look at -- when I look at it, the plain

   4     language of that first Senate Factor calls for an analysis of

   5     the history of discrimination.          I mean, that's what it

   6     requires.    And, so, this witness --

   7                THE COURT:     We need a statute that deals with

   8     immigration to do so?

   9                MR. CHANDRA:      Well, immigration is correlated with

  10     race, Your Honor.

  11                THE COURT:     Yeah, but --

  12                MR. CHANDRA:      There are a few more questions that I

  13     can ask this witness that will help make that connection.

  14                THE COURT:     You don't think that -- Is your ultimate

  15     point that there was discrimination based on race in this case?

  16                MR. CHANDRA:      Yes.

  17                THE COURT:     And is your goal to establish, by way of

  18     foundation, that there is a history of racial discrimination in

  19     this country?

  20                MR. CHANDRA:      Not even so much in the country, Your

  21     Honor.    I'm focused on Ohio.

  22                THE COURT:     In Ohio?

  23                MR. CHANDRA:      Yes.   Yes, on our defendants.          Yes.

  24     And, specifically, the statute was about voting.                And, so,

  25     voters would be -- poll-workers were required to ask the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:124
                                                              124ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29732
                                                                                     1444
                                                      Vol. 6 - 124
   1     citizenship status, or given that discretionary option, which

   2     then, we would contend, would be correlated by race.                 They're

   3     not going to ask somebody who looks, you know, Caucasian that

   4     question.    They're going to ask people of color.              The question

   5     gets asked:     Are you a citizen?       That was the first question in

   6     the statute.

   7             The second question required, if you said "yes" -- and

   8     these are voters who are registered already, by the way -- the

   9     second question was:       Native born or naturalized?

  10             Now, a guy who looks like me gets asked that question.

  11     So now the next question, if you say naturalized, is:                  Show me

  12     your certificate of naturalization.

  13             And you would not get a regular ballot unless you could

  14     do that, immediately, on the spot.           The Defendant Secretary of

  15     State, Jon Husted, was the Speaker of the House when that was

  16     passed.    It's from the last ten years.           And I'm not going back

  17     way back in time.       I'm trying to move, from this point forward,

  18     to this witness' understanding of the history of discrimination

  19     that's within her knowledge.

  20                THE COURT:     All right.

  21             Go ahead, Ms. Richardson.

  22                MS. RICHARDSON:      Your Honor, even just the

  23     justification that was given here assumes so many facts that

  24     are not in evidence and that this witness would not be able to

  25     bring in evidence.       These are highly inflammatory and




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:125
                                                              125ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29733
                                                                                     1445
                                                            Vol. 6 - 125
   1     prejudicial accusations.        And the statute does not have

   2     anything to do with the issues in this case.               It's not a

   3     statute issue, and it does not bear on the issues to be

   4     decided.    It's highly prejudicial and not of any probative

   5     value.

   6                THE COURT:     How is it highly prejudicial?

   7                MS. RICHARDSON:      Because, based on the description

   8     that was just given here, it appears that counsel intends to

   9     create an inference that this was motivated by an intent to

  10     discriminate.      And there is no basis in the evidence for

  11     assuming that.      And, again, these statutes have no bearing on

  12     the statutes that are actually being challenged in this case.

  13                THE COURT:     You mean you think that he's creating an

  14     inference that 205 and 216 were created based on an intent to

  15     discriminate?

  16                MS. RICHARDSON:      We certainly --

  17                THE COURT:     Is that what you're saying?

  18                MS. RICHARDSON:      No, Your Honor.        We certainly

  19     disagree with that, as well; but that is a claim they have made

  20     in this case.

  21                THE COURT:     No.   No.    I'm saying, your claim is that's

  22     the inference that he's creating?

  23                MS. RICHARDSON:      Absolutely, Your Honor.

  24                MR. CHANDRA:      One last response, if I may, Your Honor?

  25              So, the Court may not be aware that the federal court




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:126
                                                              126ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29734
                                                                                     1446
                                                      Vol. 6 - 126
   1     did strike down the statute as unconstitutional discrimination.

   2     That holding was not appealed by the State of Ohio.                 And I do

   3     not want to suggest to the Court that what we're saying is that

   4     this particular statute and what happened with it, taken in

   5     isolation, should lead to the immediate conclusion that Senate

   6     Bills 205 and 216 therefore display an intent to discriminate.

   7             But what I'm saying is, there are nine factors in the

   8     Gingles factors.      And the history of discrimination by these

   9     defendants is one of them.

  10                THE COURT:     I'm going to allow this.

  11             I will tell you that it is of very marginal relevance,

  12     and probably even of less persuasive value, in the overall

  13     scheme of things when you think about the cumulative evidence

  14     that we've received.

  15                MR. CHANDRA:      Yes.

  16                THE COURT:     But I will come back to you, Ms.

  17     Richardson, and tell you that it's going to be important, in my

  18     view, for you to give me evidence of what was the milieu out of

  19     which these two statutes arose, because I'm continuing to hear

  20     testimony that there were, you know, no issues from Boards of

  21     Elections, that they were doing just fine with the signature

  22     and with the way it was before the larger field factors came

  23     into play.     And, you know, I have a concern now, from hearing

  24     the evidence and from having read all the briefs in this case,

  25     that we have a solution looking for a problem, which is of




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:127
                                                              127ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29735
                                                                                     1447
                                                      Vol. 6 - 127
   1     great concern when we have constitutional rights that we're

   2     debating, and particularly the right to vote, which to me lies

   3     right at the heart of our democracy.            Once you start tampering

   4     with the right to vote, the future of democracy, itself, is

   5     imperiled.     That's just what I think.

   6                MS. RICHARDSON:      Thank you, Your Honor.

   7                THE COURT:     But I'm not in your case in chief, but I

   8     am going to give you the benefit of a roadmap.

   9                MS. RICHARDSON:      Thank you, Your Honor.

  10                THE COURT:     And that's kind of like the main stop on

  11     the roadmap to me.       I'm going to allow it; but, Mr. Chandra, I

  12     beseech you to -- you know, a direct route is not a bad thing.

  13     You know.

  14                MR. CHANDRA:      Okay.   I'll cover this factor as fast as

  15     I can, Your Honor.

  16                THE COURT:     Look, I want you to be quick, but not in a

  17     hurry.    And, you know, I really think we're going around the

  18     elbow to get to the thumb when you can just go more directly.

  19     And much of this is surplusage.

  20              As I just told Ms. Richardson from her vantage point,

  21     I'm telling you that, when I sit down to write this case,

  22     ninety percent of what you have just adduced will not be a part

  23     of the calculus, because it was -- it's of marginal relevance

  24     in the overall scheme of this.          So, you know, with all of the

  25     collective wisdom in the room, we should be able to more




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:128
                                                              128ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29736
                                                                                     1448
                                                                  Vol. 6 - 128
   1     narrowly focus this on the issues.

   2             I want both sides to trust your instincts.               Really, both

   3     sides are really very smart lawyers who don't trust their

   4     instincts because -- really, you've taken a shotgun approach

   5     when a more focused approach would be far more effective, you

   6     know.   But, you know, I empathize with you, because you don't

   7     know -- this argument may not succeed, so I'm going to try

   8     every argument imaginable with respect to this point.                  And

   9     that's what we've had.        And you're much brighter than that,

  10     both sides.

  11                MR. CHANDRA:      Your Honor --

  12                THE COURT:     No, no further comment necessary.             I just

  13     felt constrained to remind everybody that, you know, you trust

  14     your instincts and experience so we can get to the heart of

  15     these matters, because all of this, the platitudes and whatnot,

  16     they're unnecessary.       So --

  17                MS. RICHARDSON:      Thank you, Your Honor.

  18          (The following proceedings were had in open court.)

  19                THE COURT:     Please continue.

  20                MR. CHANDRA:      Thank you, Your Honor.

  21       BY MR. CHANDRA:

  22       Q.    Senator Turner, could you please continue your response

  23     with respect to aspects of a history of discrimination in

  24     voting that you perceived by the State of Ohio?

  25       A.    Yes.    So, in 2008, we know that an overwhelming majority




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:129
                                                              129ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29737
                                                                                     1449
                                                      Vol. 6 - 129
   1     of African-American voters in this state and all across the

   2     country were very excited about the prospect of electing the

   3     first African-American President to the United States of

   4     America.

   5              In 2008, in Cuyahoga -- in my county, alone -- and I was

   6     there at the Board of Election -- at the Board of Elections,

   7     there to see thousands of people, mainly African Americans.

   8     But wrapped around the corner of East 30th and Euclid, I saw

   9     generations of folks there to cast that ballot.                An

  10     overwhelming number of African Americans turned out that year.

  11              Since 2008 and Shelby County vs. Eric Holder, we have

  12     seen an influx of bills be introduced across this country

  13     and --

  14       Q.     I'm going to focus your attention on Ohio.

  15       A.     -- in Ohio to create more barriers for people to be able

  16     to come out and exercise their right to vote.               And in my

  17     opinion the target has been African Americans, Latinos, poor

  18     people, older people, and young people.

  19              In Two Thousand -- Well, I want to go, if I

  20     could -- 2012, if I could use 2012 as an example, directives

  21     were put out by the current Secretary of State, Jon Husted, to

  22     take away the last three days of early voting, to take away

  23     evening hours where working folks, people who cannot just take

  24     off from work, would utilize, African Americans, poor people.

  25     Souls to the Polls was impacted as well.             My caucus --




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:130
                                                              130ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29738
                                                                                     1450
                                                                  Vol. 6 - 130
   1       Q.     What does that mean?

   2       A.     Souls to the Polls is Sunday voting that the

   3     African-American community, and everybody -- It's not just

   4     African Americans.       Everybody can utilize that Sunday vote, but

   5     it was very clear from a cultural perspective that the

   6     African-American community overwhelmingly used Souls to the

   7     Polls.    And that was churches.        You go to church that morning;

   8     and, as a community, you would go and vote.              And we saw that

   9     play out in 2008 in Cuyahoga County; across the State, but, in

  10     Cuyahoga County, I was there to witness that.

  11              In 2012, because of efforts by the General Assembly and

  12     the current Secretary of State to take away that kind of

  13     access, my caucus did what we call -- we called it the

  14     Sleep Out to Vote.       And, so, we slept out all over the State of

  15     Ohio, from Cincinnati, to Cleveland, to Dayton, to Youngstown.

  16     For me, I slept out on the corner of East 30th and Euclid,

  17     where the polling place -- where the Board of Elections is in

  18     Cuyahoga County, all night long.          We slept out the day before

  19     early voting started because we did not know what the court

  20     ruling would be in terms of returning those last three days.

  21     And we wanted to alert our constituents that, don't wait, just

  22     in case; you've got to get out here; and you've got to vote now

  23     because what you have become accustomed to might not

  24     necessarily be the reality.

  25              That's -- those -- That kind of anxiety that voters had




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:131
                                                              131ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29739
                                                                                     1451
                                                      Vol. 6 - 131
   1     about that -- you know, I had meetings with my constituents.

   2     Questions were raised about, I was able to do it in 2008; why

   3     can't I do it now in 2012.         The African-American community was

   4     -- had a great deal of anxiety at over that.

   5             So, thank God, the courts did overturn that.                But we had

   6     no idea.    We didn't know whether or not that was going to

   7     happen.

   8       Q.    Would you please explain, as part of your answer, why is

   9     it that you perceive those actions to curtail early voting as

  10     part of the history of official discrimination touching the

  11     rights of African-American voters?

  12       A.    Because --

  13                MS. RICHARDSON:      Objection.

  14                THE COURT:     Overruled.

  15                MS. RICHARDSON:      Thank you, Your Honor.

  16                THE WITNESS:      Because the African-American community,

  17     generationally, we're amendment citizens.              You know, it took an

  18     amendment to the Constitution to give us our citizenship in

  19     this country.      The 15th Amendment, you know, gave black men the

  20     right to vote; 19th Amendment, women to vote.

  21             The African-American community, from generation to

  22     generation, understands clearly -- I understand clearly, as a

  23     citizen of this State and in this country, that African

  24     Americans have had to fight for the fundamental right to vote.

  25             And, so, for us, culturally, in my opinion and what I




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:132
                                                              132ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29740
                                                                                     1452
                                                      Vol. 6 - 132
   1     have been able to witness, that right to vote is so

   2     fundamental.     And, so, when you see the pattern of African

   3     Americans, in 2008 alone, the African-American voter is 26

   4     times more likely to vote early in person, to use those early

   5     voting days, to vote on Sunday as a community.

   6             That was real.       It was palpable, and there is empirical

   7     data to back that up.        So the African-American community

   8     understood very clearly that the taking away of Sundays was a

   9     direct affront to the very group that utilizes that day the

  10     most from a cultural perspective.           And that was African

  11     Americans.

  12       BY MR. CHANDRA:

  13       Q.    Okay.    So are there any other aspects of the history of

  14     official discrimination touching the rights of African-American

  15     citizens to vote in Ohio that you perceive?

  16       A.    Yes.    So, in 2013, about 15 -- could be more -- bills

  17     were introduced by my colleagues on the Republican side of the

  18     aisle to again thwart access to the ballot box.                It had a

  19     disproportionate impact on African Americans, anything from

  20     introducing strict voter ID laws, which many African Americans

  21     do not have the strict ID's that are necessary -- a lot of poor

  22     people don't have the strict ID's necessary -- to the taken

  23     away of Golden Week, again, the opportunity in the State of

  24     Ohio that voters once had to both register and vote at the same

  25     time.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:133
                                                              133ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29741
                                                                                     1453
                                                       Vol. 6 - 133
   1             There are studies that show that people who vote early

   2     in the State of Ohio, whether they're poor and white, poor

   3     blacks, poor Hispanics, poor people in general, utilize that

   4     time because it didn't necessarily require them to take off

   5     from work on Election Day, again another push by people who are

   6     elected for a living to thwart access to the ballot box in the

   7     great State of Ohio.

   8             So, that came rapidly.         It was furious in 2013.          We

   9     really couldn't keep up with all of the bills that were being

  10     either -- both introduced and/or passed in the Legislature.

  11                THE COURT:     Just a moment.

  12          (Whereupon, there was a brief interruption.)

  13                THE COURT:     Please continue, Mr. Chandra.

  14                MR. CHANDRA:      Thank you, Your Honor.

  15       BY MR. CHANDRA:

  16       Q.    And I wanted to see if we could wrap up this area.

  17             Any other aspects of the history of official

  18     discrimination you believe have affected Ohio's

  19     African-Americans citizens in voting?

  20       A.    In terms of a climate that was created in the State,

  21     that continues.      I mean -- well, I guess we'll get to Senate

  22     Bills 205 and 216.       But, in 2012, when African Americans raised

  23     concerns and other civil rights groups, like the NAACP and

  24     others, church leaders, raised concerns about the stripping

  25     away of the Sundays and the evening -- just access to the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:134
                                                              134ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29742
                                                                                     1454
                                                      Vol. 6 - 134
   1     ballot box, GOP Doug Preisse, who was the leader, the Chairman,

   2     of the Franklin County Board at the time, or Chairman of the

   3     Republican Party, but a member of the Franklin County Board,

   4     made a comment that was very clear that, in the response to the

   5     concerns that the African-American community had about --

   6                MS. RICHARDSON:      I'm sorry.      Excuse me.

   7             Objection, Your Honor.

   8                THE COURT:     Sustained.

   9                MS. RICHARDSON:      Thank you, Your Honor.

  10                THE COURT:     Please rephrase your question, Mr.

  11     Chandra.

  12       BY MR. CHANDRA:

  13       Q.    What other -- What other knowledge do you have remaining

  14     of the history of official discrimination by the State of Ohio

  15     that touched the rights of minority citizens, specifically

  16     African Americans, to vote or otherwise participate in the

  17     Democratic process?

  18       A.    By the State of Ohio, I mean, just the different bills

  19     that were passed and/or proposed created barriers.                 It created

  20     an environment of confusion.         I mean, on the floor, every

  21     single time those bills were -- if they made it to the floor,

  22     the ones that did make it to the floor, you know, I expressed

  23     my objection to those bills, particularly because of the impact

  24     that it would have on the African American --

  25       Q.    Aside from Senate Bills 205 and 216, any specific bills




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:135
                                                              135ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29743
                                                                                     1455
                                                                  Vol. 6 - 135
   1     that you want to mention?

   2       A.    Well, the taking away of Golden Week.

   3       Q.    You did mention that one.         Any others that you haven't

   4     mentioned so far?

   5       A.    The voter ID law, which, you know, again, stripped voter

   6     ID.

   7             I'm trying to call to my mind.           There were about 15

   8     bills that were introduced at the time.             So, I don't remember

   9     all of them off the top of my head.

  10       Q.    That's fine.      So let's move on to another Factor.

  11       A.    Sure.

  12       Q.    Do you have knowledge of the extent to which elections

  13     in Ohio are racially polarized?

  14       A.    Yes.    Just looking at the voting patterns -- I can use

  15     my county as an example -- at the time that we had a county

  16     commissioner form of government -- we had three county

  17     commissioners -- there was one African-American county

  18     commissioner, Peter Lawson Jones, at the time.               And when he

  19     would run in Cuyahoga County, he would not get nearly as many

  20     votes as his white counterparts running for the same position.

  21             In 2006, when on the Democrat side there were -- well,

  22     we have five statewide officers.          There were four whites

  23     running.    And one African-American woman, Representative

  24     Barbara Sykes, from Akron at the time, was running for Auditor.

  25       Q.    Is she African American?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:136
                                                              136ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29744
                                                                                     1456
                                                                  Vol. 6 - 136
   1       A.     She is African American, from Akron.            That year, every

   2     single Democrat won, except for Representative Barbara Sykes,

   3     in the State of Ohio.

   4              The State has a problem, a racial problem, in terms of

   5     electing African Americans to statewide office.                I ran in 2014,

   6     as well.    So, you know, I have some personal experience with

   7     that.    But, yes, it is -- it can be very racially polarizing in

   8     the State of Ohio, especially for higher offices.

   9       Q.     And turning to another Factor, Senator -- and just let

  10     me know if this is encompassed in your previous answers -- are

  11     you aware of the use of voting practices or procedures that may

  12     enhance the opportunity for racial discrimination aside from

  13     Senate Bills 205 and 216?

  14                MS. RICHARDSON:      Objection.      Leading.

  15                MR. CHANDRA:      I can rephrase it, if you'd like, Your

  16     Honor.

  17                THE COURT:     Overruled.

  18                MS. RICHARDSON:      Thank you, Your Honor.

  19                THE WITNESS:      Could you repeat the question?

  20                MR. CHANDRA:      Sure.   I'll ask the court reporter to

  21     read it back.

  22                THE COURT:     Ms. Errett, would you read it back,

  23     please?

  24          (The last question was read by the court reporter.)

  25                THE WITNESS:      And it has to be legislative?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:137
                                                              137ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29745
                                                                                     1457
                                                                  Vol. 6 - 137
   1       BY MR. CHANDRA:

   2       Q.    Any voting practices or procedures.

   3       A.    I mean, for -- Well, the Judge will tell me

   4     whether -- You know, going back to 2012, when billboards

   5     appeared in the African-American community, billboards that

   6     said that --

   7                MS. RICHARDSON:      Objection.

   8                THE COURT:     Overruled.     This is not being offered for

   9     its truth, but for its effect on the senator.

  10                MS. RICHARDSON:      Thank you, Your Honor.

  11                THE COURT:     You may complete your answer, Senator.

  12                THE WITNESS:      Thank you, Your Honor.

  13             You know, in 2012 -- you know, very heated, I mean, from

  14     comments made by officials saying that they didn't believe that

  15     the process should be contorted to enhance African Americans

  16     being able to come out to vote, to billboards appearing in poor

  17     neighborhoods in the City of Cleveland -- appearing across the

  18     State, but particularly in the City of Cleveland, right up the

  19     street from where I teach at Cuyahoga Community College on the

  20     Metro Campus.      A billboard appeared right off of Community

  21     College Avenue that read that voter fraud is a crime.                  It had a

  22     big gavel, a judge gavel, punishable by three-and-a-half years

  23     in prison, $10,000 fine.

  24             I went to that location off of Community College Avenue

  25     with Cleveland City Councilwoman Phyllis Cleveland.                 And, you




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:138
                                                              138ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29746
                                                                                     1458
                                                      Vol. 6 - 138
   1     know, my heart just really skipped beats to see that kind of

   2     billboard in a very poor African-American community.

   3             Folks from the community started to gather around myself

   4     and Councilwoman Cleveland, and people were absolutely

   5     outraged.    I was outraged.       The councilwoman was outraged.             And

   6     the whole environment was about, why would this happen.

   7             Over the course of being an elected official, both in my

   8     capacity as a councilwoman and as a State senator, every year,

   9     I would get the question from my constituents about whether or

  10     not ex-offenders in the State of Ohio had the right to vote.

  11             Once ex-offenders have served their time, they can vote

  12     in this State.      They may have to re-register, depending on how

  13     long they've been gone, but they can vote.              But it just speaks.

  14             Every year, there is a fear that this population will

  15     not be able to vote.       And, so, to have that kind of billboard,

  16     for me, it was voter intimidation:           Felony, voting, put

  17     together in a community that is already socially and

  18     economically depressed.

  19             And people that were there, they were just -- it was

  20     just gut-wrenching outrage about what was happening in that

  21     community, again feeding on what was already going on in the

  22     State at that time, the whole debate about whether or not Souls

  23     to the Polls would happen, the last three days would be there.

  24     It was this whole electric environment that created more

  25     barriers for people to be able to vote, and particularly the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:139
                                                              139ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29747
                                                                                     1459
                                                                  Vol. 6 - 139
   1     African-American community.

   2             We get about 5,000 ex-offenders returning to the county,

   3     a year, in Cuyahoga County.         So, it was very distressing.

   4       BY MR. CHANDRA:

   5       Q.    Okay.    I'd like to show you what's been marked as

   6     Plaintiffs' Exhibit 1236.

   7                MS. RICHARDSON:      Objection, Your Honor.

   8                THE COURT:     Side-bar.

   9          (Thereupon, the following proceeding was held at side-bar.)

  10                THE COURT:     How much more do you have, Mr. Chandra,

  11     approximately?

  12                MR. CHANDRA:      Depending on the succinctness of the

  13     witness' responses, I'm about two-thirds of the way through my

  14     outline.

  15                THE COURT:     All right.     So we're not going to finish

  16     before lunch.

  17             All right.      Go ahead, Ms. Richardson.

  18                MS. RICHARDSON:      Your Honor, this is hearsay.            It's

  19     403.   This is a report that was not put out by any of the

  20     defendants in this case or the State.            It has no bearing on the

  21     issues here.     There is text underneath the billboard that is

  22     also hearsay.      And there is no indication as to who put that

  23     text there or where it came from.

  24                THE COURT:     I understand.

  25                MR. CHANDRA:      I'm actually surprised to hear the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:140
                                                              140ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29748
                                                                                     1460
                                                      Vol. 6 - 140
   1     witness testifying about this particular billboard with respect

   2     to this Factor, which is about the voting procedures.                  And it

   3     may or may not bear on that Factor.           I'm not sure how to

   4     interpret that Factor myself, Your Honor.              But with respect to

   5     one of the Factors that's coming up shortly -- and I can grab

   6     the exact wording for you, but it has to do with any effort at

   7     intimidation or climate type of issues with respect to voting

   8     and race.    And, if I may, can I grab my list?             It's directly

   9     related to that Factor because, when I asked Senator Turner, in

  10     preparing her, that question, this is what came to mind.                   She

  11     personally saw the billboard.

  12                THE COURT:     All right.      All right.     I'm going to allow

  13     her testimony because, as I said previously, Ms. Richardson,

  14     it's not being offered for the truth.            It's being offered to

  15     show what effect it had on her and others and, you know, what

  16     she perceived.      And so I'm going to keep it in that context

  17     and, you know, allow it for that limited purpose.

  18             So, your objection is noted, but overruled.                We're going

  19     to break now for lunch.        We're going to resume at one o'clock.

  20                MS. RICHARDSON:      Thank you, Your Honor.

  21                MR. CHANDRA:      Thank you.

  22                COURTROOM DEPUTY CLERK:        All rise, please.

  23             Court stands in recess until one o'clock.

  24             (Recess taken at 12:10 p.m.)

  25                                       - - -




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:141
                                                              141ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29749
                                                                                     1461
                                                             Vol. 6 - 141
   1                                         Wednesday Afternoon Session

   2                                         March 23, 2016

   3                                         1:00 p.m.

   4                                         - - -

   5                THE COURT:     Mr. Chandra, are you ready to proceed?

   6                MR. CHANDRA:      I am, Your Honor.

   7                THE COURT:     Please proceed.

   8                MR. CHANDRA:      Senator Turner wanted to explain her

   9     need to go to Ballot Board to the Court and see if she could be

  10     excused and then come back.

  11                THE COURT:     What time do you need to be excused,

  12     Senator?

  13                THE WITNESS:      Your Honor, I need to be at the Ballot

  14     Board, which is at the Statehouse, by 2:30.

  15                THE COURT:     All right.     And so you need to leave

  16     here -- what? -- around 2:15?

  17                THE WITNESS:      Yes, sir.

  18                THE COURT:     Okay.

  19                MR. CHANDRA:      Thank you, Your Honor.

  20                THE COURT:     How long would you be gone for?

  21                THE WITNESS:      Your Honor, it typically don't last more

  22     than 30 minutes.

  23                THE COURT:     Okay.    All right.

  24             Since we don't have a jury, we can accommodate you

  25     easily.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:142
                                                              142ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29750
                                                                                     1462
                                                            Vol. 6 - 142
   1                THE WITNESS:      Thank you, Your Honor.

   2                THE COURT:     Please continue, Mr. Chandra.

   3                MR. CHANDRA:      Thank you very much, Your Honor.

   4       BY MR. CHANDRA:

   5       Q.    Senator Turner, when we left off, you were describing a

   6     billboard that you saw.        And I'd like to focus your attention

   7     on Plaintiffs' Exhibit 1236.         I'm going to zoom in a little

   8     bit.

   9             Is this a true and accurate depiction of the billboard

  10     that you saw in Cleveland's central neighborhood?

  11       A.    Yes.

  12       Q.    Okay.    And again, could you read the billboard, please,

  13     into the record?

  14       A.    On the billboard, it says -- it reads, rather:                 "Voter

  15     fraud is a felony."

  16       Q.    With an exclamation mark?

  17       A.    With an exclamation mark.         There is a gavel, also, on

  18     the billboard, that appears to be similar to a judge's gavel.

  19     Up to three-and-a-half years and a $10,000 fine.

  20       Q.    Okay.    And have you already said what you needed to say

  21     about your reaction to this?

  22       A.    Yes.

  23       Q.    Okay.    Did you have discussions about this billboard

  24     with members of the community?

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:143
                                                              143ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29751
                                                                                     1463
                                                       Vol. 6 - 143
   1       Q.    And could you tell us about the nature of those

   2     discussions?

   3       A.    In the discussions with members of the community, and

   4     also Councilman Phyllis Cleveland, who was a representative of

   5     this community, it was really -- people were very outraged.

   6     They were upset.      They didn't know why such a billboard would

   7     appear in the African American community.              And, also, it caused

   8     some fear.

   9             Again, about 5,000 ex-offenders return to Cuyahoga

  10     County on a regular basis.         And I've consistently been

  11     questioned about whether or not ex-offenders have the right to

  12     vote.   So, this kind of conjured up that whole notion that, if

  13     I -- if I vote, you know, am I breaking a crime.

  14       Q.    Did you try to do anything about the presence of this

  15     billboard?

  16       A.    Yes, we did.      I worked with Councilwoman Phyllis

  17     Cleveland, and also activists in the community, to try to get

  18     Clear Channel to remove the billboards.

  19       Q.    What is Clear Channel?

  20       A.    Clear Channel, they are the owners of the billboards.

  21     So they're the company that owns the billboards.                At first,

  22     they said they could not, and they would not remove them.                   But

  23     the pressure from the community -- we continued.

  24             And finally, they did remove the billboards from the

  25     Cleveland area; and Clear Channel did replace those billboards




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:144
                                                              144ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29752
                                                                                     1464
                                                      Vol. 6 - 144
   1     with words that said "Voting is a right, not a crime."

   2       Q.    I may have missed this.         What was the time frame in

   3     which the billboard appeared?

   4       A.    The time frame was right before the fall 2012

   5     presidential election.

   6       Q.    Okay.    Okay.    I'd like to move on, please.

   7             We have discussed three factors so far.              I'm going to

   8     skip what would be considered the fourth, and I'll describe the

   9     next one as the fifth factor.

  10             Do you have knowledge of the extent to which, based on

  11     your experience, members of the African-American community bear

  12     the effects of discrimination in such areas as education,

  13     employment, and health that hinder their ability to participate

  14     effectively in the political process?

  15       A.    Yes.    Again, my constituents in the City of Cleveland

  16     and Cuyahoga County, in particular, reading levels, you know,

  17     are not -- again, 43 percent of residents who live in Cuyahoga

  18     County are functionally illiterate.

  19             Just to give you an example of that, not being able to

  20     read a bus schedule, for example, or not being able to write a

  21     simple letter, they are impacted by education, or lack thereof.

  22     The socioeconomic status, again, with the City of Cleveland

  23     being considered the most distressed city in the nation, and

  24     the poverty levels -- socioeconomic status has a lot to do with

  25     the quality of life that people have or may not have.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:145
                                                              145ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29753
                                                                                     1465
                                                       Vol. 6 - 145
   1       Q.    Turning back to your time on Cleveland City Council, did

   2     you have interactions with residents that informed your views

   3     of these issues?

   4       A.    Oh, yes.     On a regular basis, I had monthly meetings in

   5     my community.      I did Walks With Turner, as I mentioned earlier.

   6     So, I was very actively engaged.          And, oftentimes, in the

   7     meetings, my constituents would talk about their quality of

   8     life.

   9             Ward 1 is an aging community.           I believe that our

  10     population is older than the population within the City of

  11     Cleveland itself.       So a lot of the concerns were from elders

  12     about what they could afford and what they could not afford.

  13       Q.    Specifically with regard to the comments you made about,

  14     and your observations about, functional illiteracy --

  15       A.    Yes.

  16       Q.    -- did you have any experiences relative to your time as

  17     the Ward 1 councilwoman that informed your views about literacy

  18     as a problem in your community?

  19                MS. RICHARDSON:      Objection.

  20                THE COURT:     Overruled.

  21                MS. RICHARDSON:      Thank you, Your Honor.

  22                THE WITNESS:      Not -- not directly, just -- not

  23     directly.

  24       BY MR. CHANDRA:

  25       Q.    Okay.    And how about as a State senator?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:146
                                                              146ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29754
                                                                                     1466
                                                                  Vol. 6 - 146
   1       A.    Not directly.

   2       Q.    Okay.    Did you, in any of your time in public service in

   3     assisting your constituents, did you ever engage with

   4     individual constituents with regard to the filling out of

   5     government-related forms?

   6       A.    No.

   7       Q.    Okay.    Did you ever task that responsibility to any

   8     members of your staff?

   9       A.    No.

  10       Q.    Okay.    And, so, from what did you formulate your

  11     understanding of the level of literacy within the population

  12     that you were engaging?

  13       A.    Besides the statistics, in some -- in many of my

  14     community meetings, I mean, I had meetings where I would bring

  15     in experts -- I'm going to use the Board of Elections for an

  16     example -- to have people from the Board of Elections to come

  17     in to talk to my constituents about what the rules were, what

  18     kind of information they had to fill out.              Lots of times,

  19     people needed help filling out those types of forms.

  20                MS. RICHARDSON:      Objection.

  21                THE COURT:     Basis?

  22                MS. RICHARDSON:      Hearsay.

  23                THE COURT:     Overruled.

  24                MS. RICHARDSON:      Thank you, Your Honor.

  25       BY MR. CHANDRA:




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:147
                                                              147ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29755
                                                                                     1467
                                                       Vol. 6 - 147
   1       Q.    Turning your attention now to what I'll call the sixth

   2     factor, have you had experience with the use of overt or subtle

   3     racial appeals in political campaigns in Ohio?

   4       A.    Well, this billboard is one example of that.                And so I

   5     won't repeat, you know, what I said.            But, yes.

   6       Q.    Have you personally, in running for statewide office,

   7     been the target of anything you perceived as an overt or subtle

   8     racial appeal in a political campaign?

   9       A.    Yes.

  10       Q.    Could you please describe the circumstances?                And if

  11     you'd talk directly into the microphone, please, I'm having

  12     trouble hearing you.

  13       A.    Yes.    In my running for Secretary of State, there was an

  14     ad put out by the current Secretary of State that had very

  15     racial overtones; tried to paint me as a slum landlord.

  16                MS. RICHARDSON:      Objection.

  17                THE COURT:     Sustained.

  18                MS. RICHARDSON:      Thank you, Your Honor.

  19       BY MR. CHANDRA:

  20       Q.    Could you please, to the best of your recollection,

  21     describe the actual content of the mailing that you're

  22     describing?     What did it say, to the best of your recollection?

  23       A.    Well, it was both a commercial, but also literature that

  24     was mailed out to funders that -- Some of those funders, or

  25     people who would be donors, gave me a copy of it.                And it




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:148
                                                              148ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29756
                                                                                     1468
                                                                   Vol. 6 - 148
   1     really tried to paint me as somebody --

   2       Q.    I'll stop you for a moment.

   3       A.    Sorry.     Okay.

   4       Q.    I'm not speaking to what it was trying to do.

   5       A.    Okay.

   6       Q.    I'm asking you to answer only your recollection of the

   7     content of -- Let's start with the T.V. advertisement you're

   8     talking about, and then we'll turn to the mailer.                 What was the

   9     content?

  10                MS. RICHARDSON:      Objection.       I'm sorry, Your Honor.

  11     Objection.     Calls for speculation and hearsay.

  12                MR. CHANDRA:      Not for the truth, Your Honor.

  13                THE COURT:      Overruled.

  14                THE WITNESS:      In the mailer that went out to donors,

  15     on the mailing, it had that I was a -- used the term "slum

  16     landlord," that term used with the fact -- and my picture was

  17     distorted.

  18       BY MR. CHANDRA:

  19       Q.    In what way?

  20       A.    Darker.     You know, so it really fed into the stereotypes

  21     about African Americans that some people in society hold.                    It

  22     turned out not to be true, to the extent that I had to, you

  23     know, go to the judge within that housing court to get that

  24     judge to make that known on the record.              And my attorney at the

  25     time did send that to -- I want to say it was the Republican




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:149
                                                              149ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29757
                                                                                     1469
                                                                  Vol. 6 - 149
   1     Party.    But -- yes.

   2       Q.     I'm sorry.     What did you mean by "send it to the

   3     Republican Party"?

   4       A.     I mean to send what the judge had to say about that

   5     claim to the Republican Party and to ask them to cease and

   6     desist.

   7       Q.     And -- I'm sorry.      I may have missed this, but could you

   8     tell -- from the face of the mailer that you were provided,

   9     what did it state the origin of the mailing was, the disclaimer

  10     that --

  11       A.     Yes.    I believe the disclaimer had the Republican Party

  12     disclaimer on it, to the best of my recollection.

  13       Q.     Which one?     Ohio or --

  14       A.     Ohio Republican Party, yes.

  15       Q.     Okay.    So you've described the mailer.           Anything more to

  16     add about that with respect to your response as to why that was

  17     an overt or subtle racial appeal in your view?

  18       A.     No.

  19       Q.     Okay.    And, then, turning now -- I think you said there

  20     was a television ad?

  21       A.     There was a television ad.         I don't remember the ad

  22     totally.

  23       Q.     Okay.    Was the comment -- Excuse me.          Was the content

  24     regarding this slumlord allegation?

  25       A.     Yes.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:150
                                                              150ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29758
                                                                                     1470
                                                       Vol. 6 - 150
   1       Q.    And was a similarly darkened depiction of you --

   2       A.    Distorted.

   3                MS. RICHARDSON:      Objection.      Leading.

   4                THE COURT:     Sustained.     Rephrase.

   5       BY MR. CHANDRA:

   6       Q.    Was there any depiction of you, or a photograph of you,

   7     or video in the ad?

   8       A.    Yes, and it was distorted.

   9       Q.    In what way?

  10       A.    Just visually distorted, did not depict me as I am right

  11     now.   There's a distortion to, in my opinion, to exaggerate the

  12     fact that I am African American and to tie my ethnicity to the

  13     term "slum landlord."

  14                MS. RICHARDSON:      Objection.

  15                THE COURT:     Basis?

  16                MS. RICHARDSON:      Hearsay.

  17             May I request a side-bar, Your Honor?

  18                THE COURT:     I'm going to sustain the objection.

  19                MS. RICHARDSON:      Thank you.

  20                MR. CHANDRA:      With respect to the question or the

  21     answer, Your Honor?

  22                THE COURT:     With respect to the answer.

  23                MR. CHANDRA:      Okay.   The entire answer, Your Honor, or

  24     a portion of it?

  25                THE COURT:     Rephrase your question, Mr. Chandra.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:151
                                                              151ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29759
                                                                                     1471
                                                                  Vol. 6 - 151
   1                MR. CHANDRA:      Sure.

   2       BY MR. CHANDRA:

   3       Q.    So, you've described the depiction of you as distorted.

   4     Without getting into the purpose that you perceived, could you

   5     just simply describe for the Court how the depiction was

   6     distorted?

   7       A.    The picture was dis- --

   8                MS. RICHARDSON:      Objection.

   9                THE COURT:     Overruled.

  10                MS. RICHARDSON:      Thank you, Your Honor.

  11                THE WITNESS:      The picture was distorted in that it did

  12     not depict me as I am right now, as I appear in this court

  13     right now, upstanding; you know, darkened.              The picture and

  14     what was said about me really adds to the stereotype about

  15     African Americans.

  16       BY MR. CHANDRA:

  17       Q.    Okay.    I'd like to turn your attention now -- Do you

  18     have anything more to add to your answer about the use of overt

  19     or subtle racial appeals in Ohio political campaigns?

  20                MS. RICHARDSON:      Objection.

  21                THE COURT:     Sustained.

  22                MS. RICHARDSON:      Thank you, Your Honor.

  23       BY MR. CHANDRA:

  24       Q.    What other overt or subtle racial appeals in political

  25     campaigns in Ohio are you aware of?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:152
                                                              152ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29760
                                                                                     1472
                                                                  Vol. 6 - 152
   1       A.    In --

   2                MS. RICHARDSON:      Objection.

   3                THE COURT:     Sustained.

   4                MS. RICHARDSON:      Thank you, Your Honor.

   5       BY MR. CHANDRA:

   6       Q.    Have you completed your answer regarding the use of

   7     overt or subtle racial appeals in Ohio political campaigns?

   8       A.    No.

   9                MS. RICHARDSON:      Objection.

  10                THE COURT:     Sustained.     That calls for a narrative.

  11     Mr. Chandra.     I've given you a roadmap.          And the Senator would

  12     be an excellent witness to follow that roadmap.                You just have

  13     to take her down that particular roadmap, Mr. Chandra, without

  14     leading.

  15             And let's allow relevancy to be the test.               And let's

  16     start with that which is most relevant to the issues in this

  17     case and veer away from that which is least.

  18                MR. CHANDRA:      May I have a side-bar, Your Honor?

  19                THE COURT:     Yes, you may.

  20          (Thereupon, the following proceeding was held at side-bar.)

  21                THE COURT:     Mr. Chandra, I'm trying really hard to get

  22     you to focus on just have the witness testify about the stuff.

  23             If I told you that I'm giving you 30 minutes, end of

  24     story, I don't care what happens, if you can't get it out in 30

  25     minutes, you're toast, that would change the nature of your




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:153
                                                              153ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29761
                                                                                     1473
                                                         Vol. 6 - 153
   1     questioning.     But I have resisted the Gwinn model, even though

   2     he's one of my closest friends.

   3                MR. CHANDRA:      She clerked for him.

   4                THE COURT:     He is a great jurist, as far as I'm

   5     concerned.     But, Mr. Chandra, most of the morning -- What I'm

   6     going to have to do is to try to go out and just aggregate that

   7     which is most relevant from that which is at the margins.                   And

   8     I shouldn't have to do that.         No fact finder should have to

   9     wonder what you're talking about on direct.

  10             So I'm just saying let's get to what you know are the

  11     really critical issues and why you called her, because you

  12     didn't call her to give me a history lesson about race

  13     relations in Cleveland.

  14                MR. CHANDRA:      Respectfully, Your Honor, I am

  15     sensitive, and hypersensitive to, what the Court wants to focus

  16     on as a fact finder.       But for purposes of making our record

  17     beyond even the Court, we can't control the fact that the

  18     Supreme Court gave us these Gingles factors.               And this is our

  19     only witness who will fully address it.

  20                THE COURT:     I understand that.        Mr. Chandra, I

  21     understand that.      And I understand the background that you have

  22     to get.    But, as much as any witness, we've existed around the

  23     periphery.     I really want to get to the substance because

  24     this -- this has been so peripheral, that it's peripheral even

  25     to the Gingles factors.        That's what I'm trying to tell you.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:154
                                                              154ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29762
                                                                                     1474
                                                                  Vol. 6 - 154
   1             Get to them.      Identify the factors.         Ask her what

   2     supports the factors and keep moving.            If you want to go into

   3     the Senate Factors, identify the factors, keep moving.                  Just

   4     identify them as if they were a headnote.              And then take that

   5     headnote and develop the evidence.           But this -- this is

   6     not -- we're really not getting there.

   7                MR. CHANDRA:      Your Honor, that was the question.             That

   8     was, specifically, Gingles Factor Seven, the way I phrased it:

   9     Is there anything more to your response on an overt or subtle

  10     racial --

  11                THE COURT:     No, that was not -- You see, you are

  12     taking it out of context, because what that was was an

  13     invitation to provide a narrative.           So, now, that much, I do

  14     know.   So be more focused.        And, you know, you're skillful.

  15     You're very skillful, and certainly skillful enough to be

  16     focused without leading.        So let's --

  17                MR. CHANDRA:      I'll move on to the next factor.             I have

  18     two more factors left.

  19                THE COURT:     Well, get to them.        I don't mind -- what I

  20     mind is that we are -- it's almost a theoretical exercise in

  21     the factors, as opposed to an evidentiary exercise in the

  22     factors.    I want to know the evidence which supports the

  23     factors, not what, theoretically, could support the factors.

  24             All right.

  25                MS. RICHARDSON:      Thank you, Your Honor.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:155
                                                              155ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29763
                                                                                     1475
                                                       Vol. 6 - 155
   1          (The following proceedings were had in open court.)

   2       BY MR. CHANDRA:

   3       Q.     Senator Turner, I'd like to turn your attention now to

   4     what I'll characterize as the eighth factor.               Have you, in your

   5     experience, perceived a significant lack of responsiveness by

   6     Ohio elected officials to the particularized needs of African

   7     American community members?

   8       A.     Yes.

   9                MS. RICHARDSON:      Objection.

  10                THE COURT:     Overruled.

  11                MS. RICHARDSON:      Thank you, Your Honor.

  12       BY MR. CHANDRA:

  13       Q.     And if you could please go through, first, without

  14     explanation, and identify as many of those as possible.

  15       A.     In the realm of the education budget, and also the

  16     general budget, in particular monies to the local government

  17     funds.

  18       Q.     Now if you could please explain that part of your

  19     answer.

  20       A.     For the education budget itself, beginning with Governor

  21     Kasich's first budget, funds were cut to K-through-12

  22     education.      And I know that I mentioned earlier in terms of

  23     what impacts that has on communities that are already poor.

  24     Particularly, African American communities where we see that

  25     there are lower literacy rates and graduation completion rates




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:156
                                                              156ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29764
                                                                                     1476
                                                      Vol. 6 - 156
   1     in those communities, it further exacerbates the quality of

   2     life.   And so, again, it forces local communities to have to

   3     try to supplement those funds by passing levies, which is very

   4     hard when a community is already being suffocated by poverty.

   5       Q.    Now, turning specifically to the issue of voting, have

   6     you perceived any significant lack of responsiveness by the

   7     relevant elected officials to the particularized needs of the

   8     African American community?

   9       A.    Yes.

  10       Q.    And could you please explain that answer now?

  11                MS. RICHARDSON:      Objection.

  12                THE COURT:     Overruled.

  13                MS. RICHARDSON:      Your Honor, may I make just a

  14     continuing objection to the opinion testimony?

  15                THE COURT:     Well, typically, I would allow that.              But

  16     what you consider opinion testimony I consider fact testimony.

  17     And it may be easier, for record preservation purposes, for you

  18     simply to interpose your objection.

  19             The Court certainly understands your need to protect

  20     your record and to object to any testimony that you believe is

  21     not in keeping with the rules of evidence.

  22             So, your objection is duly noted, but overruled.

  23                MS. RICHARDSON:      Thank you, Your Honor.

  24                THE COURT:     You may answer, Senator.

  25                THE WITNESS:      Thank you, Your Honor.         The scaling back




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:157
                                                              157ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29765
                                                                                     1477
                                                      Vol. 6 - 157
   1     of access to the ballot box, whether it's through taking away

   2     early voting dates and times, introducing legislation that will

   3     cause voters to have to jump through more hurdles and hoops

   4     that have, again, a disparate impact on the African-American

   5     community.

   6             I was in the Legislature at the time that all of those

   7     things were happening, whether it was happening through

   8     directive by the Secretary of State or whether it was happening

   9     through the passing through statute -- through law.

  10       BY MR. CHANDRA:

  11       Q.    How long has Secretary of State Husted been the

  12     Secretary of State?

  13       A.    Since 2010.

  14       Q.    During that time, has Secretary of State Husted, to your

  15     knowledge, turned to you or other members of the Ohio Black

  16     Legislative Caucus to ask for input regarding his directives or

  17     other voting procedures that he has adopted?

  18                MS. RICHARDSON:      Objection.

  19                THE COURT:     Sustained.

  20                MS. RICHARDSON:      Thank you, Your Honor.

  21       BY MR. CHANDRA:

  22       Q.    Since your time as a State senator, has Secretary of

  23     State Husted reached out to you, personally, and asked for your

  24     input with regard to voting procedures or directives as they

  25     might affect your African-American constituents?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:158
                                                              158ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29766
                                                                                     1478
                                                                  Vol. 6 - 158
   1       A.    No.

   2       Q.    And to the best of your knowledge, has Secretary of

   3     State Husted reached out just asking what you know -- to

   4     members of the Ohio Black Legislative Caucus for that same type

   5     of input?

   6       A.    To the best of my knowledge, no.

   7       Q.    Does that surprise you in any way?

   8                MS. RICHARDSON:      Objection.

   9                THE COURT:     Sustained.

  10                MS. RICHARDSON:      Thank you, Your Honor.

  11       BY MR. CHANDRA:

  12       Q.    Have you written correspondence to the Secretary of

  13     State regarding voting issues and procedures that would affect,

  14     in your perception, your African-American constituents?

  15       A.    Yes.

  16       Q.    And has Secretary of State Husted ever responded

  17     positively to you concerning your input?

  18       A.    No.

  19       Q.    Okay.    I would like to turn your attention, now, to what

  20     I'll call the ninth factor.         And I'm going to break the

  21     question into two parts, first with regard to Senate Bill 205,

  22     and then with regard to Senate Bill 216.

  23       A.    Okay.

  24       Q.    Are you familiar with Senate Bill 205?

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:159
                                                              159ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29767
                                                                                     1479
                                                        Vol. 6 - 159
   1       Q.     And what does Senate Bill 205 do, to the best of your

   2     recollection?

   3       A.     To the best of my recollection, it changes the absentee

   4     ballot procedures in the State of Ohio.             It makes the five

   5     fields on that -- on the envelope, itself, it moves from being

   6     sufficient to forcing the voter to be -- to have sufficiency

   7     and completeness.

   8       Q.     And do you have any knowledge of whether Senate Bill

   9     205 -- I'm sorry.       Was your answer complete?

  10       A.     And I just wanted to also add, about the bill, that it

  11     prohibits Boards of Elections from mailing out unsolicited

  12     absentee ballot applications to their constituents.                 And it

  13     also prohibits the Secretary of State from doing the same

  14     unless the General Assembly gives -- provides the budget to do

  15     so.    Unless the General Assembly approves it, the Secretary of

  16     State now no longer can mail out unsolicited absentee ballot

  17     applications.

  18       Q.     Okay.    Are you aware of anything in Senate Bill 205 that

  19     addresses the issue of poll-worker assistance to voters?

  20       A.     Yes.    Poll-workers can no longer assist folks that are

  21     filling out those applications in the way -- or that ballot.

  22     They could previously do that, before Senate Bill 205.                  But now

  23     they cannot unless that person makes it known that they have

  24     some type of handicap and they need help.

  25       Q.     Okay.    Were you in the State Senate at the time Senate




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:160
                                                              160ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29768
                                                                                     1480
                                                                  Vol. 6 - 160
   1     Bill 205 was introduced?

   2       A.    Yes, I was.

   3       Q.    And what was your understanding, gained from your time

   4     in the State Senate, about the policy underlying the need for,

   5     or even advisability, of Senate Bill 205?

   6       A.    On the floor of the Senate, which our floor proceedings

   7     are recorded, there was robust debate about the merits of this

   8     bill.   My Republican colleagues, to my mind, did not give any

   9     justification as to why they want to change the way things

  10     were.

  11             Making those five fields -- First of all, if someone

  12     gets an absentee ballot, that means that they were already

  13     entitled to that ballot.        So I could not understand why the

  14     General Assembly wanted to force voters to jump through

  15     additional hoops.

  16             And to -- again, even if the Board of Elections could

  17     identify -- and I argued this on the floor of the Senate:                   That

  18     even if the Board of Elections could determine that that person

  19     is exactly who they say they are, if the five fields are not

  20     completely filled out -- remember, we went from the burden of

  21     just having to complete that to -- being complete or

  22     sufficient -- we moved from sufficiency to sufficiency and

  23     completeness.      So now the Legislature moved the burden from the

  24     poll-worker to the voter.

  25             And in my floor speech, I distinctly remember that we're




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:161
                                                              161ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29769
                                                                                     1481
                                                                  Vol. 6 - 161
   1     moving to a tale of two cities, if you will:              One that gives

   2     access to voters and one that takes it away, and that it would

   3     have -- doing something like this would have a disproportionate

   4     impact on the African-American community and poor people and

   5     would disenfranchise folks, in violation, in my opinion, of the

   6     Civil Rights Act of 1964.

   7       Q.    Did you hear any proponent -- Well, first of all, who is

   8     the sponsor of Senate Bill 205?          Do you recall?

   9       A.    I believe the sponsor was Senator Coley, but I might not

  10     be -- It was either Senator Coley or Senator Burke.                 But I

  11     might not be correct.

  12       Q.    Okay.    Did you hear, you know, either sponsor or other

  13     proponents' rationales being offered for why Senate Bill 205

  14     was necessary?

  15       A.    Yes.    I listened intently.        The rationale was

  16     uniformity, which, you know, to my mind, made no sense.                   And I

  17     argued that in my floor speech, again, which was recorded, that

  18     uniformity for government is not the same -- you know, that we

  19     shouldn't be fighting for uniformity for government at the

  20     expense of the voter.

  21       Q.    Senator -- I'm sorry -- which aspect of Senate Bill 205

  22     were you hearing, because you described different pieces of it?

  23     Which aspect of Senate Bill 205 were you hearing this

  24     uniformity argument on?

  25       A.    When -- I think it was Senator Coley -- when he got up




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:162
                                                              162ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29770
                                                                                     1482
                                                      Vol. 6 - 162
   1     to give his speech, he just talked about -- just, overall, he

   2     made a general, to my recollection, just a general statement

   3     about how this bill was good government and that it would

   4     provide uniformity within the voting space.

   5       Q.    Did he provide -- Did he offer voter fraud as a

   6     potential rationale for it?

   7       A.    Not that I can recall.         In his statements, not that I

   8     can recall.

   9       Q.    Did you hear from any of the proponents for Senate Bill

  10     205 a rationale about the need to stop voter fraud?

  11       A.    Not that I recall.        Not that I can recall.

  12       Q.    Were you present for the Senate floor speeches on Senate

  13     Bill 205?

  14       A.    I was present for the floor speeches for the entirety of

  15     Senate Bill 205.

  16       Q.    Have you heard any proponents -- Well, I don't want to

  17     repeat myself.

  18             Have you heard any rationale from anyone supporting

  19     Senate Bill 205 of voter fraud being a reason that that bill

  20     needed to be adopted?

  21       A.    Rationale from any of the proponents of Senate Bill 205?

  22       Q.    Yes.

  23       A.    Not that I recall.        I mean, the testimony that I

  24     remember was really about uniformity and how this would be good

  25     for the government.       The argument that I made on the floor was




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:163
                                                              163ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29771
                                                                                     1483
                                                      Vol. 6 - 163
   1     that this puts at peril and it puts up another barrier for

   2     people who are trying to vote; that it's a solution in search

   3     of a problem that does not exist; that the voters in my

   4     district, and also in the State of Ohio, have come to be able

   5     to have poll-workers help them; and, also, if the Board of

   6     Elections can identify -- and, again, it's important to know

   7     that these are people who are getting a ballot that the Board

   8     of Elections already determined that they are who they say they

   9     are; and then to have their ballot somehow thrown out for

  10     immaterial reasons did not make a lot of sense to me.

  11             I remember Senator Tavares on the floor, you know,

  12     reading partial, partial responses from the President of the

  13     NAACP of Ohio about how this would have a negative impact on

  14     the African-American community.          I remember Senator Shirley

  15     Smith, who was the ranking minority member for the Senate

  16     Democratic caucus on the committee that heard the bill, talking

  17     about being very weary of the fact that all of these anti-voter

  18     bills were coming at us fast and furious.

  19             All of those things were debated on the floor, but my

  20     colleagues who had sponsored the bill and my Republican

  21     colleagues never gave legitimate justification for why more

  22     barriers should be put up.

  23       Q.    Senator, when you articulated your objections as you've

  24     just described them to Senate Bill 205 --

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:164
                                                              164ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29772
                                                                                     1484
                                                       Vol. 6 - 164
   1       Q.    -- what replies did you hear from the proponents in

   2     response to those specific objections?

   3                MS. RICHARDSON:      Objection.

   4                THE COURT:     Overruled.

   5                MS. RICHARDSON:      Thank you, Your Honor.

   6                THE WITNESS:      They pretty much ignored what I had to

   7     say and my other colleagues on the Democratic side had to say

   8     about the negative impact that it would have on the

   9     African-American community and the poor communities, and they

  10     passed the bill.

  11       BY MR. CHANDRA:

  12       Q.    But what about specifically in response to the point

  13     about the voters have already been qualified by the Boards of

  14     Elections before they got the ballot?            What was the response to

  15     that factual observation?

  16       A.    No response whatsoever.

  17       Q.    Okay.    I'd like to turn your attention, now, to Senate

  18     Bill 216.    Were you in the State Senate when Senate Bill 216

  19     was introduced?

  20       A.    Yes, I was.

  21       Q.    Do you recall who the sponsor was at this time?

  22       A.    I believe the sponsor was Senator Bill Seitz.

  23       Q.    All right.      And what rationale did you hear offered by

  24     Senator Seitz for the need for Senate Bill 216?                Before we do

  25     that, could you describe, for the record, to your




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:165
                                                              165ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29773
                                                                                     1485
                                                      Vol. 6 - 165
   1     understanding, what does Senate Bill 216 accomplish?

   2       A.    To my understanding, Senate Bill 216 deals with

   3     provisional ballots and how -- again, the five fields and

   4     changing, really, the standard within those five fields.

   5       Q.    And please explain that a little bit more.

   6       A.    That making those five fields, that, again, they have to

   7     be sufficient and complete and that if the person that is

   8     filling out that absentee or -- excuse me, not

   9     absentee -- provisional ballot does not have all of those five

  10     fields exactly, so if they make a mistake with the birthdate

  11     where today's date is or that kind of immaterial mistake, that

  12     their provisional ballot could be thrown out.               And also the

  13     bill lessened the cure period, if my memory serves me

  14     correctly, from ten days, I think, to seven.

  15       Q.    Okay.    And was there anything in the bill with regard to

  16     poll-worker assistance again?

  17       A.    Yes, that poll-workers could not assist voters in

  18     filling this out.       Prior to the passage of that bill,

  19     poll-workers did the majority of the work in filling out the

  20     fields because they are the experts.            They are the ones that

  21     are trained to help the voter through this process to make

  22     sure, as much as possible, that that provisional ballot can be

  23     counted.    And that changed under that bill.

  24             And, if I can add, the U.S. Elections Assistance

  25     Commission ranked the State of Ohio within the top ten states




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:166
                                                              166ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29774
                                                                                     1486
                                                              Vol. 6 - 166
   1     who reject provisional ballots.          So, even before that, we were

   2     not doing a great job in the State of Ohio of making sure that

   3     we counted as many provisional ballots as we could so that we

   4     didn't disenfranchise people.          And, then, to have this kind of

   5     bill pass the Legislature further exacerbated that in terms of

   6     the throwing out of ballots of voters that should legitimately

   7     be counted.

   8       Q.    Is that commission you just mentioned a federal agency?

   9       A.    Yes, it is.

  10       Q.    So did you articulate concerns about the bill --

  11     Actually, let me -- before we get to that, I asked you only

  12     about Senator Seitz.

  13       A.    Yes.

  14       Q.    From other proponents of Senate Bill 216, what

  15     rationales did you hear for why Senate Bill 216 was necessary?

  16       A.    I didn't hear any good rationale.            And I did --

  17       Q.    No.    I'm sorry.     Not good.     What rationales did you

  18     hear?

  19       A.    I heard that -- I'm trying to think.             I think Senator

  20     Seitz just said, again, in terms of streamlining the process

  21     for elections officials, that this bill needed to pass, and

  22     something about lawsuits, too, some lawsuits being filed

  23     against the State for those fields.

  24       Q.    With respect to what?        What do you mean "with the

  25     fields"?    With poll-workers' assistance?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:167
                                                              167ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29775
                                                                                     1487
                                                        Vol. 6 - 167
   1       A.     Yes, that if the poll-worker was the one assisting the

   2     voter, that it would open the State up to lawsuits.                 Those two

   3     things, I remember distinctly.

   4       Q.     And, so, anything else in terms of rationales that you

   5     heard from proponents?

   6       A.     No, not that I can recall.

   7       Q.     Turning now to your reaction, did you engage in the

   8     floor debate on the bill?

   9       A.     Yes, I did.

  10       Q.     And what did you say about Senate Bill 216 that

  11     you -- Well, let's leave it at that.

  12       A.     I responded in the same way I did to Senate Bill 205 and

  13     every other bill, to my mind, that was introduced by my

  14     Republican colleagues to make it harder for people to vote:

  15     That this bill would have a disenfranchising effect on African

  16     Americans and poor people.         To throw out, again, their ballot

  17     for immaterial reasons, even if the Board of Elections can

  18     determine that the person is who they say they are, is an

  19     affront to the fundamental right to vote.              I argued that on the

  20     floor.    My Democratic colleagues argued that on the floor, but

  21     it fell to deaf ears.        The bill passed.

  22       Q.     What response did you hear from the proponents of Senate

  23     Bill 216 to the arguments that you made against the bill?                   What

  24     was the reply?

  25       A.     I don't remember exact words; but, certainly, they




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:168
                                                              168ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29776
                                                                                     1488
                                                      Vol. 6 - 168
   1     just -- they didn't agree with us, and they passed the bill.                    I

   2     mean, they gave no -- they didn't even respond to what we were

   3     raising.    The issues that we were raising fell on deaf ears,

   4     actually.

   5       Q.    What about specifically with regard to the issue of

   6     poll-worker assistance?

   7       A.    I mean, they -- they didn't see any reason why

   8     poll-workers should -- I don't remember exactly what they said,

   9     but the end result was this:         They passed the bill.          And the

  10     bill is very clear that poll-workers can no longer assist

  11     people in filling out those provisional ballots.                And it causes

  12     harm to voters.

  13       Q.    All right.      Did your colleague, Senator Skindell,

  14     comment on Senate Bill 216 during the floor debate?

  15       A.    Yes, Senator Skindell did comment --

  16                MS. RICHARDSON:      Objection.

  17                THE COURT:     Objection as to whether Senator Skindell

  18     commented --

  19                MS. RICHARDSON:      Your Honor --

  20                THE COURT:     -- or you're anticipating the next

  21     question as to what he said?

  22                MS. RICHARDSON:      I believe the witness was just about

  23     to explain what was said.         And you're right.        That was the

  24     basis for my objection.

  25                THE COURT:     All right.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:169
                                                              169ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29777
                                                                                     1489
                                                       Vol. 6 - 169
   1             Senator, I want you to answer only the question asked,

   2     which was whether Senator Skindell commented on Senate Bill 216

   3     during the floor debate.

   4                THE WITNESS:      Yes, Your Honor.

   5                THE COURT:     All right.

   6       BY MR. CHANDRA:

   7       Q.    And were you present for his comments?

   8       A.    Yes, I was.

   9       Q.    And what did you hear from Senator Skindell?

  10                MS. RICHARDSON:      Objection.

  11                THE COURT:     Overruled.

  12                MS. RICHARDSON:      Thank you, Your Honor.

  13                THE WITNESS:      I heard Senator Skindell, first of all,

  14     say that the bill should be defeated.            His major concern about

  15     the bill was the five fields -- and he held up the document

  16     that a voter would have to fill out -- and how difficult it

  17     would be to read.       And, particularly, the difficulty as it

  18     relates to older people, he raised that objection very

  19     strongly.

  20       BY MR. CHANDRA:

  21       Q.    And was there any response from the proponents of Senate

  22     Bill 216 to his specific objections?

  23       A.    No.

  24       Q.    You mentioned, among your objections, the reduction of

  25     the cure period post-election?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:170
                                                              170ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29778
                                                                                     1490
                                                                  Vol. 6 - 170
   1       A.    Yes.

   2       Q.    Do you have a view that you've developed, based on your

   3     experience with your constituents and voters, about the impact

   4     of that reduced cure period, let's say on voters of Ward 1?

   5       A.    Ward 1?     Yes, I do.     Some poorer people tend to be very

   6     transient.     And I experienced that both as a councilwoman, you

   7     know, sending out mailings and having those mailings returned.

   8     The person, in terms of palpably more socially and economically

   9     challenged, tend to move a lot.          So, when it relates to that

  10     particular bill, to reduce the cure period, if somebody has

  11     moved, they may not get the letter to let them know that they

  12     need to go down to their Board of Elections to correct an error

  13     in time before the cure period is over.

  14             So, again, that further disenfranchises people in the

  15     African-American community and people who are poor.

  16                MR. CHANDRA:      Okay.   Your Honor, may I have a moment

  17     to confer?

  18                THE COURT:     Yes, you may.

  19                MR. CHANDRA:      Thank you.

  20             (Brief pause in the proceedings.)

  21                MR. CHANDRA:      Okay.

  22             Your Honor, at this time, I would like to move into

  23     evidence Plaintiffs' Exhibit 1236.

  24                THE COURT:     Any objection?

  25                MS. RICHARDSON:      Yes, Your Honor.        The objections




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:171
                                                              171ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29779
                                                                                     1491
                                                      Vol. 6 - 171
   1     previously noted based on hearsay, 403, and relevance.

   2                THE COURT:     For the reasons previously given, I'm

   3     going to overrule it.        1236 will be received.

   4                MS. RICHARDSON:      Thank you, Your Honor.

   5                MR. CHANDRA:      And I have no further questions.             Thank

   6     you, Your Honor.

   7                THE COURT:     Thank you.

   8             If you will take the exhibit off the Elmo, Mr. Chandra.

   9             Ms. Richardson, cross-examination?

  10                MS. RICHARDSON:      Thank you, Your Honor.

  11                THE COURT:     And you need to break at what time to get

  12     over to the Statehouse?

  13                THE WITNESS:      By 2:15, Your Honor.

  14                THE COURT:     All right.

  15                THE WITNESS:      Thank you.

  16                THE COURT:     Ms. Richardson, you have until

  17     approximately 2:15 and then the Senator has to leave.                  She can

  18     return if you're not done with your cross.

  19                MS. RICHARDSON:      Thank you, Your Honor.

  20                                 CROSS-EXAMINATION

  21       BY MS. RICHARDSON:

  22       Q.    Good afternoon, Senator Turner.

  23       A.    Good afternoon.

  24       Q.    My name is Ryan Richardson, and I represent the

  25     defendants in this case, the State of Ohio and Ohio Secretary




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:172
                                                              172ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29780
                                                                                     1492
                                                                  Vol. 6 - 172
   1     of State Jon Husted.

   2             Senator Turner, I believe you testified on direct that

   3     you were previously the head of engagement for the Ohio

   4     Democratic Party; is that correct?

   5       A.    Yes.

   6       Q.    And what did that position involve in terms of

   7     responsibilities?

   8       A.    Going out working with constituents, working with people

   9     who had a desire to run for office.           So, really, traveling

  10     around the State and doing community engagement, primarily.

  11       Q.    As part of your role in that position, were you familiar

  12     with the Ohio Democratic Party's Twitter account?

  13       A.    I knew we had a Twitter account, yes.

  14       Q.    And are you aware that the Twitter handle for that

  15     account is @OHDems?

  16       A.    Yes.

  17       Q.    Thank you.      Senator Turner, Mr. Chandra asked you a

  18     number of questions about the passage of Senate Bill 216.                   Do

  19     you recall that?

  20       A.    Yes.

  21       Q.    And based on your testimony today, is it fair to say

  22     that you followed that bill's progress through the General

  23     Assembly?

  24       A.    Yes, but I was not on the committee that, you know,

  25     deliberated in a deep way the bill.           But, yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:173
                                                              173ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29781
                                                                                     1493
                                                       Vol. 6 - 173
   1       Q.    And were you aware of the committee hearings related to

   2     this bill?

   3       A.    I knew that they were happening, yes.

   4       Q.    So you were aware that there were actually four

   5     different committee hearings for Senate Bill 205 in the Senate;

   6     is that correct?

   7       A.    I'm not aware of how many.          I knew that the bill had

   8     hearings, yes.

   9       Q.    And are you aware that there were four committee

  10     hearings for Senate Bill 216 in the Senate?

  11       A.    No.

  12       Q.    And you provided some testimony about -- well, actually,

  13     let's strike that.

  14             You provided some testimony about what you recalled in

  15     terms of the various reasons that were offered by the bill's

  16     sponsor.    Do you recall that?

  17       A.    Yes.

  18       Q.    I'm going to show you what's been marked as Plaintiffs'

  19     Exhibit 1308.

  20                MR. CHANDRA:      Your Honor, objection.         May we have a

  21     side-bar, please?

  22          (Thereupon, the following proceeding was held at side-bar.)

  23                THE COURT:     Go ahead.

  24                MR. CHANDRA:      Just briefly, Your Honor, I just wanted

  25     to object only for the limited purposes of any reasons for the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:174
                                                              174ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29782
                                                                                     1494
                                                      Vol. 6 - 174
   1     statute being potentially viewed as hearsay, because it's

   2     coming out through this witness in terms of impact-on-the-

   3     speaker impeachment.       I'm fine with all of that.           But I just

   4     didn't want the Court to be accepting this evidence to the

   5     extent that it's hearsay as to the rationales.

   6                MS. RICHARDSON:       May I respond, Your Honor?

   7                THE COURT:     Yes, you may.

   8                MS. RICHARDSON:       Your Honor, this is evidence of the

   9     context within which this bill was raised.              And this witness,

  10     in particular, as well as others, has been testifying about the

  11     reasons in opposition.

  12                THE COURT:     Yes.    Your objection is noted, but

  13     overruled.

  14                MR. CHANDRA:      Okay.

  15                MS. RICHARDSON:       Thank you, Your Honor.

  16          (The following proceedings were had in open court.)

  17                THE COURT:     Ms. Richardson, please continue.

  18                MS. RICHARDSON:       Thank you, Your Honor.

  19       BY MS. RICHARDSON:

  20       Q.    Senator Turner, are you familiar with this document?

  21       A.    No.

  22       Q.    If you take a look at the top of the document, does it

  23     state that this is sponsor testimony?

  24       A.    Yes.

  25       Q.    And which Senator drafted this?            Can you tell that from




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:175
                                                              175ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29783
                                                                                     1495
                                                                  Vol. 6 - 175
   1     this document?

   2       A.    Yes.

   3       Q.    And who was that?

   4       A.    Senator Bill Seitz.

   5       Q.    And I believe you testified earlier that, to your

   6     recollection, Senator Seitz was the sponsor of Senate Bill 216;

   7     is that correct?

   8       A.    Yes.

   9       Q.    And you were asked some questions on direct about

  10     whether Senator Seitz offered reasons for introducing this law.

  11     Do you recall that?

  12       A.    Yes.

  13                MR. CHANDRA:      Objection.     Mischaracterizes the

  14     question.

  15                THE COURT:     Overruled.

  16       BY MS. RICHARDSON:

  17       Q.    Senator, if you take a look at the first full paragraph

  18     on that page, it states there:          "The primary purposes of this

  19     legislation are to reduce the number of provisional ballots

  20     cast in the State of Ohio and to codify the United States Sixth

  21     Circuit Court of Appeals' decision pertaining to provisional

  22     ballots as a result of two cases, SEIU v. Husted and NEOCH v.

  23     Husted."

  24             Did I read that correctly?

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:176
                                                              176ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29784
                                                                                     1496
                                                       Vol. 6 - 176
   1       Q.    And I'm going to ask you to take a look a little bit

   2     further down on the same page.          If you look at the last full

   3     sentence in the paragraph that begins with "First" --

   4       A.    Yes.

   5       Q.    -- and that sentence states:          "Consequently, Senate Bill

   6     216 requires right church/wrong pew ballots to be counted

   7     unless a poll-worker completes a form that explains the

   8     poll-worker acted appropriately."

   9             Did I read that correctly?

  10       A.    Yes.

  11       Q.    The last paragraph that begins on this first page starts

  12     with the word "Third."        Do you see that?

  13       A.    Yes.

  14       Q.    And it states there:        "Third, Senate Bill 216 simplifies

  15     the reasons for voting provisionally in an election."                  Is that

  16     correct?

  17       A.    Yes.

  18       Q.    And it states:       "I worked on this issue with then-

  19     Secretary of State Jennifer Brunner, and we came to an ..."

  20             If you'll look at the next page, it follows there:

  21     "... came to an agreement that this portion of the law needed

  22     to be simplified."

  23             Did I read that correctly?

  24       A.    Yes.

  25       Q.    If you look at the paragraph that begins with the word




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:177
                                                              177ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29785
                                                                                     1497
                                                      Vol. 6 - 177
   1     "Sixth" -- and I'll ask you to just take a look at the

   2     paragraph.      In that paragraph, it's describing the aspect of

   3     216 that requires the voter, not the poll-worker, to complete

   4     the ballot affirmation statement.           Is that correct?

   5       A.    This is in the fifth, the one that starts with "Fifth"?

   6       Q.    The one that starts with "Sixth."

   7       A.    Oh, Sixth.

   8             Yes.

   9       Q.    And the last sentence in that paragraph states:                 "This

  10     will decrease the chances of incorrect information being

  11     recorded on the voter's behalf which could potentially lead to

  12     more litigation or their ballot not being counted."

  13             Did I read that correctly?

  14       A.    Yes.

  15       Q.    Thank you, Senator.

  16             And you're aware that there were proponents of Senate

  17     Bill 216, correct?

  18       A.    Well, I'm not in committee.          I'm not in that committee.

  19       Q.    But you followed the bill as it went through the General

  20     Assembly, I believe you testified earlier, correct?

  21       A.    Yes, somewhat.

  22       Q.    I'm going to show you what's been marked as Plaintiffs'

  23     Exhibit 1294.      And at the top of this page, it states:

  24     "Interested Party Testimony, Ohio Association of Election

  25     Officials, SB 216."




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:178
                                                              178ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29786
                                                                                     1498
                                                                  Vol. 6 - 178
   1             Did I read that correctly?

   2       A.    Yes.

   3       Q.    And are you familiar with the Ohio Association of

   4     Election Officials?

   5       A.    Yes.

   6       Q.    And what is that organization, to your understanding?

   7       A.    To my understanding, it is an organization of elections

   8     administrators in the State of Ohio from both parties.

   9       Q.    Thank you, Senator.        And if you take --

  10                MR. CHANDRA:      Your Honor, objection to the use of the

  11     exhibit for the same reasons stated in chambers.

  12                THE COURT:     Overruled.

  13       BY MS. RICHARDSON:

  14       Q.    And, Senator, if I can direct you to the second full

  15     paragraph that begins with "OAEO," it states there:                 "OAEO is

  16     generally supportive of the direction that SB 216 takes us,

  17     chiefly, establishing consistency in the casting of provisional

  18     ballots in Ohio."

  19             Did I read that correctly?

  20       A.    Yes.

  21       Q.    And it continues:       "Court cases have established, and

  22     our experiences have confirmed, that standardizing forms and

  23     processes for casting provisional ballots will lead to greater

  24     ease for voters and election administrators and accuracy in our

  25     election results."




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:179
                                                              179ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29787
                                                                                     1499
                                                                  Vol. 6 - 179
   1             Do you see that?

   2       A.    I do.

   3       Q.    I'm going to ask you to take a look at the second page

   4     of this same document.        And I'll ask you to take a look at the

   5     paragraph that begins with "Based on court cases."

   6       A.    Yes.

   7       Q.    And I'll give you a moment.          I'm not going to read the

   8     entire paragraph.

   9       A.    Okay.

  10       Q.    Have you had an opportunity to read that paragraph?

  11       A.    Yes.

  12       Q.    And is that paragraph describing the fields that are

  13     required on the provisional ballot affirmation statement?

  14       A.    Yes.

  15       Q.    And if you take a look at the second full sentence in

  16     that paragraph that begins with "However," it states there:

  17     "However, the exclusion of date of birth and current address

  18     actually has the unintended consequence of causing the

  19     rejection of some provisional ballots."

  20             Did I read that correctly?

  21       A.    Yes.

  22       Q.    And, in that sentence, they're referring to the fact

  23     that excluding date of birth and current address from the

  24     fields that the voter is required to complete.               Is that your

  25     understanding of this paragraph?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:180
                                                              180ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29788
                                                                                     1500
                                                            Vol. 6 - 180
   1                MR. CHANDRA:      Objection, Your Honor.

   2                THE COURT:     Basis?

   3                MR. CHANDRA:      Competency of the witness to testify as

   4     to the intent of the author.

   5                THE COURT:     Overruled.

   6       BY MS. RICHARDSON:

   7       Q.    Thank you, Senator.        You may answer.

   8       A.    Yes.

   9       Q.    And it goes on:       "In particular, without a voter's

  10     current address, a provisional ballot that has been cast

  11     because the voter has moved but has not updated their address

  12     with the Board is likely to be rejected."

  13             Do you see that?

  14       A.    Yes.

  15       Q.    And it states:       "One solution that the committee might

  16     consider to help with this problem would be to require date of

  17     birth and current address to be mandatory fields and then allow

  18     the 12-B form to double as a voter registration as this Bill

  19     currently allows."

  20             Did I read that correctly?

  21       A.    Yes.

  22       Q.    And if you take a look at the last full sentence in that

  23     paragraph, it begins with "As is always"?

  24       A.    Uh-huh.

  25       Q.    "As is always the case with mandatory forms, there is a




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:181
                                                              181ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29789
                                                                                     1501
                                                      Vol. 6 - 181
   1     balance between what we require the voter to fill out with what

   2     the election officials actually need to process the ballot.

   3     The solution outlined above is one way to strike that balance."

   4             Did I read that correctly?

   5       A.    Yes.

   6       Q.    Senator, I'll ask you now to take a look at the last

   7     paragraph on this page.

   8       A.    Yes.

   9       Q.    And is that paragraph referring to the cure period for

  10     provisional ballots?

  11       A.    Yes.

  12       Q.    Do you have an understanding as to what the cure period

  13     is as it relates to provisional ballots?

  14       A.    Yes.

  15       Q.    What is your understanding?

  16       A.    My understanding is that it's the time that is allowed

  17     from the time that the Board of Election realizes that there

  18     may be some discrepancy and they notify, or attempt to notify,

  19     the voter, it's the time period in which the voter can come and

  20     make a correction.

  21       Q.    And in the last -- the second-to-the-last line of this

  22     letter that you can see here on this page, it states:                  "The

  23     bill as written reduces that time period to three days.                   I

  24     believe the intent of this provision is to allow Boards of

  25     Elections enough time to take that information into




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:182
                                                              182ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29790
                                                                                     1502
                                                               Vol. 6 - 182
   1     consideration before beginning ..."           And it continues onto the

   2     next page.     We start at the beginning of this page.

   3             "... before beginning the official canvass 11 days after

   4     the election.      OAEO recognizes that the intention of this

   5     provision is admirable, but would suggest that voters begin in

   6     seven days to provide this information."

   7             Did I read that correctly?

   8       A.    Yes.

   9       Q.    And it states:       "Practically speaking, Boards are not

  10     receiving this information from voters after seven days.                   Thus,

  11     this change would create the headroom for Boards between days

  12     seven and eleven after the election to process this

  13     information, while giving voters sufficient time to submit it."

  14             Did I read that correctly?

  15       A.    Yes.

  16                MR. CHANDRA:      Objection, again, to the hearsay nature,

  17     Your Honor.

  18                THE COURT:     Overruled.

  19       BY MS. RICHARDSON:

  20       Q.    Do you know whether the law, as it was ultimately

  21     passed, provided for seven days as the OAEO recommended?

  22       A.    I believe that it did.

  23       Q.    Thank you, Senator.

  24       A.    Uh-huh.

  25       Q.    I'd like you to take a look at one more document with




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:183
                                                              183ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29791
                                                                                     1503
                                                           Vol. 6 - 183
   1     respect to SB 216.       And is this also interested-party testimony

   2     from the Ohio Association of Election Officials?

   3       A.    Yes.

   4                MR. CHANDRA:      Same objection, Your Honor.

   5                THE COURT:     All right.     Overruled.

   6       BY MS. RICHARDSON:

   7       Q.    And in the first full paragraph, beginning with "OAEO

   8     supports" --

   9       A.    Yes.

  10       Q.    -- it states:      "OAEO supports the intent of this

  11     legislation, which is to standardize the provisional ballot

  12     affirmation envelope and allow it to double as a voter

  13     registration form."

  14             Did I read that correctly?

  15       A.    Yes.

  16       Q.    Down at the bottom of this page, it states:                "We are

  17     glad the bill allows voters to register to vote as part of the

  18     provisional process.       Currently, a provisional voter must

  19     complete two separate forms on Election Day ..."                And it

  20     continues onto the next page.          "... if they want to update

  21     their registration with the Board of Elections.                They must

  22     complete the 12-B affirmation form and a separate voter

  23     registration form located on the back of the 12-B envelope.

  24     Our association worked closely with Senator Seitz and

  25     then-Secretary Brunner to resolve this issue."




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:184
                                                              184ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29792
                                                                                     1504
                                                                  Vol. 6 - 184
   1             Do you see that?

   2       A.    Yes.

   3       Q.    It says:     "Unfortunately, the legislation we arrived at

   4     did not become law.       However, we are happy that this concept

   5     has been picked up as part of SB 216 and believe this provision

   6     is worthy of support."

   7             Did I read that correctly?

   8       A.    Yes.

   9       Q.    If you take a look a little bit further down on that

  10     page, the paragraph that begins "In many cases" --

  11       A.    Uh-huh.

  12       Q.    -- "In many cases where a voter has moved and not

  13     updated their registration, having a voter's current address is

  14     an essential piece of information in order to count a

  15     provisional voter's ballot.         We need to know where a voter

  16     currently resides in order to verify that they are voting in

  17     the correct precinct.        Absent this information, we may have to

  18     unnecessarily reject a ballot due to our lack of ability to

  19     confirm this information."

  20             Did I read that correctly?

  21       A.    Yes.

  22       Q.    And then I'm going to ask you to read the first

  23     paragraph, or -- sorry -- the last paragraph on this page.                    And

  24     let me know when you're ready for me to move to the next page.

  25       A.    Okay.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:185
                                                              185ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29793
                                                                                     1505
                                                       Vol. 6 - 185
   1       Q.    And I'll ask you to read through the first full

   2     paragraph, there, ending with "Voter registration database."

   3       A.    Okay.

   4       Q.    And are the paragraphs that I just directed your

   5     attention to referring to the date-of-birth requirements,

   6     specifically?

   7       A.    Yes.

   8       Q.    And, in these paragraphs, is the OAEO describing what

   9     they call a catch 22 on the date-of-birth requirement?

  10       A.    Yes.

  11       Q.    And they describe that -- and I'll read it exactly for

  12     you so that I don't paraphrase -- the date of birth is an

  13     additional piece of identifying information.               However, we see

  14     many mistakes made when voters fill out this field.                 For this

  15     reason, many election officials do not believe it should be a

  16     required piece of information.          However, because this

  17     information is required for a voter registration form, this

  18     puts us in a difficult spot.         Requiring the date of birth could

  19     result in mistakes that affect our ability to count votes.                    Not

  20     requiring it could mean we are not able to update a voter's

  21     registration, and they would potentially be forced to vote

  22     provisionally in future elections.

  23             Did I read that correctly?

  24       A.    Well, I can't see the last part, but the first part.

  25       Q.    Okay.    Thank you.     Fair enough.       Thank you, Senator.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:186
                                                              186ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29794
                                                                                     1506
                                                                  Vol. 6 - 186
   1       A.    Yes.

   2       Q.    So, in the next paragraph, they say:             "Due to this catch

   3     22 situation, we worked with the sponsor on an amendment to

   4     solve this problem."

   5             Correct?

   6       A.    Yes.

   7       Q.    And it states:       "The amendment in question allows us to

   8     do three things.      First, it only requires us to match the day

   9     and month of the birthdate.         This will be helpful as voters

  10     sometimes write down the current year in this field, as opposed

  11     to the year they were born.         Secondly, the amendment exempts

  12     people whose birthdate appears as 1-1, 1800, in a statewide

  13     voter registration database."

  14             And, then, if you take a look, it says:              "The committee

  15     heard testimony last week as to the necessity of this change.

  16     Finally, the amendment creates a catch-all to allow Boards to

  17     count provisional ballots even when the date of birth does not

  18     match our database so long as the Board can determine the

  19     identity of the voter based on other information provided."

  20             Do you see that?

  21       A.    Yes.

  22       Q.    And do you know whether the bill, as passed, did, in

  23     fact, contain the amendment that the AOEO recommended?

  24       A.    I'm not sure on this one.

  25       Q.    Senator, you also described the circumstances




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:187
                                                              187ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29795
                                                                                     1507
                                                      Vol. 6 - 187
   1     surrounding the passage of SB 205; is that correct?

   2       A.     Yes.

   3       Q.     And you are aware that SB 205 also had proponents,

   4     correct?

   5       A.     If you say so, yes.       I only say that because I wasn't in

   6     the committee.      So --

   7       Q.     Sure.   And, again, as you testified, you did follow,

   8     closely, this bill as it was introduced and considered by the

   9     Senate, correct?

  10       A.     Correct, but not every single aspect.             So I can't say

  11     absolute, absolute that I know that there were proponents,

  12     but --

  13       Q.     Thank you for that clarification, Senator.

  14       A.     Uh-huh.

  15       Q.     And I believe you testified that you recalled that

  16     Senator Coley was the sponsor of this?

  17       A.     Yes.

  18       Q.     And I have put on the Elmo what's been marked as

  19     Plaintiffs' Exhibit 1287.         Can you tell me what this document

  20     is?

  21       A.     It appears to be a copy of Senator Coley's testimony in

  22     the Government Oversight and Reform Committee.

  23                MR. CHANDRA:      Same objection, Your Honor.

  24                THE COURT:     Overruled.

  25       BY MS. RICHARDSON:




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:188
                                                              188ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29796
                                                                                     1508
                                                       Vol. 6 - 188
   1       Q.    And I'll direct your attention to the third paragraph

   2     here that begins with "Whether."

   3       A.    Yes.

   4       Q.    And it states:       "Whether you reside in Lima or Lowell,

   5     Batavia or Bedford Heights, Hamilton or Hilliard, you should

   6     play by the same rules.        That is why I introduced Senate Bill

   7     205.   This bill contains a number of provisions to streamline

   8     and clarify election laws related to absentee ballots."

   9       A.    Yes.

  10       Q.    Did I read that correctly?

  11       A.    Yes.

  12       Q.    I'll show you, now, what's been marked as Plaintiffs'

  13     Exhibit 1286.

  14                MR. CHANDRA:      Your Honor, I just wanted to note the

  15     time for the Court.

  16                THE COURT:     I'm keeping my eye on it.          She has about

  17     four minutes.

  18                MS. RICHARDSON:      Thank you, Your Honor.

  19       BY MS. RICHARDSON:

  20       Q.    Senator, this is proponent testimony that was offered by

  21     Steve Cuckler; is that correct?

  22       A.    Yes.

  23       Q.    And Steve Cuckler is a member of the Delaware County

  24     Board of Elections; is that right?

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:189
                                                              189ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29797
                                                                                     1509
                                                       Vol. 6 - 189
   1       Q.    And if you take a look at the bullet points here that

   2     Mr. Cuckler has provided, the fifth bullet point down, it

   3     states:    "SB --"

   4                MR. CHANDRA:      Same hearsay objection, Your Honor.

   5       BY MS. RICHARDSON:

   6       Q.    It states --

   7                THE COURT:     Overruled.

   8                MS. RICHARDSON:      Thank you, Your Honor.

   9       BY MS. RICHARDSON:

  10       Q.    It states:      "SB 205 is a step in the right direction in

  11     terms of election law reform.          We need more uniformity in

  12     standards in Ohio, not less."

  13             Is that correct?

  14       A.    That's what it says.

  15       Q.    And, in general, Mr. Cuckler is talking about the

  16     process for mailing out applications for absentee ballots,

  17     correct?

  18       A.    It appears.

  19       Q.    And do you know whether, at the time that SB 205 was

  20     introduced, there was some confusion in terms of the mailing

  21     out of absentee ballots?

  22       A.    When you say "confusion in the mailing out," I think --

  23     do you mean that some Boards of Elections mailed out absentee

  24     ballot applications and some did not?

  25       Q.    That's correct.       Is that your understanding?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:190
                                                              190ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29798
                                                                                     1510
                                                                  Vol. 6 - 190
   1       A.     Yes.   I wouldn't call it confusion.           But, yes, that was

   2     what was happening in the State of Ohio.

   3                THE COURT:     All right.     Let's stop right there.           And

   4     you may resume with the Senator when she returns.

   5                MS. RICHARDSON:      Thank you, Your Honor.

   6                THE COURT:     Thank you, Senator.

   7                THE WITNESS:      Thank you.

   8                MS. RICHARDSON:      Thank you, Senator.

   9               (Whereupon, the witness steps down from the witness

  10     stand.)

  11                THE COURT:     Who is your next witness, Mr. Chandra?

  12                MR. CHANDRA:      We will be calling Lucas County, Your

  13     Honor, a representative from Lucas County.

  14                MS. GENTRY:     Lavera Scott, Your Honor, from Lucas

  15     County.

  16                THE COURT:     All right.

  17             Ms. Scott, please come forward and be sworn.

  18                                        - - -

  19                                   LAVERA SCOTT,

  20            AFTER HAVING BEEN DULY SWORN, TESTIFIED AS FOLLOWS:

  21                                 CROSS-EXAMINATION

  22       BY MS. GENTRY:

  23       Q.     Good afternoon, Ms. Scott.

  24       A.     Good afternoon.

  25       Q.     Thank you for coming in today.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:191
                                                              191ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29799
                                                                                     1511
                                                       Vol. 6 - 191
   1             Could you please state your name for the record?

   2       A.    Yes.    It is Lavera Scott.

   3       Q.    Could you, please, spell your first name?

   4       A.    L-a-v-e-r-a.

   5       Q.    And you are currently the Deputy Director for the Lucas

   6     County Board of Elections?

   7       A.    Yes.

   8       Q.    And you've been in that position since June of 2015?

   9       A.    Yes.

  10       Q.    Prior to that, you were the Interim Deputy Director for

  11     the Lucas County Board of Elections; is that right?

  12       A.    Yes.

  13       Q.    And you were in that position from June of 2014 to June

  14     of 2015?

  15       A.    Correct.

  16       Q.    Could you briefly describe your responsibilities as

  17     Deputy Director as they relate to absentee ballots and

  18     provisional ballots?

  19       A.    My main responsibility is to -- I'm currently

  20     responsible for ordering the actual paper ballots that are used

  21     for absentee ballots and provisional ballots, also doing any of

  22     the ballot proofing, help assisting with approving ballot

  23     language before we send it to the State.             And I'm hiring

  24     individuals to work in both of those areas.

  25       Q.    How many full-time staff does the Lucas County Board




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:192
                                                              192ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29800
                                                                                     1512
                                                                  Vol. 6 - 192
   1     have?

   2       A.    Twenty-four.

   3       Q.    And when it comes to processing absentee ballots and

   4     provisional ballots, do you ever hire seasonal workers?

   5       A.    Yes.

   6       Q.    This past primary election, did you hire seasonal

   7     workers?

   8       A.    Yes.

   9       Q.    Do you recall approximately how many seasonal workers

  10     you hired to handle absentee ballots and provisional ballots?

  11       A.    There are approximately eight additional seasonal staff

  12     working the absentee department.          And then, for provisionals,

  13     there were approximately eight, as well.             Four of them were the

  14     same employees that worked in absentee.

  15       Q.    Do those seasonal workers report to someone who is a

  16     full-time staff member?

  17       A.    Yes, they do.

  18       Q.    And do those full-time staff members ultimately report

  19     to you and to the Director?

  20       A.    Yes.

  21       Q.    I want to ask you about what -- Strike that.

  22             Do you also have some responsibility with regard to

  23     training the poll-workers and the seasonal workers with regard

  24     to absentee ballots and provisional ballots?

  25       A.    In my current position, not day to day.              In reference to




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:193
                                                              193ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29801
                                                                                     1513
                                                                  Vol. 6 - 193
   1     approving the materials that go out, yes.              In my prior position

   2     as Voter Services Manager, which I was prior to becoming

   3     Interim, I did the majority of the training for both of those

   4     areas.

   5       Q.     I want to focus -- first I'm going to ask you about

   6     provisional ballots.       And I want to start with how provisional

   7     ballots are handled at the polling place on Election Day.

   8              So, when a person comes in to vote and it's determined

   9     that they need to vote a provisional ballot, do they go to a

  10     special table or special poll-worker to help them with that

  11     process?

  12       A.     Yes.   Each of our locations has a provisional table.

  13       Q.     And does the poll-worker who works at the provisional

  14     table have a special title or name?

  15       A.     No.

  16       Q.     So, after the provisional voter fills out the

  17     provisional ballot affirmation form, does the poll-worker at

  18     that table check the form to make sure it's completely filled

  19     out?

  20       A.     They are trained to view the form, yes.

  21       Q.     Why are they trained to review the form for

  22     completeness?

  23       A.     Because the person that is going to be issuing them the

  24     paper ballot, as well, they check it to make sure that the

  25     address -- normally, it's on there, if they can.                That way, if




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:194
                                                              194ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29802
                                                                                     1514
                                                      Vol. 6 - 194
   1     they have questions in reference to something that's missing,

   2     they're trained to look at it.

   3       Q.    All right.      You raised an excellent point.           Let me try

   4     to clarify something.

   5             Does the voter fill out the provisional ballot

   6     affirmation form before, or after, they receive their ballot?

   7       A.    They fill out the affirmation form, in our locations,

   8     prior to.

   9       Q.    And, then, to determine what precinct that person should

  10     vote in, does the poll-worker look at the address that the

  11     voter wrote down on their form?

  12       A.    Yes.

  13       Q.    And then the poll-worker consults a street guide to

  14     determine what precinct it should be?

  15       A.    Correct.

  16       Q.    And if the address that's written down on the form is

  17     incomplete, what is the poll-worker trained to do?

  18       A.    They're trained to inquire as to clarification for the

  19     address.

  20       Q.    And they need to do that in order to know what precinct

  21     the person should vote in, correct?

  22       A.    Correct.

  23       Q.    Now, when a voter uses a form of ID that they can hand

  24     to the poll-worker, is the poll-worker trained to check that ID

  25     to determine whether it's current and valid?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:195
                                                              195ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29803
                                                                                     1515
                                                                  Vol. 6 - 195
   1       A.    They're trained to view it, yes.

   2       Q.    And after they have reviewed the ID, the poll-worker is

   3     trained to check the box on the provisional ballot affirmation

   4     form that states that an ID was provided; is that correct?

   5       A.    Correct.

   6       Q.    Why is the poll-worker responsible for checking that box

   7     on the form?

   8       A.    For the identification itself?

   9       Q.    Yes.

  10       A.    If the poll-worker -- If you give the -- for instance,

  11     most -- the majority of the provisionals we get, a lot of them,

  12     the actual voter just writes in their Social Security number,

  13     their last four digits.        Therefore, there is no other boxes

  14     that they need to check.

  15             If they're not going to be giving, or showing -- if

  16     they're not going to be providing the last four digits of their

  17     Social Security number and they're using some other form of ID,

  18     another type of paper form, that's when they are to check the

  19     box, if they're going to be providing a utility bill or

  20     something like that.

  21       Q.    And why do you train the poll-worker to check the box,

  22     instead of just relying on the voter to figure out that they

  23     need to check the box?

  24       A.    Well, when the -- How can I say this?              When the voter is

  25     given the envelope, I can say that most -- the majority of the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:196
                                                              196ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29804
                                                                                     1516
                                                      Vol. 6 - 196
   1     voters because I also manage an early vote center -- so, there,

   2     I have more direct interaction with a lot of the voters.                   If

   3     it's anything other than the last four digits of their Social

   4     Security number, a lot of the times they don't know

   5     which things they are supposed to do.

   6             So the followup of the poll-worker is that, if it's not

   7     on there -- they are to verify that information.                As I stated,

   8     they are to review and verify it.           If the voter does not put it

   9     on there, they are to review it.          That is part of the training.

  10       Q.    And they are to check the box?

  11       A.    Yes, if the -- if the voter failed to do so.

  12       Q.    Okay.    So there are times when the voter doesn't

  13     understand that they need to check a box, as well as show their

  14     ID?

  15                MS. CARWILE:      Objection.     Speculation.

  16                THE COURT:     Overruled.

  17                MS. CARWILE:      Thank you.

  18       BY MS. GENTRY:

  19       Q.    You can answer.

  20       A.    I can assume that.        I mean, I would assume so.

  21       Q.    Based on your experience actually working with voters at

  22     the early vote center, have you observed that sometimes voters

  23     don't understand that, after they hand the ID over, they also

  24     have to go back and check a box?

  25       A.    It's usually a simultaneous thing that happens there,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:197
                                                              197ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29805
                                                                                     1517
                                                      Vol. 6 - 197
   1     to, whereas, when you're filling out the actual envelope, if a

   2     voter comes up afterwards and they don't have it completely

   3     filled out, then they would fill it out for them, or they would

   4     give it to the poll-worker.

   5             In our -- In the early vote center, it's a little bit

   6     different, because it's absentee voting initially.                 But, in any

   7     forms they fill out, I have definitely witnessed that sometimes

   8     voters are not sure which boxes they should fill out.

   9       Q.    And your poll-workers are trained to assist them in

  10     figuring out what should be filled out, correct?

  11       A.    Yeah.    That's part of the training.

  12       Q.    Why do you train your poll-workers to assist the voters

  13     if they're confused or they don't understand what to do?

  14       A.    Personally, I mean, we are mandated to provide

  15     poll-worker training.        And, I mean, the -- the guidelines that

  16     we receive are pretty specific.          I mean, at any time, going --

  17     if you can go a little extra to assist the voter, it's just

  18     something that they're trained to do, to try to ensure that

  19     every voter that's theirs can be -- their needs can be met.                    If

  20     you can at all do it, then we ask them to do it.

  21       Q.    Your poll-workers will assist the voter even if the

  22     voter doesn't say, I'm disabled and I need help, or, I'm

  23     illiterate and I need help; is that correct?

  24       A.    If they're assisting them in reference to paperwork or

  25     anything like that just in reference to -- There's a difference




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:198
                                                              198ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29806
                                                                                     1518
                                                      Vol. 6 - 198
   1     between assisting a voter and voting, per se.

   2              If they are disabled or they -- then we have to have

   3     them fill out the form.        And our poll-workers and bipartisan

   4     teams assist the voter with actual -- the voting process.

   5              In reference to completion of paperwork, if they state

   6     that they need assistance, by the same token, we have a

   7     bipartisan team that is there to assist them in completing that

   8     if they request it.

   9              We cannot assume, with anyone -- we cannot gauge,

  10     necessarily, if a voter may need assistance if they don't state

  11     it.    But they are trained, if the information is missing, to at

  12     least try to ascertain what help is needed.

  13       Q.     Okay.    With regard to the review of provisional ballots

  14     after the election, it's correct, is it not, that sometimes

  15     seasonal workers will review the provisional ballots to

  16     determine whether the information is complete and correct and,

  17     therefore, the ballot can be counted?

  18       A.     Correct.

  19       Q.     And I believe that they sit in a room together, to

  20     process the provisional ballots, along with two staff members

  21     who are there to supervise and answer questions?

  22       A.     Right.    A minimum of two full-time staff is at where we

  23     process provisionals at.        In our office, we do all of our

  24     post-election activities at our early vote center.                 So there

  25     are, at a minimum, two full-time staff that are there for the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:199
                                                              199ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29807
                                                                                     1519
                                                                  Vol. 6 - 199
   1     process of processing the provisionals.

   2       Q.    And the review of the provisional ballot is conducted by

   3     just one person -- is that right? -- of a particular

   4     provisional ballot affirmation form?

   5       A.    The initial review, yes.         The processing itself, yes.

   6       Q.    And that involves -- I believe you testified in your

   7     deposition that there is a bipartisan approach in the sense

   8     that Republicans and Democratic workers sit next to each other

   9     while they're processing their own stacks of ballots.                  Is that

  10     fair?

  11       A.    Yes.

  12       Q.    Now, if a ballot is -- if a person conducting the

  13     initial review concludes that the ballot should be counted

  14     because the form is correctly and completely filled out, is

  15     there any second level of review that's conducted?

  16       A.    There is a second level of review for all of the

  17     provisionals.      Once all of the provisionals are processed,

  18     there -- they run an audit list, itself, which is going to show

  19     all the provisionals that were entered.             And then a minimum of

  20     those two full-time staffs, sometimes other managers, depending

  21     on who's available, as well, do a second review, partially just

  22     to make sure that the numbers are correct, to make sure that

  23     every one that we accounted for is actually entered, and to

  24     make sure that the names and things are correct on there.

  25             So most provisional ballots are reviewed a minimum of at




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:200
                                                              200ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29808
                                                                                     1520
                                                      Vol. 6 - 200
   1     least two times in reference to checking to make sure that

   2     they're entered properly.

   3       Q.     Let me break it down a bit so I can be a little more

   4     specific.

   5              In the initial review, will the reviewer compare the

   6     Social Security number, if that's provided, against the Social

   7     Security number in the voter registration database to make sure

   8     they match?

   9       A.     Yes.

  10       Q.     All right.     And, then, in the second level of review,

  11     does the reviewer do the same thing?            Do they also take the

  12     Social Security number and look at the database to see if they

  13     match?

  14       A.     No.

  15       Q.     And with regard to an address, can you describe what

  16     review the initial reviewer does to confirm whether there is a

  17     valid address on the form?

  18       A.     We look into our local -- our database.             And if it's an

  19     address -- We have a lot of new, for instance, subdivisions

  20     where we have a lot of new addresses at.             And if they have any

  21     questions in reference to research of those, those are actually

  22     turned over to one of the IT managers, that may need to look up

  23     addresses to doublecheck to make sure that the precinct that

  24     they voted them in, especially if it's a new area, is, indeed,

  25     the precinct that they should have voted in.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:201
                                                              201ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29809
                                                                                     1521
                                                       Vol. 6 - 201
   1       Q.    Do you know what database the IT person reviews to

   2     determine whether the address is correct?

   3       A.    We use ARIES, which is the County data GIS system that's

   4     also used by the Auditor's Office.

   5                MS. GENTRY:     Your Honor, I'm going to show the witness

   6     a few documents.      So this might be a good time to read into the

   7     record the exhibits that we have stipulated to admitting.

   8                THE COURT:     Please proceed.

   9                MS. GENTRY:     Thank you, Your Honor.

  10             My understanding -- and, Ms. Carwile, correct me if I'm

  11     wrong -- is that we have stipulated to the admission of

  12     Plaintiffs' Exhibits 988 through 998, 3453 through 3709, and

  13     7026 through 7033.

  14                MS. CARWILE:      That is correct, Your Honor.

  15                THE COURT:     All right.     Thank you, Ms. Carwile.

  16             Those documents will be admitted.

  17                MS. GENTRY:     Thank you, Your Honor.

  18       BY MS. GENTRY:

  19       Q.    Ms. Scott, I'm showing you what's been marked as

  20     Plaintiffs' Exhibit 3454.         This is a voter named David Bell.

  21     And his vote -- his provisional ballot was rejected because of

  22     a lack of an address, which I can show you.

  23             The second page of the exhibit contains this page from

  24     your provisional statistics report.           And do you see that David

  25     Bell's vote was rejected for lack of an address?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:202
                                                              202ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29810
                                                                                     1522
                                                                  Vol. 6 - 202
   1       A.    Correct.

   2       Q.    Now, he does have a street address on his form.                 Do you

   3     see that?

   4       A.    Uh-huh.

   5       Q.    Can you explain why that was not sufficient?

   6       A.    I can tell you that I know that that address is flagged

   7     in our system.      That is a U.S. postal address on 724 Dussel.

   8     So, therefore, it is not a residential address.

   9       Q.    Did you mean 427 Dussel?

  10       A.    Yes.    I'm sorry.     427 Dussel.

  11       Q.    So it's a commercial address, first of all, correct?

  12       A.    Correct.

  13       Q.    Are you allowed to -- Are voters allowed to use

  14     commercial addresses as their street address?

  15       A.    No.

  16       Q.    And, then, it's also a place where mail is delivered,

  17     correct?

  18       A.    Correct.

  19       Q.    And the Secretary of State has instructed the Boards of

  20     Elections not to allow voters to use such addresses for their

  21     registration and for voting purposes; is that right?

  22       A.    Correct.

  23       Q.    Do you make any inquiry as to whether voters who use

  24     commercial addresses are homeless, for example, and reside

  25     outside of the building?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:203
                                                              203ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29811
                                                                                     1523
                                                              Vol. 6 - 203
   1       A.    We don't make inquiries.         At the time, if someone uses

   2     that address to attempt to register, then they -- Of course,

   3     all voters that are sent letters stating that they cannot be

   4     registered due to whatever the reason was.              And this person

   5     would in turn, based upon that, be sent that same letter in

   6     reference to stating that that was not a residential address.

   7                THE COURT:     Excuse me for one second.

   8                MS. GENTRY:     Yes, sir.

   9          (Whereupon, there was a brief interruption.)

  10                THE COURT:     Please proceed, Mrs. Gentry.

  11                MS. GENTRY:     Thank you, Your Honor.

  12       BY MS. GENTRY:

  13       Q.    Ms. Scott, we were talking about this particular ballot

  14     that's in front of you and the issue of commercial addresses.

  15     Is it your understanding that if a person actually lives at the

  16     location of a commercial address -- for example, if they lived

  17     above the business or in the back room or in the basement --

  18     could they use it as their voting address?

  19       A.    Yes.

  20       Q.    Now -- I'm sorry.       Go ahead.

  21       A.    And there are some places within our city that that has

  22     occurred.

  23             This particular address is a United States Post Office.

  24     There is no residential at that address.

  25       Q.    Okay.    Just taking --




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:204
                                                              204ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29812
                                                                                     1524
                                                                   Vol. 6 - 204
   1                THE COURT:     Just a P.O. box?

   2                THE WITNESS:      Yes.   It's an actual post office.

   3                THE COURT:     Oh!   So the address is the location of the

   4     post office, itself?

   5                THE WITNESS:      Exactly.

   6                THE COURT:     I see.

   7                THE WITNESS:      Exactly.

   8       BY MS. GENTRY:

   9       Q.    Taking what you said about commercial addresses, how

  10     does the Board know if a person is living at a commercial

  11     address?

  12       A.    Our current system that we use, as I stated, is linked

  13     to ARIES, which is part of the Auditor's Office, which zones,

  14     of course, for commercial addresses.             So, because our system is

  15     built upon those, those that come up as commercial addresses

  16     are flagged in our system.

  17             There are some addresses that we've actually had to have

  18     our IT manager drive by to see if there was residential

  19     addresses.     So we're well aware that it can occur because it

  20     has occurred in our county before.

  21       Q.    And the only way you know it has occurred is by actually

  22     going to drive out and see if somebody is living there?

  23       A.    Correct.     Once we -- We'll send a letter to them, as I

  24     stated, to anyone, in reference to their registration.                   And

  25     there have been instances where they've stated, Well, this is




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:205
                                                              205ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29813
                                                                                     1525
                                                      Vol. 6 - 205
   1     my current address, and we've been able to verify that and

   2     register them at that address.

   3       Q.    All right.      Now, with regard to Mr. Bell, his ballot was

   4     not rejected because he wasn't a registered voter, correct?

   5       A.    Correct.

   6       Q.    All right.      So, it's fair to assume that he is a

   7     registered voter in the State of Ohio?

   8       A.    At that time, I would assume, yes.

   9       Q.    All right.      Do you know whether Mr. Bell was given any

  10     notice that his provisional ballot was rejected because he's

  11     using an address that he can't use?

  12       A.    I don't -- There was no notice sent to him besides the

  13     hotline form given to all voters so they can call to verify.

  14     At that point, he would have been told.             But I can't say if

  15     this individual called or not, no.

  16       Q.    And that notice you're talking about with the hotline,

  17     that's given to all provisional voters, correct?

  18       A.    Correct.

  19       Q.    Or it's supposed to be, correct?

  20       A.    Correct.

  21       Q.    You don't actually know if it's given to all provisional

  22     voters, but your workers are trained to give it out, correct?

  23       A.    They're trained to give it out, yes.

  24       Q.    And that requires the voter to read it and understand

  25     that they can call a number and determine if their vote has




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:206
                                                              206ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29814
                                                                                     1526
                                                                  Vol. 6 - 206
   1     been counted?

   2       A.    Correct.

   3       Q.    That requires some affirmative action by the voter,

   4     correct?

   5       A.    Correct.

   6       Q.    But you're saying there was no notice to Mr. Bell,

   7     affirmatively, by the Board, to let him know his vote was

   8     rejected and why?

   9       A.    No.    There is -- There is currently no -- no procedure

  10     stating to send notification to provisional voters that their

  11     vote was not counted.

  12       Q.    Is there any reason why the Board could not provide that

  13     notice?

  14       A.    Our Board -- if it's not currently mandated, no.

  15     We -- We don't tend to make up our own rules and send out

  16     additional notice not mandated for us to do.

  17       Q.    So you only do what you're mandated to do?

  18       A.    Correct, in reference to notices.

  19       Q.    Ms. Scott, now I'm going to show you what's been marked

  20     as Plaintiffs' Exhibit 3455.         This is Mr. Bell's provisional

  21     ballot from the next year, from 2015.            And if you'd like, I can

  22     put this back, the other one, back up so you can compare and

  23     confirm that this is the same person.

  24             Do you see that their Social Security numbers are the

  25     same?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:207
                                                              207ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29815
                                                                                     1527
                                                                  Vol. 6 - 207
   1       A.    Yes.

   2       Q.    And the birthdate is the same?

   3       A.    Yes.

   4       Q.    So this is the same David Bell who voted a provisional

   5     ballot two years in a row, correct?

   6       A.    Correct.

   7       Q.    And both ballots were rejected because he wrote down the

   8     address of 427 Dussel?

   9       A.    Correct.

  10       Q.    Unless Mr. Bell takes the initiative to call and find

  11     out if his vote was counted, he has no way of knowing that his

  12     votes will never be counted so long as he uses that address; is

  13     that right?

  14       A.    In reference to voting, no.          But he would -- he should

  15     have also been sent a letter stating he was unable to be

  16     registered at that address if he was doing a change of address.

  17     I don't know if that was a change of address for him or if he

  18     also has another address listed without looking at his file.                    I

  19     don't know if he has another address listed in his file or if

  20     he's only using that for provisionals.

  21       Q.    Okay.    And with regard to registration, is it your

  22     understanding that the Board uses provisional ballots as a way

  23     to register voters who are not registered, correct?

  24       A.    Correct.

  25       Q.    But the Board doesn't do that for voters who are already




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:208
                                                              208ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29816
                                                                                     1528
                                                                  Vol. 6 - 208
   1     registered, correct?

   2       A.    As a change-of-address form, yes.

   3       Q.    So, you would -- you believe that the Board would have

   4     sent him a change-of-address form?

   5       A.    If it was a valid change, he would have received -- If I

   6     move from a correct, or proper, address and an address that can

   7     be precincted, yes.

   8             The address Dussel cannot be precincted because it's

   9     listed as a post office address.          So he would have received a

  10     letter to state that that address -- in reference to him doing

  11     a change of address.       But I don't know, without looking at his

  12     file, if he also has that as a mailing address, only which he

  13     can do, or if he has it listed as -- attempted to list it as a

  14     personal address as well.

  15       Q.    And you also don't know, without looking at his file,

  16     whether he, in fact, was sent a change-of-address notice?

  17       A.    Correct.

  18       Q.    All right.      Ms. Scott, I'm going to show you what's been

  19     marked as Plaintiffs' Exhibit 3462.           This is another individual

  20     who used the same address, 427 West Dussel.              Do you see that?

  21       A.    Yes.

  22       Q.    And his ballot was also rejected for a lack of an

  23     address.    Do you see that right there (indicating)?

  24       A.    Yes.

  25       Q.    And it's your understanding that this individual should




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:209
                                                              209ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29817
                                                                                     1529
                                                                  Vol. 6 - 209
   1     also have received a change-of-address card?

   2       A.    Yes.

   3       Q.    But you don't know whether that was done?

   4       A.    No.

   5       Q.    All right.      I'm going to show you Plaintiffs' Exhibit

   6     3460.   This voter was also rejected for lack of an address,

   7     Moore is the last name.        Can you tell me why this voter was

   8     rejected for lack of an address?

   9       A.    Not without the database, no.

  10       Q.    But you see that she wrote -- to the street address, she

  11     wrote Airport Highway, Apartment E.           Do you see that?

  12       A.    Uh-huh.

  13       Q.    Does that have any meaning for you, as someone who lives

  14     in Lucas County?

  15       A.    No.    Airport Highway is several miles long.              There would

  16     be no way to precinct her based upon just Airport Highway.

  17       Q.    And then, in the city field, she wrote 1 Clare Commons.

  18     Do you see that?

  19       A.    Uh-huh.

  20       Q.    Is that a "yes"?

  21       A.    Yes.

  22       Q.    Clare Commons, does that have any meaning to you?

  23       A.    Not at all.

  24       Q.    So you don't know if that's a subdivision or a street or

  25     an apartment building, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:210
                                                              210ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29818
                                                                                     1530
                                                                  Vol. 6 - 210
   1       A.    Correct.

   2       Q.    But the person who reviewed this ballot should have

   3     reviewed the database to determine if they can figure out what

   4     1 Clare Commons is?

   5       A.    There would be no way to search for the word 1 Clare

   6     Commons in the voter registration database.

   7       Q.    Would there be a way to search for it in another

   8     database?    I'm sorry?

   9       A.    Probably -- Depending if it's a proper name and not just

  10     a name that someone assigns to it, then the IT manager that

  11     does the street and range road guides would probably be able to

  12     try to ascertain if that's truly a building name properly used

  13     within the County.

  14       Q.    Could your reviewers or IT person use Google to

  15     determine what Clare Commons is and if it's an apartment

  16     building?

  17       A.    I'm sure he could.

  18       Q.    Are they trained to?

  19       A.    No, they're not trained to use Google to search things.

  20     I'm not sure what our IT manager -- I cannot speak for him.                    I

  21     do not know all resources that he utilizes.              But he's

  22     worked -- He worked for the County -- the Auditor's Office,

  23     themself, for over 20 years.         So he would probably have a much

  24     better -- broader knowledge of where to look for addresses than

  25     I ever would.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:211
                                                              211ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29819
                                                                                     1531
                                                       Vol. 6 - 211
   1       Q.    Is it fair to say that he -- What's his name?

   2       A.    That would be Martin Limmer.

   3       Q.    Martin Limmer, is a he a Republican or a Democrat?

   4       A.    He's a Republican.

   5       Q.    And he has the discretion to determine what he's going

   6     to search to find out whether or not he can -- he can identify

   7     this address?

   8       A.    No.    If -- If an address is turned into him, there is an

   9     actual file -- If people have questions in reference to

  10     addresses, there is an actual file that they can go into.                   And

  11     then he, in turn, posts whatever addresses he's asked to search

  12     for anybody that's doing any type of data entry, any new

  13     subdivisions, annexations, all of those things.

  14       Q.    But in terms of what databases he decides to search --

  15     for instance, if he decided to search Google Maps -- he would

  16     have the ability to do that, correct?

  17       A.    If he chose to, yes.

  18       Q.    And there is no Board policy as to what he is or is not

  19     permitted to search or required to search?

  20       A.    There is no Board policy, no.

  21       Q.    I'm going to show you what's been marked as Plaintiffs'

  22     Exhibit 3480.      This is a 2015 provisional ballot.            And we did

  23     not receive information about why the specific 2015 ballots

  24     were rejected.      So I don't actually know why this was rejected.

  25             And my question to you is, by looking at it, can you




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:212
                                                              212ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29820
                                                                                     1532
                                                                  Vol. 6 - 212
   1     tell why this was rejected?

   2       A.    No, not without looking at the list.             They

   3     have -- Unless there was, truly, no identification shown, I

   4     would have assume in reference to what's checked on there.

   5       Q.    What do you mean?

   6       A.    In reference to the last box.           It appears that the last

   7     box is checked on here to state that they had some additional

   8     type of government ID.

   9       Q.    So it should not have been rejected for lack of ID,

  10     correct?

  11       A.    Not if it -- not if they showed -- not if the voter

  12     truly provided it, no.

  13       Q.    Well, the reviewer would have no way of knowing whether

  14     the voter truly provided it, correct?

  15       A.    Correct.

  16       Q.    The reviewer should assume that if the box is checked,

  17     then the ID requirement is satisfied, correct?

  18       A.    Correct.

  19       Q.    Are your reviewers trained to accept any provisional

  20     ballot where that box is checked in terms of the ID

  21     requirement?

  22       A.    Yes, unless there is any accompanying notes or anything

  23     stating otherwise, yes.

  24       Q.    Are you aware of any accompanying notes that have

  25     indicated that ID was not provided?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:213
                                                              213ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29821
                                                                                     1533
                                                                  Vol. 6 - 213
   1       A.    For this particular one, no.

   2       Q.    In general, for any voter, any provisional voter?

   3       A.    Usually, if there is something that needs to be brought

   4     to attention, some poll-workers will make sure that they do

   5     list a note in their judge's notes.           Or if they forgot to mark

   6     a box, sometimes they'll even write that down.

   7             So, if there is any specific instances that they want to

   8     notify us of, then the judge's notes give them an opportunity

   9     to do that.

  10       Q.    Do your seasonal workers and full-time staff who review

  11     the provisional ballots have access to the judge's notes?

  12       A.    As needed, yes.

  13       Q.    And how would they know if they needed to review the

  14     judge's notes?

  15       A.    During the official canvassing process, before any

  16     provisionals are counted, judges' notes are a part of the

  17     provisional -- of the official canvassing.              Those are

  18     available, and they are with every precinct before official

  19     canvassing.     And that is before any provisionals are ever

  20     counted.

  21       Q.    But are they given, physically given, to the reviewer

  22     who sits in a separate room looking at hundreds of ballots?

  23       A.    No, but they're given to the people doing the canvassing

  24     of the provisionals who have the provisional list at that time.

  25     So, if there is any notes or anything that will come up, there




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:214
                                                              214ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29822
                                                                                     1534
                                                      Vol. 6 - 214
   1     have been times where a voter -- where the worker has clearly

   2     written "no" that a provisional that may have been questionable

   3     before or something was missing, the judges' notes have stated,

   4     This person did provide this, or I forgot to notate this; and

   5     we've had to go back to fix the provisional and ballot itself.

   6     So at the time the official canvassing is done, before they're

   7     actually counted, before the Board votes on those, that

   8     information is available.

   9       Q.    Okay.    So it's available to later reviewers, but not the

  10     initial reviewers?

  11       A.    Correct.

  12       Q.    And are your later reviewers instructed to make sure

  13     that they fix any discrepancies that they see?

  14       A.    Yes.

  15       Q.    One more question on this.          If you were, today, to go

  16     back and try to figure out why this ballot was rejected, is

  17     there a way to do that?

  18       A.    No.    Besides looking at the database, no.             I don't know

  19     exactly what this person was thinking at that time.                 Besides

  20     directly talking to just workers or trying to get them to

  21     remember what occurred, no.

  22       Q.    And you don't know which worker made the decision not to

  23     count this ballot, correct?

  24       A.    Yes.    By looking up the voter, themselves, there is an

  25     electronic footprint that would tell me who actually processed




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:215
                                                              215ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29823
                                                                                     1535
                                                                  Vol. 6 - 215
   1     that.

   2       Q.    Now, am I correct that that electronic footprint you

   3     talk about is erased after every election cycle to make room

   4     for the new election cycle?

   5       A.    No.    The actual transaction, itself, will -- we could

   6     always go back to see who processed something.               It's not going

   7     to be in the module for normal workers to look at, but

   8     everything is archived.

   9       Q.    Okay.    So the IT person could go back and find out who

  10     processed it, correct?

  11       A.    Yes.

  12       Q.    And, then, you would need to talk to that person to find

  13     out why they rejected it?

  14       A.    To see if they remember, yes.

  15       Q.    There is nothing else written down as to why this ballot

  16     was rejected?

  17       A.    No, not to the best of my knowledge.             No.

  18       Q.    Okay.    I am going to turn, now, to absentee ballots.

  19             Oh!    Before I do that -- I'm sorry -- I do have a few

  20     more questions.

  21             Going back, I just want to ask you about the different

  22     fields.

  23             Do your reviewers reject a provisional ballot if the

  24     name is written in cursive, instead of being printed?

  25       A.    No.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:216
                                                              216ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29824
                                                                                     1536
                                                                Vol. 6 - 216
   1       Q.    All right.      Okay.   Thank you.      When the Board makes a

   2     decision as to what ballots to count, it makes that decision

   3     based on categories of ballots, correct?

   4       A.    Correct.

   5       Q.    Can you describe that process?

   6       A.    All of the provisional ballots are counted and separated

   7     into all valid, in ward precinct order, all invalid, in ward

   8     precinct order, with the specific categories as to why they

   9     were reviewed, the reason -- when they were reviewed, what was

  10     determined by the user.         And then all of those ballots are

  11     taken to the Board meeting and given to the Board; at their

  12     discretion, how many they actually, physically look at.                   There

  13     is a list.     We make sure that the ballots are in the same order

  14     as the list.     And we take them to the Board meeting.

  15       Q.    And in your experience in the November 2014 election and

  16     November 2015 election, did the Board review individual

  17     provisional ballots and vote whether to accept or reject

  18     individual ballots?

  19       A.    There were some in reference to birthdate.               I don't know

  20     exactly which election it was.          But, each election, there is

  21     usually some that they may have questions about that were

  22     deemed, especially with the birthdate issue, because of all the

  23     other criteria, of course, is there, the Board can choose to

  24     accept those.

  25             So that is definitely one category that we bring to




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:217
                                                              217ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29825
                                                                                     1537
                                                          Vol. 6 - 217
   1     their attention.      All the other ones, they can go through them.

   2     Some, they have particular questions about.              Some, they do not.

   3     It's just truly up to the Board.

   4       Q.    And based on your recollection, does your Board have a

   5     policy of whether to accept ballots where the date of birth is

   6     incorrect but the other information is correct?

   7       A.    Yes.    And from my experience, that has been the issue.

   8     If all the other information has been correct, they have

   9     accepted those.

  10       Q.    When, generally, after the election does this meeting

  11     that you're talking about occur where they go through the

  12     provisional ballots and determine what to count?

  13       A.    Sometime before certification.           I mean, each Board is

  14     different.     And their schedules are different.            But it occurs

  15     anywhere -- sometimes it's the 12th day after the election,

  16     depending on when they must send the results to the State.

  17     It's usually one or two days before.            Sometimes it's -- if it's

  18     a very small number of provisionals, it may be four days

  19     before.    It just depends upon the Board.

  20       Q.    And is it your understanding that that meeting to review

  21     provisional ballots cannot be held until at least ten days

  22     after the election?

  23       A.    Correct.

  24       Q.    Now I want to turn to absentee ballots.              What is the

  25     process for an in-person early voter who walks into the Board




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:218
                                                              218ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29826
                                                                                     1538
                                                                  Vol. 6 - 218
   1     of Elections to vote?

   2       A.     When they walk into our early vote center?

   3       Q.     Yes.

   4       A.     There is check-in tables, electronic.             We use -- Our

   5     actual voter database is in our early vote center.                 So the

   6     voters walk up to the first check-in table.              They give their

   7     name.    The voter -- The worker looks them up in the computer.

   8     They give them the absentee application to fill out.                 They fill

   9     that out.    They take it up to the second area, to where they're

  10     processed at.      And, after that point, they're issued either

  11     their paper ballot or a TSX card to vote.

  12       Q.     Okay.    Moving back to when they're issued an

  13     application, does the worker print a label that has their name

  14     and address on it and put it on the application?

  15       A.     That's after they're processed.           When you initially come

  16     in, you initially come in, you just come in.               You give them

  17     your name.      They give you your application to fill out at that

  18     point.

  19       Q.     Okay.    At that point, they have to write their name and

  20     address and everything else?

  21       A.     They do that at the table.         When you come in, the first

  22     thing is just a check-in.         That's it.     It's just a check-in

  23     because some people, if you determine at that point that the

  24     person has moved and they need to vote provisionally, then they

  25     will let them know that at that point when they check in.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:219
                                                              219ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29827
                                                                                     1539
                                                                  Vol. 6 - 219
   1       Q.    Okay.

   2       A.    They do not issue them anything from the computer at

   3     all.   The only thing they hand them is the absentee application

   4     to complete.

   5       Q.    And after they complete the application, they then take

   6     that back to the counter so that it can be reviewed?

   7       A.    After they complete the application, they take it to the

   8     processing area, where it's actually processed at that point.

   9     It is directly into our normal registration system.                 It is all

  10     of the same protocol that, you know, that we use for even

  11     mailing the absentees.

  12             They enter the absentee application into the database.

  13     And then the person -- There is a label that is printed out.

  14     It has the person's name, has the person's address.                 And there

  15     is an actual signature book that is created.               The person is

  16     asked to verify their name and address, just to make sure that

  17     it's correct.      They sign, and then they get their ballot,

  18     whether it's a paper ballot or a TSX card.

  19       Q.    Do they also have to provide their date of birth and ID

  20     on their application?

  21       A.    On the application, itself.          But they are not -- and the

  22     workers are trained to tell them that their identification,

  23     itself, is not needed, simply because they are absentee voting.

  24       Q.    What do you mean by that?

  25       A.    When people want to give you -- want to physically give




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:220
                                                              220ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29828
                                                                                     1540
                                                      Vol. 6 - 220
   1     you a driver's license or physically give you my State ID.

   2       Q.    And that's not required?

   3       A.    Not for absentee voting.

   4       Q.    Okay.    So it's just name and address that is required,

   5     and then a signature?

   6       A.    On the application, itself, you put your identification

   7     just as you would in any -- on the absentee application.                   But

   8     some people are in the habit of voting at a polling location.

   9     So, when they walk in the door, they think they have to hand

  10     you a driver's license, when, in fact, we give them the

  11     application to fill out.

  12             On the application, they complete the necessary fields,

  13     which is their name, their address, their identification, their

  14     signature.

  15       Q.    Okay.    Okay.    Thank you for clearing up my confusion on

  16     that point.     And, so, when they actually -- to get the

  17     ballot -- after their application is approved, in order to get

  18     the ballot, they need to verify their name and address?

  19       A.    They've already -- You're signing next to -- It prints

  20     out a label.     And the label is going to say Lavera Scott.                It's

  21     going to have my address on it.          And the only thing that they

  22     do, they're signing next to that, just as they would in a

  23     normal signature type of book.

  24             And, at that point, they've already filled out their

  25     application.     They're already completed.          And it's partially




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:221
                                                              221ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29829
                                                                                     1541
                                                      Vol. 6 - 221
   1     just to doublecheck to make sure that the person that is doing

   2     the data entry didn't put Lavera Scott, Jr. -- excuse me -- or

   3     Lavera Scott, Sr., those types of things.              It's just a

   4     verification to make sure that I, as a person processing your

   5     application, pulled the correct voter in.

   6       Q.    Okay.    I understand.      And, just to confirm, they don't

   7     need to show ID or write their date of birth at that stage,

   8     correct?

   9       A.    No.    The only place they do that is on the actual

  10     application itself.

  11       Q.    Okay.    So, after they sign where their name and address

  12     is, they have a choice of either getting a paper ballot or --

  13     you said a TMX card?

  14       A.    Everybody is issued -- Our county is -- excuse me.                  We

  15     use DREs.     So they're automatically going to be offered,

  16     normally, a voter access card to go vote on the TSX machines.

  17     You have some voters that request a paper ballot, which they

  18     can do.    And if they request a paper ballot, then we issue them

  19     the paper ballot.

  20       Q.    Do you also issue -- The voters who request a paper

  21     ballot, do you also issue them an ID envelope?

  22       A.    Yes.

  23       Q.    And then they need to fill out that ID envelope

  24     completely?

  25       A.    Correct.     The ID envelope is going to have the label,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:222
                                                              222ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29830
                                                                                     1542
                                                                  Vol. 6 - 222
   1     the same label that goes on the application.              For paper

   2     ballots, it prints off three copies, instead of two, so they

   3     don't need to rewrite their address and things on there.                   But

   4     they just fill out the ID envelope there.              And the ID envelope

   5     is deposited into the ballot box, or their ballot, once they're

   6     done voting.

   7       Q.    Does anyone at the Board of Elections check their ID

   8     envelope for completeness before they deposit it into the

   9     ballot box?

  10       A.    If there is someone on the floor available -- I can't

  11     say that every single one of them is checked; but, generally,

  12     we have enough people that -- in all honesty, most people that

  13     fill out paper ballots, some of them do require a little bit

  14     more assistance.      And there is usually a person -- we always

  15     have a person available on the floor that actually takes the

  16     TSX cards or directs the voter to the ballot box.                And one of

  17     the things that they're trained to do is just say, Please make

  18     sure that your envelope is completed properly, although it's

  19     written on the envelope.        It's the same person that would

  20     normally take the TSX card from the voter once they're done

  21     voting.

  22       Q.    Why do you say that some voters require more assistance?

  23       A.    Some voters do.       My experience, a lot of the voters that

  24     come to vote paper are -- some people just like voting paper.

  25     Some of them tend to be slightly older, more mature; and they




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:223
                                                              223ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29831
                                                                                     1543
                                                               Vol. 6 - 223
   1     just choose to vote paper ballot.           And, so, sometimes they may

   2     need more assistance in reference to the fact of making sure

   3     that they know where to put the ballot at, that they -- and if

   4     at any point we have to have a team read ballots to people, no

   5     matter what age they are, then, of course, as I stated before,

   6     we have to have a bipartisan team assist them.

   7       Q.    And have you also had to have a bipartisan team read the

   8     form to people?

   9       A.    Yes, we have had to do that, as well.

  10       Q.    And in order to do that, does the voter have to request

  11     help on the basis of being disabled or illiterate?

  12       A.    They don't have to say that.          If they just tell us that

  13     they need assistance, we have a bipartisan team to assist them.

  14       Q.    Okay.    And just so I'm clear, the voters who choose to

  15     vote on the machine never have to fill out an ID envelope; is

  16     that right?

  17       A.    Correct.

  18       Q.    Now, can you describe what the process is for reviewing

  19     ID envelopes to determine whether they're complete and correct

  20     and, therefore, the ballot inside can be counted?

  21       A.    Once the ballots are received in our office, we have

  22     teams of workers that we use -- we have a bar code on our -- on

  23     our actual envelopes which is unique to that voter.                 We run

  24     those bar codes in so that we bring up the voter that's

  25     associated with that envelope.          And then, at that point, that




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:224
                                                              224ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29832
                                                                                     1544
                                                      Vol. 6 - 224
   1     voter's information is populated on the screen, which would

   2     have their name, their address, their ID, all of their criteria

   3     needed.

   4             The person that's checking them checks the face of that

   5     envelope against the face of what's on the actual screen.                   And

   6     then they have to initial in the corner, once they're done with

   7     it, in reference to checking that envelope.

   8             If for any reason something is missing on the envelope,

   9     then they are to circle what's missing and put those with the

  10     ones that would be challenged, because those are the ones that

  11     we would have to send the letters to, that would be missing

  12     something on their ID envelope.

  13       Q.    When you say "the letters," you mean the Form 11-S?

  14       A.    Yes.

  15       Q.    You mentioned that there is a bar code that's unique to

  16     each voter; is that right?

  17       A.    Correct.

  18       Q.    And it's placed on the ID envelope?

  19       A.    Correct.

  20       Q.    So, when that envelope comes back, you can look -- you

  21     can run the label and verify who that ballot was issued to,

  22     correct?

  23       A.    Correct.

  24       Q.    And, then, so long as they sign it, you know who

  25     actually filled out the envelope and returned the ballot,




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:225
                                                              225ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29833
                                                                                     1545
                                                                  Vol. 6 - 225
   1     correct?

   2       A.    I wouldn't assume that.         But I could say that, if the

   3     signatures match, we know that person signed it, yes.

   4       Q.    Okay.    All right.     I'm going to show you what's been

   5     marked as Plaintiffs' Exhibit 3672.           And this voter was born in

   6     1913.   And the vote was cast, I believe, in 1914 -- let's

   7     see -- oh, no -- 1915.        So she was more than a hundred years

   8     old at the time; would you agree?

   9       A.    Correct.

  10       Q.    And it appears that this vote -- that this ballot was

  11     rejected because of the Social Security number; is that right?

  12       A.    Yes.

  13       Q.    And you can tell that because it's circled?

  14       A.    Correct.

  15       Q.    All right.      I'm going to show you the application, which

  16     is the second page.       Now, can you compare -- Sorry.

  17             Can you compare the Social Security number on the

  18     application with the Social Security number on the ID envelope?

  19       A.    Yes.

  20       Q.    Are they the same?

  21       A.    It appears so, yes.

  22       Q.    And, then, there is a note next to the ID number on her

  23     Social Security number on the application.              Do you see that?

  24       A.    Yes, I -- I can see it.         I don't know what it states,

  25     but I can see that there is a note.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:226
                                                              226ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29834
                                                                                     1546
                                                                  Vol. 6 - 226
   1       Q.     Let me see if I can zoom in.

   2              All right.     Can you read that note now?

   3       A.     Yes.

   4       Q.     What does it say?

   5       A.     "Per call this is right."

   6       Q.     Okay.   So that indicates, does it not, that the 8301 is

   7     the correct number?

   8       A.     Correct.

   9       Q.     When the reviewer checked this ballot, they didn't look

  10     at the application form, did they?

  11       A.     No.

  12       Q.     They only looked at what was in the database, correct?

  13       A.     Correct.

  14       Q.     And it's reasonable to infer that the number 8301 was

  15     not in the database, correct?

  16       A.     Correct.

  17       Q.     So this ballot should not have been rejected; is that

  18     right?

  19       A.     Correct.

  20       Q.     And it was only rejected because the information in the

  21     statewide database, or the county database, was incorrect?

  22       A.     I would assume so, yes.

  23       Q.     That's what it appears to be?

  24       A.     Yes, either -- correct or missing.            With it being that

  25     old, I don't even know if they had to provide them at that




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:227
                                                              227ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29835
                                                                                     1547
                                                        Vol. 6 - 227
   1     point.    I don't know when she had actually registered herself,

   2     or if it was prior to having to provide your Social Security

   3     number.    If they would have used a generic -- If she registered

   4     a very long time ago, before that was part of her actual file,

   5     I don't know that without looking at the actual registration.

   6       Q.     Okay.   That answer raises a couple of issues that I want

   7     to ask about.      One is in terms of what's required for

   8     registration.      Is it your understanding that, today, if a voter

   9     registers, they have to provide their date of birth and their

  10     ID?

  11       A.     Correct.

  12       Q.     But if a voter registered 30 or 40 years ago, they did

  13     not have to provide their date of birth and ID; is that

  14     correct?    Or do you know?

  15       A.     I know that the ID requirements have changed.               I don't

  16     know exactly when it changed.          I know that, for some voters

  17     that have been registered with us, the birthdates were not part

  18     of their original registration.

  19       Q.     Okay.   And the ID, also, was not part of the

  20     registration?

  21       A.     Correct.

  22       Q.     Now, do you train your workers that, if they are trying

  23     to match an ID with the database and they're looking at a

  24     Social Security number on the form, but there is nothing in the

  25     database, should they reject the ballot or count the ballot?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:228
                                                              228ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29836
                                                                                     1548
                                                       Vol. 6 - 228
   1       A.    They should inquire with someone as to either pulling

   2     the original registration or ask someone else.               That's what

   3     they're trained to do.

   4       Q.    Okay.    And, then, that person that they ask at the

   5     supervisory level, or if it's yourself, what do you do if you

   6     cannot match the Social Security number because it's just not

   7     in there anywhere?

   8       A.    If it's not in the database itself, then, on the

   9     registration form itself, as this one stated -- This was okay

  10     per the telephone call -- that was on there -- if it's

  11     information -- what I've determined is that, if it's missing

  12     information and we ask people to update the registration, they

  13     normally will.

  14             I know that, personally, our county sent out letters, in

  15     2013 and '11, to all voters that did not have date of births or

  16     had birthdates of the one, one, nine, nine, nine, or the 1900.

  17     And so we did send letters, and we did receive quite a few of

  18     those back to be able to add that information to people's

  19     registration system.       So we would, in turn, do that to people

  20     that don't have that.        We do send letters out to those voters.

  21       Q.    Okay.    And I understand that that might help for future

  22     elections, but this lady is a hundred years old.                She might not

  23     get to vote in another election.          What happens to her ballot if

  24     the 8301 is not in the database and it's nowhere in her voter

  25     registration card?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:229
                                                              229ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29837
                                                                                     1549
                                                       Vol. 6 - 229
   1       A.    Well, on this one, like I said, without looking at it, I

   2     can't tell you exactly what's in here.             I'm going to assume,

   3     based upon what is written, that it is not.              But I cannot tell

   4     you exactly what's in here for myself, no.

   5       Q.    And I understand that you don't know.              Let me make it a

   6     broader question.

   7             For any voter who does not have a matching ID in the

   8     database -- it's simply not there -- but they've written down

   9     an ID, should their vote be counted or rejected?

  10       A.    According to our current procedure and laws, it would be

  11     rejected.

  12       Q.    Okay.    Thank you.     Now, when you say the ballot should

  13     be rejected, if it's an absentee ballot, is that decision made

  14     by the Board?

  15       A.    The Board also receives -- For all absentees, no, unless

  16     there is ones that are questionable, like the date-of-birth

  17     issues.    Those normally go to the Board.

  18       Q.    But if it's not an issue that's either questionable or a

  19     date-of-birth issue, then the staff would make a decision as to

  20     whether to count or reject?

  21       A.    Correct.

  22       Q.    Okay.    And the one we just looked at with the

  23     hundred-year-old voter that, apparently, the ID didn't match,

  24     that would have been a staff decision?

  25       A.    Correct.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:230
                                                              230ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29838
                                                                                     1550
                                                              Vol. 6 - 230
   1       Q.     Can you -- Strike that.        Have you heard the term "voter

   2     credit"?

   3       A.     No.

   4       Q.     All right.     Are you familiar with the concept of giving

   5     a voter credit for voting; even if their vote isn't counted,

   6     you still show in their history --

   7       A.     Yes.

   8       Q.     -- that they voted?

   9       A.     Correct.

  10       Q.     All right.     What is your understanding of that concept?

  11       A.     If a voter submits the ballot, and even -- usually, we

  12     would get some type of directive exactly telling us, and we

  13     follow that.     If they submit it, even if it's an invalid

  14     provisional, for instance, they still do receive voter history

  15     for that election.       And that was the same with absentees.              They

  16     still get voter history for voting.

  17       Q.     What is the benefits to the voter of having it show in

  18     their history that they voted that year?

  19       A.     I would assume that it would be to show that they voted

  20     so that, after two federal elections, they remain an active

  21     voter.

  22       Q.     And before you can give a voter, let's say, credit in

  23     their history for voting, you have to determine that they're an

  24     eligible voter, correct?

  25       A.     Correct.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:231
                                                              231ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29839
                                                                                     1551
                                                       Vol. 6 - 231
   1       Q.    And you have to know that their identity is confirmed,

   2     correct?

   3       A.    Correct.

   4       Q.    But even for voters that are eligible and their identity

   5     is confirmed, you might still have to reject their ballot

   6     because of an error or omission on the form; is that right?

   7       A.    Correct.

   8                MS. GENTRY:     Your Honor, may I consult with counsel?

   9                THE COURT:     Yes, you may.

  10                MS. GENTRY:     Thank you.

  11          (Whereupon, there was a brief interruption.)

  12                MS. GENTRY:     Ms. Scott, I do have a followup question.

  13       BY MS. GENTRY:

  14       Q.    Earlier in your testimony, you referred to the hotline

  15     form that's given to voters to tell them that they can call and

  16     find out if their vote was counted or rejected, correct?

  17       A.    Correct.

  18       Q.    And the decision to count or reject that ballot is made

  19     more than ten days after the election.             Is that fair to say?

  20       A.    Correct.

  21       Q.    That's because the meeting can't be held any sooner?

  22       A.    Correct.

  23       Q.    So is it your understanding that there is only a

  24     seven-day period when a voter can come in to cure a failure to

  25     provide ID?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:232
                                                              232ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29840
                                                                                     1552
                                                                  Vol. 6 - 232
   1       A.    Correct.

   2       Q.    Even if the provisional voter calls that hotline number,

   3     they won't be able to learn, within that seven-day period, that

   4     there is a problem that they need to fix; is that right?

   5       A.    Correct.

   6       Q.    Okay.

   7                MS. GENTRY:     Thank you, Your Honor.          I have no further

   8     questions at this time.

   9                THE COURT:     All right.      Ms. Gupta might have -- Are

  10     you done?

  11                MS. GENTRY:     I'm done, Your Honor.

  12                THE WITNESS:      Thank you.

  13                THE COURT:     Why don't we take our afternoon recess.

  14     Now it's 3:15.      We'll stand in recess until 3:30.

  15             (Recess taken from 3:15 p.m. until 3:30 p.m.)

  16                                        - - -

  17                THE COURT:     Ms. Carwile, are you ready to begin your

  18     cross-examination?

  19                MS. CARWILE:      Yes, Your Honor.       Thank you.

  20                THE COURT:     Please begin.

  21                MS. CARWILE:      Would it be possible to get the blue

  22     arrows removed from the screen?

  23                THE CLERK:     Just hit clear on the screen.

  24                MS. CARWILE:      Thank you.

  25




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:233
                                                              233ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29841
                                                                                     1553
                                                                  Vol. 6 - 233
   1                                DIRECT EXAMINATION

   2   BY MS. CARWILE:

   3       Q.     Ms. Scott, I don't believe we've met.             My name is

   4     Tiffany Carwile.       I'm here on behalf of the defendants, the

   5     Secretary of State and State of Ohio.

   6              How are you today?

   7       A.     Tired, but fine.

   8       Q.     I understand.     I will try to be as brief as possible.

   9              It's my understanding that you are the deputy director

  10     of the Lucas County Board of Elections; is that correct?

  11       A.     Correct.

  12       Q.     And you've been in that position since when?

  13       A.     June of 2015, previously interim from 2014 to '15.

  14       Q.     Okay.   And are you associated with a political party?

  15       A.     Yes, ma'am.

  16       Q.     And what party is that?

  17       A.     I'm a Democrat.

  18       Q.     Do you hold any other positions with the Democratic

  19     Party?

  20       A.     I'm on the executive committee as well.

  21       Q.     And you mentioned you had 24 full-time employees with

  22     the Board?

  23       A.     Correct.

  24       Q.     How many seasonal employees do you anticipate hiring for

  25     the 2016 General Election?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:234
                                                              234ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29842
                                                                                     1554
                                                                  Vol. 6 - 234
   1       A.    Between -- for all operations, I can say probably

   2     anywhere between 60 and 80.

   3       Q.    And how many registered voters are in your county?

   4       A.    Currently 298,000.

   5       Q.    And what is the Board's budget?

   6       A.    I don't know.      Currently this year we're at

   7     1.98 million.

   8       Q.    Okay.    Thank you.

   9             And I want to show you what's been marked as Plaintiffs'

  10     Exhibit 989.     And could you tell me what this document is?

  11       A.    That's an internal report we use for provisional

  12     statistics.     We use, as one of the means for auditing the

  13     actual provisionals just in reference to the counts, the number

  14     that we state we received, and then we -- the hand count.                   And

  15     then this is directly from the registration system to assure

  16     that one wasn't missed.

  17       Q.    And what year was this one for?

  18       A.    2015 general.

  19       Q.    And how many provisional ballots were valid in 2015?

  20       A.    1978.

  21       Q.    And how many were not counted?

  22       A.    Invalid 411.

  23       Q.    And could you tell me what was the most common reason

  24     why a ballot was determined to be invalid?

  25       A.    Not registered in Ohio.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:235
                                                              235ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29843
                                                                                     1555
                                                                     Vol. 6 - 235
   1       Q.    Okay.     Do you know, how many did that include?

   2       A.    Two hundred, I believe that's 66.

   3       Q.    Did that help?

   4       A.    Thank you.      Yes.

   5       Q.    Do you know how many of those you were able to register

   6     after the 2015 election?

   7       A.    No.     Not the exact number, no.

   8       Q.    Do you know an approximate?

   9       A.    No.     Because the not registered in Ohio, some of those

  10     could be people that actually listed addresses that were not in

  11     your county so, therefore, they could not be registered.                      We do

  12     still get people that may be visiting through the state fill

  13     out provisional envelopes, and those would not be able to be

  14     registered so I can't tell you exactly.

  15       Q.    That's all right.            Thank you.

  16                THE COURT:     Before you leave that, though, Ms. Scott,

  17     I see that one wrong precinct in wrong location led to 105

  18     ballots being not counted; is that right?

  19                THE WITNESS:        That's correct, sir.

  20                THE COURT:     So that's not right church/wrong pew, is

  21     it?

  22                THE WITNESS:        No.     That is the actual wrong polling

  23     location as well as the wrong precinct.

  24                THE COURT:     For those persons, they may have been

  25     voters registered in Ohio; is that right?




                                                   Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:236
                                                              236ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29844
                                                                                     1556
                                                                   Vol. 6 - 236
   1                 THE WITNESS:     Correct.

   2                 THE COURT:     In fact, they were voters registered in

   3     Ohio; otherwise, they would have been in the column not

   4     registered in Ohio; is that correct?

   5                 THE WITNESS:     Correct.

   6                 THE COURT:     So these 105 people were people who were

   7     registered in the State of Ohio, right?

   8                 THE WITNESS:     Correct.

   9                 THE COURT:     But who had come to the wrong voting

  10     location?

  11                 THE WITNESS:     Correct.

  12                 THE COURT:     Do you -- were your poll workers

  13     instructed to send them to the correct location?

  14                 THE WITNESS:     That is part of their training, yes.

  15                 THE COURT:     Do you know whether they, in fact, sent

  16     these 105 people to the correct location?

  17                 THE WITNESS:     I cannot say definite, no.

  18                 THE COURT:     So we don't know whether that -- well, we

  19     do know.     Those ballots -- those folks' ballots weren't counted

  20     so apparently they would have said that they -- that despite

  21     the fact that they were in the wrong voting location, they

  22     refused to go elsewhere and they insisted on voting.                  Is that

  23     that category of persons?

  24                 THE WITNESS:     Yes.   Some people that insist on going

  25     to their old polling location instead of going to their new




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:237
                                                              237ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29845
                                                                                     1557
                                                                  Vol. 6 - 237
   1     polling location, or some people actually from verifying

   2     previously just put -- they put different addresses; some

   3     people only go to the polling locations closest to them.                     But

   4     they are directed to go to the proper polling location when

   5     they come in, whether they choose to leave or not.                 And if they

   6     choose that they want to stay there and vote, the poll worker

   7     will issue them a ballot.

   8                THE COURT:     Is a poll worker instructed to inform that

   9     voter that that voter's ballot will not be counted because that

  10     voter is voting in the wrong location?

  11                THE WITNESS:      Yes.

  12                THE COURT:     Do you know whether in these 105 instances

  13     the poll worker so instructed the voter?

  14                THE WITNESS:      I can only say they were instructed to

  15     instruct the voter.

  16                THE COURT:     All right.

  17             Thank you, Ms. Carwile.

  18                MS. CARWILE:      Thank you, Your Honor.

  19   BY MS. CARWILE:

  20       Q.    I'm going to turn to the second page of this document,

  21     and what does this depict?

  22       A.    In the system itself when you're processing the

  23     provisional, the registration system requires you to have not

  24     only the reason on the front end but the issue reason.                  So

  25     those would be that, address change, new precinct, those are




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:238
                                                              238ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29846
                                                                                     1558
                                                                  Vol. 6 - 238
   1     people that actually moved to new precincts.               Name change, same

   2     precinct.

   3             So those are reasons on -- if we can determine why it

   4     was issued based upon what they checked on the envelope itself,

   5     such as name not being in the signature book, those may be

   6     people that, A, for some people from the time -- it could be

   7     from the time the signature book is ordered from the time that

   8     they actually vote, they could be missing due to that.                  Or they

   9     could actually be from other -- and it should be -- some of

  10     those actually probably should come in other out-of-county

  11     provisionals, but I can say that sometimes that's the reason

  12     it's checked on there.        Address change and polling, new

  13     precinct, provided last four digits of their social only.                      On

  14     some of them, those would be people that some of those people

  15     had to come back in in reference to the -- after -- after

  16     Election Day.      And other is just that they can't find any

  17     reason why that person -- why they received that ballot.                   I

  18     didn't move, I didn't change my name.            Why did the poll worker

  19     have them vote a provisional?

  20             If we cannot determine it, in order to still count it we

  21     still give it a code, and those are other.

  22       Q.    So these were the reasons why the person was given a

  23     provisional ballot instead of voting a regular ballot?

  24       A.    Correct.

  25       Q.    What is the number one reason that someone has to vote a




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:239
                                                              239ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29847
                                                                                     1559
                                                                  Vol. 6 - 239
   1     provisional ballot?

   2       A.    That they actually do move from one precinct to another.

   3       Q.    Okay.    Thank you.

   4             And why is it important for a voter to be in the correct

   5     precinct?

   6       A.    Besides the fact that it's mandatory by the State for

   7     us?

   8             Well, there are local options as far as -- so say you

   9     have a local issue that involves just that precinct?                 Of

  10     course, you would want people that live in that precinct to be

  11     the ones that vote on those, whether it's a liquor option, it

  12     could be a school levy or something that's unique to certain

  13     precincts.

  14             So there are definitely things that are precinct

  15     specific that of course you will want people that live within

  16     those precincts to be able to vote on.

  17       Q.    Now, I'm not familiar with Lucas County.               Are there any

  18     parts of Lucas County that would have different State

  19     representatives?

  20       A.    Yes.    We have different State representatives throughout

  21     the county.

  22       Q.    Okay.    Thank you.

  23             And on your prior examination you had mentioned that you

  24     have poll worker training and that you had received guidelines.

  25             Who did you receive guidelines for with regard to poll




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:240
                                                              240ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29848
                                                                                     1560
                                                                  Vol. 6 - 240
   1     worker training?

   2       A.      We received the flip chart from the Secretary of State's

   3     office itself, and we use that in our training.                And then we

   4     also have a local guide that we use that goes over more local

   5     issues in conjunction with the flip charts that we provide at

   6     poll worker training.

   7       Q.      Okay.   Great.    Thank you.

   8               And I want to show you what's been marked -- you saw

   9     this.     It's Plaintiffs' Exhibit 3454, and this was Mr. Bell's

  10     ballot.     Does that sound correct?

  11       A.      Correct.

  12       Q.      And you noted that the address that he gave was for a

  13     U.S. postal service --

  14       A.      Correct.

  15       Q.      -- location?

  16               From this ballot do you know where Mr. Bell physically

  17     resides?

  18       A.      No.

  19       Q.      And do you know what precinct he should vote in?

  20       A.      No.

  21       Q.      And are you able to determine if Mr. Bell cast the

  22     correct ballot?

  23       A.      Not from this, no.

  24       Q.      All right.     Thank you.

  25               What would you need to be able to determine whether




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:241
                                                              241ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29849
                                                                                     1561
                                                                  Vol. 6 - 241
   1     Mr. Bell cast the correct ballot?

   2       A.    Well, based upon the Dussel Street address itself, that

   3     would be one precinct.        I'm going to have to assume he doesn't

   4     live in a post office box so, therefore, the address that he

   5     would live at would not be that one, but we would need the

   6     voter registration system to see if that was a mailing address.

   7             Which I found that a lot of times when they do these

   8     post office boxes, that is their true mailing address for them

   9     but not their residential.

  10       Q.    Okay.    So you would need his actual residential address?

  11       A.    Correct.

  12       Q.    In Section 4, what is that section used for?

  13       A.    That's for their former address.            And it states if you

  14     moved without updating your registration and that person, he

  15     says yes.

  16       Q.    Okay.    And was it your testimony that if they mark yes,

  17     that you would send them a registration notice letter?

  18       A.    A registration card, yes.

  19       Q.    Okay.    Is my understanding correct then that this form

  20     can also be used to update your registration if you had not

  21     previously updated it?

  22       A.    Yes.

  23       Q.    Okay.    And if a voter is not registered in your county

  24     and they fill out all their fields correctly -- or sorry,

  25     excuse me.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:242
                                                              242ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29850
                                                                                     1562
                                                                  Vol. 6 - 242
   1             If the voter is not registered in the State of Ohio and

   2     they fill out all the fields correctly on the provisional

   3     ballot envelope, what happens with regard to their

   4     registration?

   5       A.    If they're not in the State of Ohio itself?

   6       Q.    Yes.

   7       A.    Nothing.

   8       Q.    Do you update their -- do you register them if they fill

   9     out the provisional ballot correctly?

  10       A.    Oh, if they are coming into -- I thought you meant ones

  11     we didn't count because they weren't in Ohio.               I apologize.

  12             Yes, then they would at that time be registered within

  13     the state.

  14       Q.    All right.      And why can they be registered with the

  15     provisional ballot form?

  16       A.    Because that's currently part of the guidelines that we

  17     received in the elections manual that they can.

  18       Q.    And prior to 2014 if they filled out just the

  19     provisional affirmation form, would they have been able to

  20     register to vote?

  21       A.    Previously we were given registration forms with the

  22     actual absentee -- I mean, excuse me, with the provisional

  23     ballot as well.      When you voted provisionally, you got a

  24     registration card along with the affirmation statement.

  25       Q.    Was the registration card mandatory?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:243
                                                              243ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29851
                                                                                     1563
                                                                   Vol. 6 - 243
   1       A.      They would turn that in with it.           They are trained that

   2     they should receive both.          And at one point the actual 12B

   3     actually had the registration attached to it as well.

   4       Q.      Okay.   Do you know whether -- when it had been attached

   5     to it, do you know if that section was a mandatory section for

   6     that provisional ballot?

   7       A.      For the provisional portion of it -- well, it was a

   8     carbon so it was part of the form.            It was no different than

   9     them filling out all of the necessary fields in reference to

  10     their registration or provisional.

  11       Q.      Okay.

  12                 MS. CARWILE:     May I have a moment to confer,

  13     Your Honor?

  14                 THE COURT:     Yes, you may.

  15                 MS. CARWILE:     Nothing further, Your Honor.

  16                 THE COURT:     Thank you, Ms. Carwile.

  17               Ms. Gentry, anything further?

  18                 MS. GENTRY:     Yes, Your Honor.        I have two points to

  19     cover with the witness.

  20                 THE COURT:     All right.

  21                 MS. GENTRY:     Actually, three, I apologize.            Three

  22     points.

  23                 THE COURT:     Okay.

  24                                RECROSS-EXAMINATION

  25   BY MS. GENTRY:




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:244
                                                              244ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29852
                                                                                     1564
                                                                  Vol. 6 - 244
   1       Q.    Ms. Scott, I want to ask you about the wrong precinct

   2     issue that you testified about early in your testimony with

   3     Ms. Carwile, and this relates to the issue of whether a person

   4     who's in the wrong location will have their ballot thrown out,

   5     whereas, someone who is in the correct location but wrong

   6     precinct is treated differently.          So that's my preface for it.

   7             Now, is it your understanding that if a person is in the

   8     right church but wrong pew -- so, in other words, they're in

   9     the right location but wrong precinct -- that they should be

  10     directed to the right precinct?

  11                MS. CARWILE:      Objection, Your Honor.         Beyond the scope

  12     of my questioning.

  13                THE COURT:     I'm going to allow this because I asked

  14     that question and it may -- while it wasn't within the scope of

  15     your questioning, it was within the scope of mine.                 So if she

  16     needs to clarify that point, I'm going to allow it.

  17             Overruled.

  18                MS. CARWILE:      Thank you, Your Honor.

  19                MS. GENTRY:     Thank you, Your Honor.

  20                THE WITNESS:      Can you repeat the question for me?

  21   BY MS. GENTRY:

  22       Q.    Sure.

  23             Is it correct that if a voter is in the right location

  24     but wrong precinct, then they need to be directed to the

  25     correct location within -- or correct precinct within that




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:245
                                                              245ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29853
                                                                                     1565
                                                                  Vol. 6 - 245
   1     location?

   2       A.    They should be directed to the correct precinct, yes.

   3       Q.    And there's a requirement that the poll worker fill out

   4     a form that shows that they directed the voters to the right

   5     precinct, correct?

   6       A.    The 12D form, yes.

   7       Q.    Yes.    And if that form is not filled out, there's no

   8     documentation that the person was told to go to the precinct --

   9     to the correct precinct, then their vote gets counted even

  10     though it was in the wrong precinct, correct?

  11       A.    Correct.     And the current manual states that the ballot

  12     can be remade on issues that they are allowed to vote upon.

  13       Q.    Correct.

  14             So, for instance, a statewide race or a statewide issue

  15     they would be able to vote on regardless of what precinct they

  16     actually voted in, correct?

  17       A.    Correct.

  18       Q.    And their vote in that case, the case of the correct

  19     location but wrong precinct, the absence of a document allows

  20     their vote to be counted because you presume that the poll

  21     worker never gave them the instruction, correct?

  22       A.    Correct.

  23       Q.    Now, it's a different situation for a person who is in

  24     the wrong location, correct?

  25       A.    Correct.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:246
                                                              246ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29854
                                                                                     1566
                                                                  Vol. 6 - 246
   1       Q.    There's no form that the poll worker has to fill out to

   2     show that they told the voter to go to their correct precinct

   3     in a different location, correct?

   4       A.    Correct.

   5       Q.    So the voter who's in the wrong location to begin with

   6     does not have the same protections that a voter who's in the

   7     right location has with respect to wrong precinct issues,

   8     correct?

   9       A.    There is currently no process for that, correct.

  10       Q.    But the only difference between the two groups of people

  11     is that one person made it to the right building and the other

  12     person made it to a different building, correct?

  13       A.    I would assume, yes.

  14       Q.    All right.      We've shown you the ballot for David Bell,

  15     and you'll recall he was -- his vote was not counted because he

  16     gave an address of 427 West Dussel, which is the post office;

  17     correct?

  18       A.    Correct.

  19       Q.    His ballot was not rejected for not being a registered

  20     voter, correct?

  21       A.    Correct.

  22       Q.    So is it fair to infer that his registration card has a

  23     different address other than the post office address?

  24       A.    I would assume, yes.

  25       Q.    And in your answers before you actually suggested that




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:247
                                                              247ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29855
                                                                                     1567
                                                                  Vol. 6 - 247
   1     perhaps he was writing down his mailing address instead of his

   2     residence address.

   3       A.    Correct.

   4       Q.    Do voters sometimes do that, they accidentally write

   5     down their mailing address instead of their residence address?

   6       A.    I would assume that only because I know that's a post

   7     office so I would assume that that's why he did.

   8       Q.    And more than one person has done that, correct?

   9       A.    Correct.

  10       Q.    The registration address where Mr. Bell is actually

  11     registered could be in the same precinct as the post office,

  12     couldn't it?

  13       A.    I would have no idea.

  14       Q.    You'd have to check, correct?

  15       A.    Right.

  16       Q.    But it could be in the same precinct?

  17       A.    It could be.

  18       Q.    And so he might have voted in the correct precinct even

  19     though he wrote down his mailing address, correct?

  20       A.    It's possible, yes.

  21       Q.    But you don't have any processes to check to determine

  22     what address he's registered at and whether the precinct was

  23     correct?

  24       A.    Well, the process would be -- I'm going to assume that

  25     it's not even in the correct precinct because I can say this:




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:248
                                                              248ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29856
                                                                                     1568
                                                                  Vol. 6 - 248
   1             If you have people that are issued provisional ballots

   2     when they possibly should not have had one because they moved

   3     within that same precinct, that is one of the codes we do use,

   4     that they moved within their same precinct.

   5       Q.    Well, he was rejected two years in a row, correct?

   6       A.    Correct.     I'm going to assume that his is not in that

   7     precinct, I would assume, because that's also a code you could

   8     use as well.     His, besides it being a residential -- besides it

   9     being a commercial, if it's the same precinct, if I list an

  10     address, old address and new address and it's the same

  11     precinct, first of all, our question is why did that person

  12     vote provisionally anyway.         So that is a coding that we

  13     normally do try to use because that's a training issue that we

  14     try to focus on, that people are being asked to vote

  15     provisionally when they should not have to because they moved

  16     within the same precinct if they had all the other information

  17     they needed.     So I would probably assume that his address is

  18     not within that one.

  19       Q.    You have no evidence as to whether he moved, though,

  20     correct?

  21       A.    I have no evidence of either.

  22       Q.    And you have -- and you really have no evidence as to

  23     where his registration address is other than what's on the card

  24     in his file, correct?

  25       A.    I have no -- I'm sorry?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:249
                                                              249ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29857
                                                                                     1569
                                                                  Vol. 6 - 249
   1       Q.    Okay.    You don't know where his registration address is

   2     unless you look at his registration card.

   3       A.    Correct.     Correct.

   4       Q.    When he came in and verbally gave his address to the

   5     worker -- well, strike that.         I think I'm getting confused.

   6             You said that the poll worker looks at his -- the

   7     address he writes down and determines what precinct that

   8     address is, correct?

   9       A.    Correct.

  10       Q.    In order to determine what ballot to give him?

  11       A.    Correct.

  12       Q.    Are your poll workers trained not to accept addresses

  13     like 427 West Dussel, which is the post office address?

  14       A.    No.

  15       Q.    Why not?

  16       A.    They're looking it up in the street and road guide.                   In

  17     the street and road guide there are addresses within that range

  18     that may be residential addresses.           So, no, they're not trained

  19     to tell -- look at that and say you're giving me a residential

  20     address, no, they're not.

  21       Q.    So the street guide contains both commercial addresses,

  22     government addresses and residential addresses?

  23       A.    It contains all addresses within the GIS database.                  So

  24     there could be an address that is residential and next to it

  25     could be commercial.       Or, like we discussed previously, up and




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:250
                                                              250ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29858
                                                                                     1570
                                                                  Vol. 6 - 250
   1     down, upper and lower.        So it could very well be some addresses

   2     that are both, and the poll worker would not know that.                   No,

   3     they would not.

   4       Q.    You anticipated my question.          So the poll worker might

   5     think it's a valid address because it's in the guide, but later

   6     on it will be determined that it's not valid?

   7       A.    Correct.

   8       Q.    And there's nothing in the street guide that alerts the

   9     poll worker that certain addresses are not valid for voting

  10     purposes?

  11       A.    No.

  12       Q.    Finally, Ms. Carwile asked you about using the

  13     provisional ballot form as it's been modified to register

  14     people to vote.

  15             Do you recall that?

  16       A.    Yes.

  17       Q.    Isn't it true that the form could request that

  18     information from voters but not throw out their vote just

  19     because they didn't fill out a field?

  20       A.    Is it true that it can be used that way?               I'm --

  21       Q.    Yes.    Isn't it true that the form could stay exactly the

  22     way it is but Boards could still count votes if they've

  23     identified that the voter is who they say they are and that

  24     they're eligible to vote?

  25       A.    If -- if that was -- if that's the directive we were




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:251
                                                              251ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29859
                                                                                     1571
                                                                  Vol. 6 - 251
   1     given, yes.

   2       Q.    Yeah.    There's no reason you can think of why that

   3     couldn't be the law if the law were changed, correct?

   4       A.    Correct.

   5                MS. GENTRY:     All right.     Thank you, Your Honor.           No

   6     further questions.

   7                THE COURT:     All right.     Ms. Carwile?

   8                MS. CARWILE:      Just very briefly, Your Honor.

   9                THE COURT:     All right.

  10                               REDIRECT EXAMINATION

  11   BY MS. CARWILE:

  12       Q.    I apologize for keeping you.          I'm going to make this

  13     really brief.

  14             This is Plaintiffs' Exhibit 3454.            You've seen it.        What

  15     does -- in Section 4, what does that checkmark or the X tell

  16     you?

  17       A.    He said he moved and he did not update his address.

  18       Q.    So that would be evidence that Mr. Bell actually had

  19     moved in 2014?

  20       A.    Correct.

  21       Q.    And do you know what his residence is based on this

  22     form?

  23       A.    No.

  24                MS. CARWILE:      Okay.   Thank you.

  25             Nothing further.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:252
                                                              252ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29860
                                                                                     1572
                                                                   Vol. 6 - 252
   1                 THE COURT:     Ms. Scott, thank you very much, ma'am.

   2     You may be excused.

   3                 THE WITNESS:     Thank you.

   4                 THE COURT:     Your next witness?

   5                 MR. CHANDRA:     So, Your Honor, Senator Turner is on her

   6     way back from Ballot Board.         She texted a few minutes ago so

   7     she should be here momentarily.           We can either continue with

   8     her, or we have another witness waiting from Warren County.                     I

   9     do believe it will be moments because it was probably 7 or 8

  10     minutes ago she said she was on her way back.

  11                 THE COURT:     All right.     We'll wait for Senator Turner

  12     then because we already have Mr. Davis' testimony that will be

  13     truncated so there's no need to have that many open spaces.

  14               So we'll resume when Ms. Turner arrives.

  15                 MR. CHANDRA:     Our understanding, Your Honor, is that

  16     we have to close business at 5:00 today; is that correct?

  17                 THE COURT:     Yes, because I have class.

  18               The only other day we need to talk about, I believe, is

  19     Monday.     I have something at 2:30, but I'm trying to reschedule

  20     that.     I'll have -- I should have something definitive on that

  21     by tomorrow.     And what may have to happen is I may have to

  22     address that business so we might have to take about an hour to

  23     an hour-and-a-half Monday afternoon, and then we can come back.

  24     And on Monday and Wednesday of next week we can work until 5:00

  25     o'clock because I, once again, have class.




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:253
                                                              253ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29861
                                                                                     1573
                                                                   Vol. 6 - 253
   1                 MR. CHANDRA:     Okay.    Thank you, Your Honor.          I will go

   2     see what the status is with Senator Turner.

   3            (Thereupon, a recess was taken.)

   4                 THE COURT:     Please proceed.

   5                 MS. RICHARDSON:     Thank you, Your Honor.

   6                                          - - -

   7                                    NINA TURNER,

   8               HAVING BEEN PREVIOUSLY DULY SWORN, FURTHER TESTIFIED AS

   9     FOLLOWS:

  10                                  CROSS-EXAMINATION

  11                                     (Continued)

  12   BY MS. RICHARDSON:

  13       Q.     Good afternoon, Senator Turner.

  14       A.     Good afternoon.

  15       Q.     Before we broke we were taking a look at Plaintiffs'

  16     Exhibit 1286.      And you testified earlier that this is proponent

  17     testimony that was offered by Steve Cuckler.

  18              Do you recall that?

  19       A.     I do.

  20       Q.     And I believe right as we were closing I had asked you

  21     whether one of the things that Mr. Cuckler is talking about in

  22     this testimony is the issue of a statewide mailing; is that

  23     correct?

  24       A.     Yes.

  25       Q.     And based on your review of Mr. Cuckler's testimony, is




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:254
                                                              254ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29862
                                                                                     1574
                                                                  Vol. 6 - 254
   1     it your understanding that Mr. Cuckler was recommending that

   2     the State -- the Secretary of State be the individual

   3     responsible for sending out absentee ballot applications?

   4       A.    Yes.

   5       Q.    And if you'll take a look at the seventh bullet down

   6     where it begins in Delaware County?

   7       A.    Uh-huh.

   8       Q.    And it states:       In Delaware County, we have three cities

   9     that straddle into Franklin County, Columbus, Dublin and

  10     Westerville.      Did I read that correctly?

  11       A.    Yes.

  12       Q.    And it states:       In Delaware County we have 13 school

  13     districts and education centers that straddle multiple

  14     counties, such as Marion, Licking, Morrow and Union Counties as

  15     well.

  16             Did I read that correctly?

  17       A.    Yes.

  18       Q.    Thank you, Senator.

  19             And it states in the next bullet point:              If there is not

  20     a uniform and consistent process of sending absentee ballot

  21     applications to voters, it creates unequal access to the ballot

  22     for voters who live in the same governmental jurisdiction and

  23     causes confusion with voters.

  24             Did I read that correctly?

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:255
                                                              255ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29863
                                                                                     1575
                                                                  Vol. 6 - 255
   1       Q.    He provides an example.         He states in the next bullet

   2     point that there are streets in Columbus, Dublin and

   3     Westerville where one --

   4                MR. CHANDRA:      Your Honor, objection as to the previous

   5     portion as to relevance.        We're not challenging that.             And also

   6     the same continuing hearsay objection.

   7                THE COURT:     Overruled.

   8                MS. RICHARDSON:      Thank you, Your Honor.

   9   BY MS. RICHARDSON:

  10       Q.    And in this testimony Mr. Cuckler states:               As an

  11     example, that there are streets in Columbus, Dublin and

  12     Westerville where one side is in Delaware, yet the other side

  13     is in Franklin.

  14             And he states:       If Franklin County sends out absentee

  15     applications and due to budget constraints Delaware County does

  16     not, you have a situation where neighbors are treated

  17     differently and voters who happen to live in larger counties

  18     with sizeable financial resources have more access to a ballot

  19     to vote on the very same issues and candidates as their

  20     neighbors who happen to live in smaller counties.

  21             Did I read that correctly?

  22       A.    I can see the first part, and I assume you read the

  23     second part correctly.

  24       Q.    Thank you, Senator.        I apologize.

  25       A.    That's okay.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:256
                                                              256ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29864
                                                                                     1576
                                                                  Vol. 6 - 256
   1             Thank you.      Yes.

   2       Q.    And now that you can actually see the document, did I

   3     read that correctly?

   4       A.    Yes.

   5       Q.    Thank you.

   6             And in the last bullet point it states:              Surveys sent

   7     out by Senators Seitz and Smith to election officials in all 88

   8     counties found that the overwhelming majority of counties

   9     support -- and it moves on to the next page -- the Secretary of

  10     State being responsible for sending out absentee ballot

  11     applications.

  12                MR. CHANDRA:        Objection; double hearsay, Your Honor.

  13                THE COURT:     Overruled.

  14                MS. RICHARDSON:       Thank you, Your Honor.

  15   BY MS. RICHARDSON:

  16       Q.    Did I read that bullet point correctly?

  17       A.    Yes.

  18       Q.    And, finally, it states:         In my opinion, we need more

  19     clarity, uniformity and consistency in Ohio's election laws.

  20     SB 205 is a positive step in that direction.

  21             And did I read that correctly?

  22       A.    Yes.

  23       Q.    Thank you, Senator.

  24             And I believe you mentioned that with Senate Bills 205

  25     and 216, there was vigorous debate.           Do I recall that correctly




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:257
                                                              257ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29865
                                                                                     1577
                                                                   Vol. 6 - 257
   1     from your testimony?

   2       A.      Yes.

   3       Q.      And some of that debate may be reflected in the formal

   4     records from the senate; is that correct?

   5       A.      Yes, on the senate floor.

   6       Q.      And there may have also been conversations and debates

   7     that took place outside of the context of the formal record; is

   8     that fair?

   9       A.      That's fair.

  10       Q.      Senator, Mr. Chandra asked you some questions about a

  11     billboard that was erected in your community.                Do you recall

  12     that?

  13       A.      I do.

  14       Q.      That billboard was not put up by the General Assembly,

  15     was it?

  16       A.      No.

  17       Q.      And it was not put up by any -- any of the defendants in

  18     this case, correct?

  19       A.      Not to my knowledge.

  20       Q.      You were asked a series of questions on your direct

  21     about preventing fraud.        Do you recall that?

  22       A.      Preventing fraud?     Okay.

  23       Q.      Let me clarify my question.

  24               I believe you were asked some questions about whether

  25     any of the sponsors or proponents of Senate Bills 205 and 216




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:258
                                                              258ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29866
                                                                                     1578
                                                                  Vol. 6 - 258
   1     mention fraud as a specific reason for the bills.

   2       A.    Yes.

   3       Q.    And you would agree that preventing fraud is not the

   4     only potential interest an election law can serve, correct?

   5                MR. CHANDRA:      Objection.

   6                THE COURT:     Sustained.      Rephrase your question.

   7                MS. RICHARDSON:      Thank you, Your Honor.

   8   BY MS. RICHARDSON:

   9       Q.    Senator, are there a variety of different important

  10     interests that can be taken into account in determining whether

  11     a regulation with respect to an election should be passed?

  12                MR. CHANDRA:      Objection.

  13                THE COURT:     Overruled.

  14                THE WITNESS:      Yes.

  15   BY MS. RICHARDSON:

  16       Q.    You were also asked a series of questions about

  17     provisional ballots.       Do you recall that?

  18       A.    Yes.

  19       Q.    And I believe you referenced some statistics from the

  20     EAC.   Do you recall that?

  21       A.    Yes.

  22       Q.    Do you remember which year you were referring to when

  23     you referenced those statistics regarding provisional ballots

  24     in Ohio?

  25       A.    No.    I'm not sure of the year of the EAC's report.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:259
                                                              259ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29867
                                                                                     1579
                                                                  Vol. 6 - 259
   1       Q.    Are you aware that in 2012 the EAC reported that 26

   2     states counted less than half of their provisional ballots?

   3       A.    No.

   4       Q.    Are you aware that in 2012 Ohio exceeded 80 percent of

   5     the provisional ballots counted?

   6                MR. CHANDRA:      Your Honor, objection to this line of

   7     questioning.

   8                THE COURT:     Overruled.

   9                THE WITNESS:      No.

  10   BY MS. RICHARDSON:

  11       Q.    And are you aware that in 2014 Ohio counted over

  12     90 percent of provisional ballots?

  13       A.    No.

  14       Q.    And that it was one of only five states to have

  15     acceptance rates that high?

  16       A.    No.

  17       Q.    And in 2014 Senate Bills 205 and 216 were in place; is

  18     that correct?

  19       A.    Yes.

  20       Q.    Senator Turner, I asked you a little bit earlier about

  21     the Ohio Democratic Party's Twitter account.               Do you recall

  22     that?

  23       A.    Yes.

  24       Q.    And you testified that @OhioDEMS is the Twitter handle

  25     for the Ohio Democratic Party, correct?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:260
                                                              260ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29868
                                                                                     1580
                                                                  Vol. 6 - 260
   1       A.    Yes.

   2       Q.    I'm going to show you what has been premarked as

   3     Defendants' Exhibit 63.        Are you familiar with this?

   4       A.    I had not seen this Tweet when it went out.                I'm not

   5     sure when it went out.

   6       Q.    And based on the Twitter handle at the top of the page,

   7     you can tell this is a Twitter that went out from the Ohio

   8     Democratic Party, correct?

   9       A.    Correct.

  10       Q.    And it states:       Early voting is easy and convenient and

  11     open to every registered Ohio voter, correct?

  12       A.    Correct.

  13       Q.    Senator Turner, you have never been a member of a Board

  14     of Elections in the State of Ohio, have you?

  15       A.    No.

  16       Q.    And you've never been employed by a Board of Elections

  17     in the State of Ohio, correct?

  18       A.    Correct.

  19       Q.    And in 2014 you ran for the position of Ohio Secretary

  20     of State, correct?

  21       A.    Correct.

  22       Q.    And Jon Husted was your opponent in that race, correct?

  23       A.    Yes.

  24                MS. RICHARDSON:      Your Honor, may I confer?

  25                THE COURT:     Yes, you may.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:261
                                                              261ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29869
                                                                                     1581
                                                                  Vol. 6 - 261
   1                MS. RICHARDSON:      No further questions, Your Honor.

   2             Thank you, Senator.

   3                THE COURT:     Thank you, Ms. Richardson.

   4             Mr. Chandra, any redirect?

   5                MR. CHANDRA:      Yes, Your Honor.

   6                               REDIRECT EXAMINATION

   7   BY MR. CHANDRA:

   8       Q.    Senator Turner, I'm going to show you one by one the

   9     various exhibits that Ms. Richardson was showing you, and I'll

  10     start with Plaintiffs' Exhibit 1308.

  11             Is this the sponsor testimony from Senator Bill Seitz

  12     for Senate Bill 216?

  13       A.    Yes.

  14       Q.    Now, I know that Ms. Richardson directed you to certain

  15     portions of it, but I would like you to please skim the

  16     document again.

  17             Let me know when you're done with the first page, and

  18     I'll turn to the second page.

  19       A.    Okay.    Okay.

  20       Q.    Okay.    So I just moved it up.         Did you get a chance to

  21     skim the whole document?

  22       A.    I skimmed, yes.

  23       Q.    Okay.    And if you need me to put it back up, let me

  24     know.

  25       A.    Okay.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:262
                                                              262ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29870
                                                                                     1582
                                                                   Vol. 6 - 262
   1       Q.    My question is having reviewed the document again and

   2     the approximately seven supposed reasons justifying Senate Bill

   3     216, do you see anything in those reasons that would cause you

   4     to conclude that disenfranchising a voter for failure to fill

   5     out the five fields completely and correctly is justifiable?

   6                MS. RICHARDSON:         Objection.

   7                THE COURT:     Basis?

   8                MS. RICHARDSON:         Leading.

   9                THE COURT:     Overruled.

  10                MS. RICHARDSON:         Thank you, Your Honor.

  11                THE WITNESS:      No.

  12   BY MR. CHANDRA:

  13       Q.    Do you see anything in Plaintiffs' Exhibit 1308 that

  14     causes you to conclude that disallowing poll workers from

  15     assisting voters in completing provisional ballot forms is

  16     justifiable?

  17       A.    No.

  18       Q.    Okay.    So I would like to move you now to Plaintiffs'

  19     Exhibit 1437.      This was the interested party testimony

  20     regarding Senate Bill 216 by Ken Terry of the Ohio Association

  21     of Election Officials.        And if you could please just take a

  22     moment to review the testimony, let me know when you need me to

  23     move it up and move to the next page.

  24       A.    You can move it up.          Okay.

  25       Q.    Senator Turner, do you see anything in Plaintiffs'




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:263
                                                              263ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29871
                                                                                     1583
                                                                  Vol. 6 - 263
   1     Exhibit 1437, Mr. Terry's testimony of interested party Ohio

   2     Association of Elected Officials, that suggests to you that

   3     disenfranchising a voter for failure to completely and

   4     accurately fill out the five fields on the provisional ballot

   5     affirmation form is justifiable?

   6       A.    No.

   7                MS. RICHARDSON:      Objection.

   8                THE COURT:     Basis?

   9                MS. RICHARDSON:      Leading.

  10                THE COURT:     Sustained.     Rephrase, Mr. Chandra.

  11                MS. RICHARDSON:      Thank you, Your Honor.

  12   BY MR. CHANDRA:

  13       Q.    Do you see anything in Plaintiffs' Exhibit 1437 that

  14     causes you to rethink your earlier testimony in which you

  15     stated that disenfranchising voters for failure to fill out the

  16     form is unjustifiable?

  17       A.    No.

  18       Q.    Okay.    Specifically, do you see -- did you have an

  19     opportunity to read the section of Plaintiffs' Exhibit 1437

  20     that talked about using the provisional ballot affirmation form

  21     as a means of updating voter registration?

  22       A.    Yes.

  23       Q.    Okay.    Do you see any connection between the need to --

  24     or the desirability of using that form to update a voter's

  25     registration with the need to -- or any need to disenfranchise




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:264
                                                              264ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29872
                                                                                     1584
                                                                   Vol. 6 - 264
   1     the voter while doing so?

   2       A.      No.

   3       Q.      What about with respect to assistance by a poll worker

   4     in completing the form, does anything in Plaintiffs' Exhibit

   5     1437 cause you to change the view you expressed that

   6     disenfranchising the voter is not acceptable?

   7                 MS. RICHARDSON:     Objection.

   8                 THE COURT:     Basis?

   9                 MS. RICHARDSON:     Continuing to lead.

  10                 THE COURT:     Sustained.     Rephrase, Mr. Chandra.

  11                 MS. RICHARDSON:     Thank you, Your Honor.

  12                 MR. CHANDRA:     I'm sorry, could I have the question

  13     read back to me, and I'll try to reformulate it?

  14            (Question read back.)

  15   BY MR. CHANDRA:

  16       Q.      That's a bad question anyway, so thank you.

  17               Does anything in Plaintiffs' Exhibit 1437, Mr. Terry's

  18     testimony, cause you to believe that prohibiting poll workers

  19     from assisting voters in filling out provisional ballot

  20     affirmation forms is justifiable?

  21       A.      No.

  22       Q.      Okay.   I'd like to now show you Plaintiffs' Exhibit

  23     1294, which is the interested party testimony on behalf of the

  24     Ohio Association of Election Officials of Aaron Ockerman.

  25               Do you remember seeing this exhibit earlier?




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:265
                                                              265ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29873
                                                                                     1585
                                                                  Vol. 6 - 265
   1       A.    Yes.

   2       Q.    And Ms. Ryan showed it to you.           Is there anything --

   3     first of all, let's make sure you've had a chance to skim

   4     through it again.

   5       A.    Okay.

   6       Q.    Last page.

   7       A.    Okay.

   8       Q.    Okay.    Senator Turner, does any of the reasoning offered

   9     by Mr. Ockerman in Plaintiffs' Exhibit 1294 on behalf of the

  10     Ohio Association of Election Officials cause you to believe

  11     that disenfranchising voters for failure to completely and

  12     accurately fill out the provisional ballot affirmation form is

  13     justifiable?

  14       A.    No.

  15                MS. RICHARDSON:      Objection.

  16                THE COURT:     Basis?

  17                MS. RICHARDSON:      Leading.

  18                THE COURT:     Sustained.

  19                MS. RICHARDSON:      Thank you, Your Honor.

  20                THE COURT:     Rephrase, Mr. Chandra.

  21   BY MR. CHANDRA:

  22       Q.    Does anything about Plaintiffs' Exhibit 1294, Senator

  23     Turner, influence your thinking as expressed in your earlier

  24     testimony about the justifiability of disenfranchising voters

  25     for failure to fill out the provisional ballot affirmation form




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:266
                                                              266ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29874
                                                                                     1586
                                                                  Vol. 6 - 266
   1     completely and accurately?

   2       A.    No.

   3       Q.    I'm going to show you Plaintiffs' Exhibit 1438,

   4     interested party testimony of Karla Herron with the Ohio

   5     Association of Election Officials regarding Senate Bill 205 on

   6     absentee ballots.       And, if you could, take whatever time you

   7     need to revisit this exhibit.

   8                MS. RICHARDSON:      Objection, Your Honor.

   9                THE COURT:     Basis?

  10                MS. RICHARDSON:      Outside the scope of my cross.              This

  11     is not one we went over during cross-examination.

  12                THE COURT:     Sustained.

  13                MS. RICHARDSON:      Thank you, Your Honor.

  14                MR. CHANDRA:      I'll withdraw it.

  15   BY MR. CHANDRA:

  16       Q.    Okay.    I will show you then Plaintiffs' Exhibit 1287,

  17     and this was the document that was State Senator William Coley,

  18     II's, sponsor testimony regarding Senate Bill 205.                 Do you

  19     recall Ms. Richardson showing you this document?

  20       A.    Yes.

  21       Q.    And if you could please revisit it to ensure you're

  22     familiar with it.

  23       A.    Okay.

  24       Q.    Now, Ms. Richardson was asking you from this document

  25     questions about the proffered rationale of uniformity.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:267
                                                              267ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29875
                                                                                     1587
                                                                   Vol. 6 - 267
   1               Do you recall that?

   2       A.      Yes.

   3       Q.      Is there anything about Senator Coley's rationale as

   4     expressed in Plaintiffs' Exhibit 1287 that causes you to

   5     reconsider your earlier testimony about the justifiability of

   6     disenfranchising voters who fail to completely fill out their

   7     absentee ballot forms that accompany the absentee ballots being

   8     returned?

   9       A.      No.

  10                 MS. RICHARDSON:     Objection, Your Honor.           Same leading

  11     question.

  12                 THE COURT:     I'm going to overrule it.

  13                 MS. RICHARDSON:     Thank you, Your Honor.

  14                 MR. CHANDRA:     I'm sorry, I didn't hear the Court's

  15     ruling.

  16                 THE COURT:     Overruled.

  17                 MR. CHANDRA:     Thank you.

  18   BY MR. CHANDRA:

  19       Q.      And is there anything about Senator Coley's testimony as

  20     shown to you in Plaintiffs' Exhibit 1287 that causes you to

  21     believe that prohibiting poll workers from assisting voters in

  22     filling out the form accompanying absentee ballots is

  23     justifiable?

  24       A.      No.

  25       Q.      Plaintiffs' Exhibit 1286 was proponent testimony from




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:268
                                                              268ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29876
                                                                                     1588
                                                                  Vol. 6 - 268
   1     Steve Cuckler, C-U-C-K-L-E-R.          I'll note for the record that

   2     this document is highlighted.

   3                MS. RICHARDSON:      Mr. Chandra, do you want to switch

   4     out?   You should have -- those are my notes.              You should have

   5     the -- there should be -- excuse me, Your Honor.

   6   BY MR. CHANDRA:

   7       Q.    So this is Mr. Cuckler's proponent testimony.                Do you

   8     recall Ms. Richardson showing you this?

   9       A.    Yes.

  10       Q.    And there are a number of bullet points on the page?

  11       A.    Yes.

  12       Q.    Have you had a chance to review it?

  13       A.    Yes.

  14       Q.    Is there anything about anything that Mr. Cuckler

  15     testified to that causes you to rethink your earlier testimony

  16     about the justifiability of disenfranchising a voter who does

  17     not fill out the absentee ballot form completely and

  18     accurately?

  19       A.    No.

  20       Q.    And one of the things that Mr. Cuckler talked about in

  21     this testimony that Ms. Richardson showed you was the example

  22     she went over concerning voters on different sides of the

  23     street in the same community and the mailing of absentee forms

  24     to them -- or ballot applications to them.

  25             Do you recall that discussion?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:269
                                                              269ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29877
                                                                                     1589
                                                                  Vol. 6 - 269
   1       A.    Yes.

   2       Q.    Okay.    And what is your position with regard to whether

   3     or not counties -- let me rephrase that.

   4             What is your position with regard to the alleged need

   5     for uniformity across Ohio with the Secretary of State in

   6     control sending out absentee ballot applications to voters?

   7       A.    Well, I have grave concerns about that and expressed

   8     that in the senate.       Uniformity for government is not equity

   9     for the voter.      So if you take a county as large as Cuyahoga

  10     County and you compare large counties to the smallest county,

  11     larger counties -- or Cuyahoga County has about 38 times the

  12     population of the smallest county.

  13             And so to say this -- Mr. Cuckler's testimony is really

  14     all about -- from my reading, about the administration of

  15     elections and not about what the center focus should be, which

  16     is to make voting easy and accessible for the voters.

  17       Q.    So what are -- in your view, what are the differences

  18     between larger counties like Cuyahoga County and smaller

  19     counties with regard to absentee ballot applications?

  20       A.    Well, population is number one.            And just to, you know,

  21     remind -- just thinking about 2004, you know, what happened in

  22     Ohio when we became the laughing stock of the nation because

  23     lines were long and people were waiting for hours and hours.

  24     And the General Assembly did correct that in 2006; I wasn't a

  25     member at that time.       But one of the reasons for the mailing




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:270
                                                              270ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29878
                                                                                     1590
                                                                  Vol. 6 - 270
   1     out of absentee ballot applications is to ensure as much as one

   2     can that we don't have a repeat of 2004.

   3             And so for counties like Cuyahoga County, it is

   4     important that we can mail out those absentee ballot

   5     applications.      That is what Cuyahoga County had been doing

   6     before the General Assembly took away that authority.                  And so I

   7     had constituents of mine in 2014, for example, who were

   8     confused because they were accustomed to getting the absentee

   9     ballot application from the Cuyahoga County Board of Elections,

  10     but instead they got it from the Secretary of State.                 His name

  11     was all over the envelopes, and some people in my district

  12     thought it was advertisement for his reelection.

  13       Q.    And what did you come to understand about that reaction?

  14       A.    Some voters --

  15                MS. RICHARDSON:      Objection.

  16                THE COURT:     Yes, Ms. Richardson?

  17                MS. RICHARDSON:      Vague question, calls for speculation

  18     and calls for hearsay.

  19                THE COURT:     Overruled.     You may answer.

  20                MS. RICHARDSON:      Thank you, Your Honor.

  21                THE WITNESS:      Thank you, Your Honor.

  22             Some of my voters -- and these were elderly

  23     African-American voters -- threw out the absentee ballot

  24     application, quite frankly, because they were accustomed to

  25     getting that from the Boards of Election instead of the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:271
                                                              271ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29879
                                                                                     1591
                                                                   Vol. 6 - 271
   1     Secretary of State.

   2   BY MR. CHANDRA:

   3       Q.    Finally, I would like to show you what has been marked

   4     as Defendants' Exhibit 63.           This is the Tweet from the Ohio

   5     Democratic Party.       Could you please read the first couple of

   6     lines before the URL into the record?

   7       A.    Yes.    Early voting is easy and convenient and open to

   8     every registered Ohio voter.           Get more information.

   9             And then the URL for Ohio DEMS is listed.

  10       Q.    Okay.    Just from your understanding as, you know, a

  11     sometime Democratic Party official, what is your understanding

  12     of what the purpose of such a Tweet is?

  13       A.    The purpose is to get people to vote.               And in a Tweet

  14     with 140 characters, it certainly would not be feasible or

  15     appropriate for the Democratic Party to go into a big debate

  16     while you're trying to get voters to come out to vote about the

  17     fact that you have less opportunity to vote, so that Tweet was

  18     just trying to get people out to vote.

  19                MR. CHANDRA:      Okay.     I have no further questions,

  20     Your Honor.

  21                MS. RICHARDSON:      No questions, Your Honor.            Thank you.

  22                THE COURT:     Senator, thank you very much.             You may be

  23     excused.

  24                THE WITNESS:      Thank you, Your Honor.

  25                MR. CHANDRA:      We'll call our next witness, Your Honor.




                                                 Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:272
                                                              272ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29880
                                                                                     1592
                                                                  Vol. 6 - 272
   1                 THE COURT:    Your next witness, Mr. Chandra, or

   2     Ms. Gentry?

   3                 MS. GENTRY:     Yes, Your Honor.       We call Brian Sleeth to

   4     the stand.

   5                                        - - -

   6                                    BRIAN SLEETH

   7       AFTER HAVING BEEN FIRST DULY SWORN, TESTIFIED AS FOLLOWS:

   8                                  CROSS-EXAMINATION

   9   BY MS. GENTRY:

  10       Q.      Good afternoon, Mr. Sleeth.

  11       A.      Good afternoon.

  12       Q.      Could you please state and spell your name for the

  13     record?

  14       A.      Brian, B-R-I-A-N, Sleeth, S-L-E-E-T-H.

  15       Q.      You are currently the director of the Warren County

  16     Board of Elections?

  17       A.      Yes, I am.

  18       Q.      You've been in that position for two-and-a-half years?

  19       A.      Yes, that's correct.

  20       Q.      Previously you were the deputy director of the Warren

  21     County Board of Elections?

  22       A.      Yes.

  23       Q.      And you were in that position for a year?

  24       A.      Yes.

  25       Q.      How many full-time staff do you have?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:273
                                                              273ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29881
                                                                                     1593
                                                                  Vol. 6 - 273
   1       A.    Eight.

   2       Q.    And what generally are your job responsibilities with

   3     regard to absentee and provisional ballots?

   4       A.    My job?

   5       Q.    Yes.

   6       A.    Overseeing the whole entire process from the incoming

   7     ballots coming in, getting them processed, and the same day

   8     absentee voting in office.         We also make sure those are all

   9     accounted for every day.        We tally them up and make sure

  10     they're all accounted for.

  11       Q.    I'm going to ask you about the process of provisional

  12     ballots being filled out at the polls on Election Day.                  Okay?

  13       A.    Uh-huh.

  14       Q.    Now, the voters must fill out all five fields, being

  15     printed name, address, date of birth, I.D. and signature,

  16     correct?

  17       A.    Yes.

  18       Q.    Does the printed name have to be printed or can it be

  19     cursive?

  20       A.    We accept either.

  21       Q.    My understanding is that in your jurisdiction poll

  22     workers are trained to check the box on the form that states

  23     that an I.D. was provided to them; is that correct?

  24       A.    That's correct.

  25       Q.    Why do you have poll workers check that box on the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:274
                                                              274ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29882
                                                                                     1594
                                                                  Vol. 6 - 274
   1     provisional ballot affirmation form?

   2       A.    They're required to -- if the voter does not have a

   3     driver's license or does not provide the last four digits of

   4     their social, they're allowed the option to show the poll

   5     worker any of those alternative forms of I.D., and the poll

   6     workers acknowledge that and it gets checked on the form.

   7       Q.    And it gets checked by the poll worker?

   8       A.    Yes.    I'm sure that the voters have checked it in the

   9     past, but I'm not there at the polls and we assume that they

  10     are doing that.

  11       Q.    You train your poll workers to check the box?

  12       A.    Yes.

  13       Q.    Are poll workers also trained to review the provisional

  14     ballot form for completeness before the voter leaves the

  15     polling place?

  16       A.    Yes.    Before they're issued a ballot.

  17       Q.    This is at the polling place?

  18       A.    Yes.

  19       Q.    Describe that process to me.

  20       A.    Well, when it's -- when we get to the point where we

  21     decide if they're a provisional voter or not, whatever the

  22     reasons may be, the poll worker sends the voter off with the

  23     form, the provisional ballot envelope, and has them complete it

  24     and then bring it back to the table.            And then they preview it

  25     just to make sure that all the necessary fields are filled in.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:275
                                                              275ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29883
                                                                                     1595
                                                                  Vol. 6 - 275
   1     And then they are ordered to proceed after that in giving the

   2     person the correct ballot.

   3       Q.     Now, how do they know which precinct ballot to give to

   4     the voter?

   5       A.     Currently right now we use the electronic poll book, and

   6     you would look up the voter's current address to determine

   7     where they're supposed to be voting.

   8       Q.     And is that address given to the poll worker verbally by

   9     the voter, or do they look at the form?

  10       A.     Either way.

  11       Q.     I'm going to ask you about nursing home voters.

  12                MS. GENTRY:     And, Your Honor, this might be a good

  13     time to read the stipulation into the record.

  14                THE COURT:     All right.

  15                MS. CARWILE:      It's my understanding that the parties

  16     have agreed to stipulate to the admission of Exhibits P386

  17     through P443 and also P2371.

  18                THE COURT:     Mr. Conover?

  19                MR. CONOVER:      That's correct, Your Honor.

  20                THE COURT:     The Court will admit P386 through 443 and

  21     P2371.

  22                MS. GENTRY:     Thank you, Your Honor.

  23                THE COURT:     Please continue, Ms. Gentry.

  24                MS. GENTRY:     Thank you, sir.

  25   BY MS. GENTRY:




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:276
                                                              276ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29884
                                                                                     1596
                                                                  Vol. 6 - 276
   1       Q.     Mr. Sleeth, I'm showing you what's been marked as

   2     Plaintiffs' Exhibit 391.        This is a provisional ballot that was

   3     rejected for not having a date of birth.             Do you see that?

   4       A.     Yes.

   5       Q.     There is a label with the name Otterbein Lebanon and

   6     then an address that's placed near the street address portion

   7     of the form.     Do you see that?

   8       A.     Yes, I do.

   9       Q.     What is Otterbein Lebanon?

  10       A.     It's a senior living facility, a senior facility.

  11       Q.     Is that another name for a nursing home?

  12       A.     Yes, a nursing home.

  13       Q.     Why is that label placed on this form?

  14       A.     Most of the voters there in nursing homes struggle to

  15     write all that information out.          And so that we're able to read

  16     that when it comes back to the Board of Elections office, we

  17     populate that field with the address of the facility.                  The

  18     facility uses the same address for the whole entire place.                    All

  19     the residents have that same address.

  20       Q.     So does that mean that all the of the residents of the

  21     nursing home are registered to vote using the nursing home as

  22     their address?

  23       A.     Yes, that's correct.

  24       Q.     In this case the label is placed over the date of birth

  25     field.    Do you see that?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:277
                                                              277ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29885
                                                                                     1597
                                                                  Vol. 6 - 277
   1       A.     Yes.   It looks like it's just placed a little bit higher

   2     than we usually place it.

   3       Q.     And that's done by the Board?

   4       A.     It's done by our officials that go out to the polls.                  We

   5     have -- we hire a bipartisan team that goes out to the nursing

   6     homes and helps with the voting process, and one of those

   7     individuals must have placed the label higher than usual.

   8       Q.     And by obscuring the date of birth field, arguably it

   9     made it difficult to see it and fill it in; is that fair?

  10       A.     I mean, it still says date of birth to the left there

  11     and we'll -- just half the first box is covered there by the

  12     label.

  13       Q.     All right.     I believe you testified in your deposition

  14     that the Board of Elections goes to every length to make sure

  15     that the provisional ballot envelope is filled out for nursing

  16     home voters.     Do you recall that?

  17       A.     Yes, that's correct.

  18       Q.     Why is that?

  19       A.     I mean, our goal at the Board of Elections is to make

  20     sure that, you know, we don't have to go out there multiple

  21     times.    And to make sure that they do provide all the required

  22     information on the envelope, we try to assist the voters as

  23     best we can.

  24       Q.     And is it your experience that nursing home voters in

  25     particular require more assistance than the regular voter?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:278
                                                              278ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29886
                                                                                     1598
                                                                  Vol. 6 - 278
   1       A.    Absolutely.

   2       Q.    Do you have an understanding as to why?

   3       A.    Just because of their age.          You know, sometimes -- you

   4     know, this form is not -- you know, it's pretty small, hard to

   5     read in some spots.       You know, it's pretty -- we do take

   6     magnifying glasses out to our nursing homes that magnifies the

   7     whole page.     But, you know, it's hard for, you know, a general

   8     person in the facility to fill out this form unassisted.

   9       Q.    Do you also rely on the nursing home facility to give

  10     you some information, such as date of birth?

  11       A.    Yeah.    Initially, when we go out to the facilities, we

  12     reach out to the -- it's usually the activities coordinator who

  13     helps us out.      We reach out to them first to find out which

  14     residents would like to participate in the voting process, and

  15     we provide them a list of everybody that's registered at that

  16     location.     And anybody that's not on that list we ask the

  17     nursing home to, you know, gather that information so we can --

  18     when we go out there, we can help get them registered to vote.

  19       Q.    All right.      Thank you, Mr. Sleeth.

  20             Now, I want to turn to the procedure that you follow

  21     when you determine whether to count a provisional ballot.

  22             It's my understanding that you follow the seven steps

  23     that are laid out in the directive; is that correct?

  24       A.    That's correct.

  25       Q.    And it's your understanding that the year of birth in




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:279
                                                              279ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29887
                                                                                     1599
                                                                  Vol. 6 - 279
   1     the date of birth field must be correct; is that right?

   2       A.    That's correct.

   3       Q.    So if the voter gets the month and day right but writes

   4     down the current year accidentally, that vote will be rejected?

   5       A.    I mean, I would have to review the directive myself.                   I

   6     don't have the whole thing memorized.            But any of those type of

   7     things are presented to our bipartisan board, and they would

   8     vote on that individually to reject or accept that based on the

   9     directive.

  10       Q.    In your mind is there an issue as to whether the -- you

  11     can confirm that the voter is over the age of 18?

  12       A.    Can I confirm that?

  13       Q.    Is that an issue in your mind as to why the year needs

  14     to be correct?

  15       A.    Yeah.     I mean, if it has the current year -- you know, I

  16     mean, if it was 2014 and it said 2014, then you would, I guess,

  17     question if they were eligible to even cast a ballot.

  18             But that's why we have them vote the provisional ballot

  19     so it allows us to further investigate that.

  20       Q.    If they're a registered voter, then they must be over

  21     the age of 18, correct?

  22       A.    Uh-huh.

  23       Q.    Is that a yes?

  24       A.    Yes.

  25       Q.    Is it your understanding that the directive allows the




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:280
                                                              280ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29888
                                                                                     1600
                                                                  Vol. 6 - 280
   1     Board of Elections to count a ballot that has -- an absentee or

   2     provisional ballot that has a wrong date of birth if they find

   3     that all of the other information on the form is correct?

   4       A.      Without having the directive in front of me, I don't

   5     think I could answer that.

   6       Q.      Okay.   You have been present when the Board has reviewed

   7     provisional ballots, correct?

   8       A.      Thousands, yes.

   9       Q.      Okay.   And do you recall a time when the Board ever

  10     voted to count provisional ballots or absentee ballots that had

  11     a defective date of birth?

  12       A.      I don't recall that, no.

  13       Q.      What does the Board -- what do you do or your staff do

  14     if you have a social security number, let's say, written down

  15     that doesn't match anything in your database because the voter

  16     never provided their social security number before?                 What do

  17     you do?

  18       A.      Yeah, if the field is blank in our database and they

  19     provide us a social security number, we update our records with

  20     the last four digits of their social security number.

  21       Q.      You presume it's correct?

  22       A.      Yes.

  23       Q.      And you count the ballot?

  24       A.      Yes.

  25       Q.      You have dealt with at least one homeless voter; is that




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:281
                                                              281ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29889
                                                                                     1601
                                                                  Vol. 6 - 281
   1     correct?

   2       A.    Yes.

   3       Q.    Can you describe that for the Court?

   4       A.    Yeah.    Several years ago when I was working, we got a

   5     phone call from a poll worker who had someone there that

   6     claimed that they were homeless and wanted to know how to

   7     proceed from there on determining where they should be voting.

   8     So in talking to the poll worker -- and I talked to the voter;

   9     it was a male.      I don't have any other information besides

  10     that.   But we found that he was living outdoors and he gave me

  11     an address so I used that address to determine which precinct

  12     and which ballot to give him, and then that address is now in

  13     our voter registration system.

  14       Q.    And the address that he gave you corresponded roughly to

  15     the location where he was living outdoors?

  16       A.    Yes.    Luckily it was in the middle of a precinct so

  17     there was no gray area there.          We knew exactly where it was.

  18       Q.    And that was an unusual circumstance; is that right?

  19       A.    It was the first time that's happened to me.                I mean,

  20     you know, you have people that live in hotels and stuff and use

  21     that address, but this is the first one that I had experienced

  22     in my four years of being in various roles at the Board of

  23     Elections office that I've experienced that.

  24       Q.    It's correct that provisional ballots are presented to

  25     the Board to make a final determination as to whether to count




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:282
                                                              282ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29890
                                                                                     1602
                                                                  Vol. 6 - 282
   1     them, true?

   2       A.    Yes, that's correct.

   3       Q.    However, you do not present absentee ballots to the

   4     Board to decide whether or not to count them, correct?

   5       A.    That's correct.

   6       Q.    And that's because if the staff determines that there's

   7     a problem with an absentee ballot, you send out a Form 11S,

   8     correct?

   9       A.    Yes, that's correct.

  10       Q.    If there's no Form 11S that's returned, you

  11     automatically reject the ballot?

  12       A.    Yes.    We report the numbers to the Board.             But if it's

  13     deficient, we do let the Board see those.              But, again, it

  14     hasn't been voted on since I've been there.

  15       Q.    And finally, Mr. Sleeth, I want to ask about the process

  16     that happens when an absentee voter appears to vote early at

  17     the Board.     It's my understanding that the voter first fills

  18     out an application and it's checked against the database,

  19     correct?

  20       A.    An application -- we hand them both the application and

  21     the envelope that their ballot will be sealed in.                We hand them

  22     both at the same time.

  23       Q.    And they fill out both at the same time?

  24       A.    That's correct.

  25       Q.    And both of them are checked at the same time?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:283
                                                              283ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29891
                                                                                     1603
                                                                  Vol. 6 - 283
   1       A.    Yes.

   2       Q.    And only after the I.D. envelope is confirmed to be

   3     correct is the voter handed a ballot, true?

   4       A.    That's correct.

   5       Q.    So there's no risk that an in-person voter is going to

   6     be disenfranchised because of a mistake on their I.D. envelope,

   7     correct?

   8       A.    That's correct.       We would catch it on the spot.

   9                MS. GENTRY:     Your Honor, may I have a moment to confer

  10     with counsel?

  11                THE COURT:     Yes, you may.

  12                MS. GENTRY:     Thank you.

  13   BY MS. GENTRY:

  14       Q.    Just a couple of questions, Mr. Sleeth.

  15             When the Board rejects a provisional ballot because of a

  16     failure to fill out one of the five fields, does the Board

  17     provide any notice to the voter that they have rejected their

  18     ballot for that reason?

  19       A.    No, they do not.       But we follow up with each voter that

  20     had an incomplete form.        Since we can't register the voter by

  21     that, we do follow up with a problem letter and give them an

  22     application to register correctly so they're registered in time

  23     for the next election.

  24       Q.    And that's even for voters who are already registered

  25     but you don't have a valid address, let's say?




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:284
                                                              284ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29892
                                                                                     1604
                                                                  Vol. 6 - 284
   1       A.    Yes.    Yeah, we attempt to reach them.

   2       Q.    So it's possible to reach out and ask them to register

   3     with a form.     You don't need to just provide the provisional

   4     ballot form?

   5       A.    No, we do that after the election, we can do that.

   6       Q.    If you recall the ballot I showed you with the nursing

   7     home that was rejected for lack of date of birth, why wasn't

   8     that date of birth filled in by someone at the nursing home?

   9     Why didn't your bipartisan team make sure that happened?

  10       A.    You know, we're not really sure about that.                I reviewed

  11     all of our procedures after that to make sure that, you know,

  12     they do get a date of birth from the voter in the future so we

  13     don't have anything like that.

  14       Q.    And, finally, Mr. Sleeth, if -- not finally, I'm sorry.

  15             In that case where a bipartisan team went out and met

  16     with the voter, was it possible to identify that the voter was

  17     an eligible voter even without their date of birth?

  18       A.    No, not at that time.        Not when we were out there with a

  19     provisional.

  20             When we go out to the nursing homes originally, we get

  21     an application from the voter so we can go back to our office

  22     and verify that in our voter registration system.                And then to

  23     vote provisional, usually if a nursing home resident votes

  24     provisional it's we've got to the nursing home and they've --

  25     all of a sudden it was somebody not on our list.                And there's




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:285
                                                              285ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29893
                                                                                     1605
                                                                  Vol. 6 - 285
   1     no way to run back to the Board of Elections office to verify

   2     the information, we just don't have the manpower to do that, so

   3     a provisional is the default there for a situation like that,

   4     and I assume that's what happened there.

   5       Q.    And, finally, if there is a provisional ballot that has

   6     everything filled out but one field, let's say the date of

   7     birth but you can verify the name, address, the I.D. and the

   8     signature, is it -- do you think that it's fair to reject the

   9     ballot simply because of the lack of date of birth?

  10       A.    I mean, you know, as a Board of Election office we have

  11     to follow the directives.         And it is a required field and it

  12     says on the envelope that this is a required field to be filled

  13     in for your ballot to count so, you know, I just have to go by

  14     what the rules are today.

  15       Q.    I understand that you have to follow the law, but do you

  16     believe that it's fair?

  17       A.    I don't think I've -- I try --

  18                MR. CONOVER:      Objection, Your Honor.

  19                THE COURT:     Overruled.

  20                MR. CONOVER:      Thank you.

  21                THE WITNESS:      At the Board of Elections office I try

  22     not to bring my feelings into anything there.               We try to work

  23     as a bipartisan team and try not to make our own opinions.                    You

  24     know, we -- we run our office in pretty much direct order from

  25     the Secretary of State's office and try not to -- again, you




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:286
                                                              286ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29894
                                                                                     1606
                                                                  Vol. 6 - 286
   1     know, everybody has their own political opinions, but we try to

   2     check that at the door when we go into the building.                 And I've

   3     always tried to maintain that since the day I started there.

   4   BY MS. GENTRY:

   5       Q.    And I understand that on the job you want to maintain

   6     your neutrality.      But as you sit here today asked the question

   7     directly, do you think it's fair?

   8                MR. CONOVER:      Objection, Your Honor.

   9                THE COURT:     Overruled.

  10                THE WITNESS:      I think with a birth date missing,

  11     personally I think if the birth date is missing, then there's

  12     no way to tell if that is, indeed, the voter to be able to

  13     verify that key piece of information.            I mean, we use birth

  14     dates every day in our office to tell if this person is a

  15     father, son.     You know, it's hard to tell.           Sometimes people

  16     with the same name it's hard to tell -- we have to use a birth

  17     date to determine if it's a junior or a senior and stuff like

  18     that.   So, you know, as an administrator, I feel it's very

  19     important to have a date of birth to verify if that is, indeed,

  20     the voter.

  21   BY MS. GENTRY:

  22       Q.    Even if you have a signature and a social security

  23     number that verifies that it's the voter?

  24       A.    I mean, if you have the social security number, I guess

  25     it would, you know, further lead you to believe that that is




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:287
                                                              287ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29895
                                                                                     1607
                                                                  Vol. 6 - 287
   1     the case.      So, you know, in that particular case, I would think

   2     that, you know, that one might be able to count if the law

   3     allowed that.

   4                 MS. GENTRY:     All right.    Thank you.

   5                 THE COURT:     Thank you, Ms. Gentry.

   6             Unless you have only a 5 minute cross-examination,

   7     Mr. Conover, we're going to resume Mr. Sleeth's

   8     cross-examination at 8:30.

   9                 MR. CONOVER:     My only concern would be that he would

  10     be driving back up from near Cincinnati in the morning so I

  11     will do my darndest to get it done as quickly as possible.

  12                 THE COURT:     Please proceed.

  13                 MR. CONOVER:     Thank you, Your Honor.

  14                                 DIRECT EXAMINATION

  15   BY MR. CONOVER:

  16       Q.    Good afternoon, Mr. Sleeth.

  17       A.    Good afternoon.

  18       Q.    I know that we've previously met, as I'm a voter of

  19     Warren County.      But, for the record, my name is Brodi Conover,

  20     and in this case I represent the defendants, the Secretary of

  21     State and the State of Ohio.

  22             Are you a member of a political party, Mr. Sleeth?

  23       A.    Yes.

  24       Q.    What party is that?

  25       A.    Democratic.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:288
                                                              288ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29896
                                                                                     1608
                                                                  Vol. 6 - 288
   1       Q.      And do you hold any positions in the county party?

   2       A.      In the county party?      No, I do not.

   3       Q.      What is the Ohio Association of Election Officials?

   4       A.      What is that?

   5       Q.      Yes.

   6       A.      I'm sorry.    It's an organization that consists of 12

   7     Republicans, 12 Democrats, and I belong on a legislative

   8     committee there.

   9                 MR. CHANDRA:     I apologize.     I'm not able to hear.

  10     Would you mind speaking into the microphone?               Thank you.

  11   BY MR. CONOVER:

  12       Q.      And I believe you said there are eight full-time

  13     employees at the Board?

  14       A.      Yes, that's correct.

  15       Q.      Do you hire any part-time or seasonal employees?

  16       A.      Yes.

  17       Q.      How many?

  18       A.      This election, I believe we had about 14 people working

  19     for us.

  20       Q.      And what does -- what do those 14 people do?

  21       A.      They work in our absentee department.            I usually -- I do

  22     not use our full-time staff for absentee, we need them in the

  23     office since, you know, we're a small office so we depend on

  24     our repeat people that come back and work for us.                Each

  25     election we depend on them to work back in the absentee




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:289
                                                              289ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29897
                                                                                     1609
                                                                  Vol. 6 - 289
   1     department and go out to nursing homes.

   2       Q.    And do you hire -- I think you said nursing homes.                  Do

   3     you hire people specifically for the nursing home operation?

   4       A.    Usually.     But we did -- some of those workers that want

   5     extra hours, we will have them work in our office as well.

   6       Q.    And how many precinct election officials does the Board

   7     hire?

   8       A.    We have approximately 688 to staff all the polling

   9     locations, and we hire about 25 to 30 extra.

  10       Q.    And can you just briefly describe the training that

  11     those precinct election officials receive leading up to

  12     Election Day?

  13       A.    Yes.    They all receive approximately two-and-a-half to

  14     three hour training, and I do all the training personally.                    My

  15     deputy director handles the provisional section, but we do

  16     dedicate about 20 minutes of just training on provisional

  17     ballots.

  18       Q.    And I think you described that process for Ms. Gentry,

  19     but I want to follow back up on it in a little bit more detail.

  20             So what specifically are the poll workers instructed to

  21     do when a provisional voter comes up to the precinct table?

  22       A.    They're to make sure that they are in the correct

  23     precinct by looking up their address, make sure that they're at

  24     the correct table, not just at the correct location, so that

  25     they get the correct ballot.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:290
                                                              290ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29898
                                                                                     1610
                                                                  Vol. 6 - 290
   1       Q.    And why is it important to look that voter up by their

   2     address?

   3       A.    To determine which ballot that they should receive.

   4     They could maybe be in a different school district, the

   5     precinct across the table, so we want to make sure they're

   6     voting on the correct things.

   7       Q.    And are the precinct election officials provided with a

   8     checklist for provisional voters?

   9       A.    Yes, they are.

  10       Q.    And can you describe that checklist?

  11       A.    I devised a checklist to give -- because it is a

  12     confusing process sometimes for our workers who only work twice

  13     a year -- and we developed just a simple checklist.                 Obviously,

  14     it's not required, but we ask them to fill it out just to

  15     ensure that they have looked up -- it gives them some reminders

  16     that they looked up the address, they're making sure that

  17     they're reviewing all sections of the front of the provisional

  18     envelope, the six sections there to make sure that everything

  19     is filled out before giving them the ballot.

  20       Q.    So when the Board begins to process a provisional

  21     affirmation statement on the back end after Election Day, what

  22     pieces of information does the Board use to verify the identity

  23     of the voter?      How do you look the voter up?

  24       A.    Oh, yeah, we use the statewide voter database, and we

  25     look up the voter there to see if they're registered in another




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:291
                                                              291ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29899
                                                                                     1611
                                                                  Vol. 6 - 291
   1     county if they're not already registered in ours.                I mean, we

   2     obviously start with our county first if they've just moved

   3     within the county.       But if they're not registered here, we do

   4     reach outside and go in all 88 counties -- or 87 counties we

   5     can search in.

   6       Q.     And when you look the voters up in the statewide

   7     database, what pieces of information do you use to look them

   8     up?

   9       A.     We use their last name, date of birth, and depending on

  10     the I.D. that they provided us.          But we search several

  11     different ways.      That's the first one.         We can't find them

  12     there, we do some different wild card searches.

  13       Q.     And why do you use those pieces of identification

  14     information, the name, I.D., and then I believe you said date

  15     of birth?

  16       A.     That's how the database is designed to search by those

  17     fields, and it's easier to -- you know, the more information

  18     you put in there, the most likely you are going to find the

  19     voter.

  20       Q.     And what is a wild card search?

  21       A.     It's just when you take off their first name and maybe

  22     just search by date of birth just to see if -- you know, look

  23     at all the registered voters with that date of birth and then

  24     maybe the first initial and last initial of their name.                   That's

  25     putting in the least amount of information.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:292
                                                              292ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29900
                                                                                     1612
                                                                  Vol. 6 - 292
   1       Q.      And I believe that you said that the Board sends

   2     election officials out to nursing homes, but are there other

   3     areas or other locations in the county that the Board might

   4     send multiple ballots to?

   5       A.      Just in general from absentee ballot applications?

   6       Q.      Uh-huh.

   7       A.      I mean, I would say they would go to, you know, your

   8     large apartment complexes or any other senior facility that's

   9     not a nursing home, like the rehab centers and places like

  10     that.

  11       Q.      And how does the Board verify the identity of those

  12     voters?

  13       A.      When the voter registers to vote there, we send an

  14     acknowledgment card in the mail to them.             And if it does not

  15     come back return to sender from the post office, we -- you

  16     know, they're good to go to vote.

  17       Q.      And how can a voter track the status of their absentee

  18     ballot?

  19       A.      It's -- we post that on our website, and the voter can

  20     look up their own name to see the status of their absentee

  21     ballot.

  22       Q.      Can they call into the Board?

  23       A.      Absolutely.

  24       Q.      And do voters call into the Board?

  25       A.      All the time.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:293
                                                              293ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29901
                                                                                     1613
                                                                  Vol. 6 - 293
   1                MR. CONOVER:      I'm almost done, Your Honor, Your Honor,

   2     just very quickly.

   3   BY MR. CONOVER:

   4       Q.    And you may have mentioned this on your cross, but I

   5     just wanted to verify.        What purpose does a provisional ballot

   6     have for a non-registered voter?

   7       A.    It will get them registered for the next election if

   8     filled out completely and correctly.

   9       Q.    And why is that?       Or how is that?

  10       A.    How is -- I mean, they're not -- they're not registered

  11     so we use that as a voter registration card, and then we'll

  12     mail them an acknowledgment card to that address to confirm

  13     that it is a valid address, and then they will be registered.

  14       Q.    Is that because all the required information to register

  15     is on the provisional affirmation?

  16       A.    Yes.

  17       Q.    And have you registered voters as a result of them

  18     filling out a provisional affirmation statement?

  19       A.    Yes.

  20       Q.    And do you know if any of those voters have voted in

  21     subsequent elections?

  22       A.    That data could be found by asking our vendor who

  23     manages our voter registration system.

  24       Q.    Is it your understanding that that may have occurred?

  25       A.    Yes.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:294
                                                              294ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29902
                                                                                     1614
                                                                  Vol. 6 - 294
   1       Q.      And then, finally, kind of just on the Board's review,

   2     what information does the Board staff provide to the actual

   3     Board when they're reviewing provisional ballots?

   4       A.      They provide copies of -- on the ones in question, they

   5     provide copies of the screenshots of the searches that they

   6     have done on the statewide voter registration database that

   7     show that they did search it and it came back empty.

   8       Q.      And why does the Board staff do that?

   9       A.      Just so there's -- so the Board members have no doubt

  10     that we did our best to search for that voter in the statewide

  11     database and they were not found so we provide the copies to

  12     the Board.

  13       Q.      Does the Board staff review individual ballots or ballot

  14     forms?

  15       A.      Yes.

  16       Q.      And what's the most common reason for a provisional

  17     ballot being rejected?

  18       A.      They're not registered in the state.

  19                 MR. CONOVER:     Just one quick moment, Your Honor.

  20               Nothing further.

  21                 THE COURT:     I take it that you have nothing further as

  22     well, Ms. Gentry?

  23                 MS. GENTRY:     That's correct, Your Honor.

  24                 THE COURT:     Okay.   Mr. Sleeth, thank you very much,

  25     sir.     You can be excused.




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:295
                                                              295ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29903
                                                                                     1615
                                                                  Vol. 6 - 295
   1                THE WITNESS:      Thank you.

   2                THE COURT:     Have a safe trip back.

   3                THE WITNESS:      Thank you.

   4                THE COURT:     Ms. Gentry, we will begin tomorrow at 8:30

   5     with whatever witnesses you have.

   6                MS. GENTRY:     Thank you, Your Honor.

   7                THE COURT:     Anything further from the Defense --

   8     Ms. Gentry, is there anything further from the Plaintiff?

   9                MS. GENTRY:     Your Honor, just in planning witnesses

  10     for tomorrow, can we plan on a full day for tomorrow?

  11                THE COURT:     You can plan on a full day for every day

  12     except Monday at this point.

  13                MS. GENTRY:     Thank you, Your Honor.          Nothing further.

  14                THE COURT:     And then Monday we'll just have a gap, but

  15     we'll still have a full day.

  16             Ms. Richardson?

  17                MS. RICHARDSON:      Nothing from the Defense, Your Honor.

  18                THE COURT:     Thank you.

  19                MS. RICHARDSON:      Have a good evening.

  20                THE COURT:     Everyone have a good evening.

  21                    (Proceedings concluded at 5:06 p.m.)

  22                                       - - -

  23

  24

  25




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:660
                                   41-6Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:296
                                                              296ofof296
                                                                      296PAGEID
                                                                          PAGEID#:#:29904
                                                                                     1616
                                                                  Vol. 6 - 296
   1

   2                              C E R T I F I C A T E

   3

   4                We do hereby certify that the foregoing is a true and

   5     correct transcript of the proceedings before the Honorable

   6     Algenon L. Marbley, Judge, in the United States District Court,

   7     Southern District of Ohio, Eastern Division, on the date

   8     indicated, reported by us in stenotypy and transcribed by us or

   9     under our supervision.

  10

  11                                    s/Denise Errett, FCRR
                                        Denise Errett, FCRR
  12                                    Official Federal Court Reporter

  13                                    s/Darla J. Coulter, RMR
                                        Darla J. Coulter, RMR
  14

  15                                    DATE:    March 28, 2016

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                Exhibit F, NEOCH v. Husted Trial Tr. Vol. VI
